Exhibit 10.1

COVER PAGE OF THE LEASE AGREEMENT (THE “COVER PAGE”) / CARÁTULA DEL CONTRATO DE
ARRENDAMIENTO (LA “CARÁTULA”) Página 1 de 55 I. LESSEE´S INFORMATION /
INFORMACIÓN DEL ARRENDATARIO Corporate Name/ Razón Social: Manufacturing &
Assembly Solutions of Monterrey, S. de R.L. de C.V. Date of Incorporation /
Fecha de Constitución May 15th, 2001 / 15 de mayo de 2001 Incorporation Charter
Information / Información de Acta Constitutiva Public Deed 6.863 granted before
Mr. Emilio Cárdenas Estrada, Notary Públic número 3 of Monterrey, Nuevo León/
Escritura Pública 6,869 otorgada ante el Lic. Emilio Cárdenas Estrada, Notario
Público número 3 de Monterrey, Nuevo León. Registration Folio / Folio No. 4904,
Vol. 2, First Book, Public Regisrtry of Commerce of Monterrey, Nuevo León / No.
4904, Vol. 2, Libro Primero, Registro Público del Comercio de Monterrey, Nuevo
León. Registration Date / Fecha de Inscripción: May 30, 2001 / 30 de Mayo de
2001 Federal Taxpayer Registry / Registro Federal de Contribuyentes
M&A0108515CV4 Complete Name of Legal Representative (Paternal last name,
maternal last name and names without abbreviation) / Nombre Completo del
Representante Legal (apellido paterno, materno, nombre y nombres sin
abreviación): Richard Gerald Wasielewski Date of Power of Attorney / Fecha del
Poder December 01, 2015 / 01 de diciembre de 2005 Public Deed Number /Número de
Instrumento Público 10,661 Notary Public Number 3 Notary Public / Notario
Público Emilio Cárdenas Estrada City / Ciudad Monterrey, Nuevo León Registration
Folio / Folio 75938*1 Registration Date / Fecha de Registro 14/12/2005 Official
Identification / Identificación Oficial U.S. Passport / Pasaporte de EUA Folio /
number 518024450 Authority / Autoridad US Department of State / Departamento de
Estado de EUA Fiscal Domicile / Domicilio Fiscal Street (Avenue) /Calle
(Avenida): Avenida E Number / Número 541 Interior Bodega 4 Section / Colonia:
Parque Industrial Martell Municipality / Municipio: Apodaca State/ Estado: Nuevo
León Country/ País:México Zip Code/ Código Postal: 66634 Telephone / Teléfono:
(81) 81963033 II. CORPORATE GUARANTOR / GARANTE CORPORATIVO. Corporate Name/
Denominación: Nortech Systems, Inc Date of Incorporation / Fecha de Constitución
October 30, 1990 / 30 de Octubre de 1990 Incorporation Charter Information /
Información de Acta Constitutiva: Corporate Charter: 6V-534 Federal Taxpayer
Registry / Registro Federal de Contribuyentes: 41-1681094 Complete Name of Legal
Representative (Paternal last name, maternal last name and names without
abbreviation) / Nombre Completo del Representante Legal (apellido paterno,
materno, nombre y nombres sin abreviación): Richard Gerald Wasielewski Fiscal
Domicile / Domicilio Fiscal: Street (Avenue) / Calle (Avenida): 7550 Meridian
Cir N Number/ Número 150 Interior: Section / Colonia: Municipality / Municipio:
Maple Grove, 55369 State/ Estado: MN Country/ País: United States Telephone /
Teléfono: 001 952.345.2244 Official Identification / Identificación Oficial:
U.S. Passport / Pasaporte de EUA Folio: 518024450 Authority/Autoridad : US
Department of State / Departamento de Estado de EUA III. LEASED PROPERTY
(DESCRIPTION OF REAL ESTATE PROPERTY SUBJECT MATTER OF LEASE) / (DESCRIPCIÓN DE
LA PROPIEDAD SUJETA DEL PRESENTE ARRENDAMIENTO) Address / Domicilio: Ave.
Rogelio González Caballero S/N, Parque Industrial Stiva Aeropuerto, Apodaca,
Nuevo León. Land Surface/ Superficie Terreno: 17,063.257 m2 / 183,667.362 Ft2
(hereinafter the “Land”) Land Registry File/ Expediente Catastral: 17-15-020-008
Construction Surface/ Superficie Construida: 7,189.645 m2 / 77,388.691 Ft2
Leasable Area 7,189.645 m2 / 77,388.691 Ft2 Term Commencement Date / Fecha de
Inicio de Vigencia: On the Beneficial Occupancy Date / En la fecha de Ocupación
Benéfica. Term / Plazo: 124 mandatory months (10 years and 4 months) / 124 meses
forzosos (10 años y 4 meses) Beneficial Occupancy Date/ Fecha de Ocupación
Benéfica: September 15th, 2018 at the latest / A más tardar 15 de septiembre de
2018 Substantial Occupancy Date / Fecha de Ocupación Sustancial: October 14th,
2018 at the latest / A mas tardar 15 de octubre 2018 Grace Period / Período de
Gracia: Three (3) months from the Substantial Delivery of the Leased Property /
Tres (3) meses a partir de la Entrega Substancial de la Propiedad Arrendada Rent
Commencement Rent/ Fecha de Inicio de Pago de Renta: The next business day
following the end of the Grace Period / Al día hábil siguiente después del
vencimiento del Peri ódo de Gracia. CONCEPT / CONCEPTO Collection of Maintenance
Fee Collection of Water and Sewage Fee / Cobro de Collection of Leased Property
Insurance / Collection of KVA: (Connection fees not included) / Collection of
Land Tax / Cobro de Impuesto Predial:

[g72151kmi001.gif]

 


currency in the United States of moneda de curso legal en los IVA por cada KVA
Dollars Página 2 de 55 / Cobro de Cuota de Mantenimiento: Cuota de Agua y
Drenaje: Cobro del Seguro de la Propiedad Arrendada: Cobro de KVA: (Derechos de
conexión no incluidos) Volume or Required capacity / Volumen o Capacidad
requerida 1 According to consumption / según consumo N/A Up to 1,500 KVA (the
first 200 KVA free of charge) Hasta 1,500 KVA (los primeros 200 KVA sin costo) .
1 Annual Amount / Monto Anual USD$18,366.73 (Eighteen Thousand, three hundred
and sixty six Dollars 73/100 legal currency in the United States of America)
plus VAT USD$18,366.73 (Dieciocho Mil Seiscientos sesenta y seis Dólares 73/100
moneda de curso legal en los Estados Unidos de América) más IVA Pass-Through
Pass-Through Monthly Amount / Monto Mensual N/A a) Water fee: $30.40 M.X.P.
(Thirty Pesos 40/100 Mexican Currency) per M3 plus V.A.T. / Cuota de Agua:
$30.40 M.N. (Treinta Pesos 40/100 moneda de curso legal en los Estados Unidos de
América) más IVA b) Sewage Discharge Fee: 60% from the M3 of water effectively
used multiplied times $14.00 M.X.P. (Fourteen Pesos 00/100 Mexican Currency) per
M3 plus VAT. / Cuota de Drenaje: 60% de los M3 de agua utilizados multiplicado
por $14.00 M.N. (Catorce Pesos 00/100 Moneda Nacional) N/A USD$1.40 (One Dollar
40/100 legal America) plus VAT per KVA USD$1.40 (Un Dólar 40/100 Estados Unidos
de América) más N/A Monthly Rent of the Property / Renta Mensual de la
Propiedad: Year Gross Leasable Area: Starts: Ends: Monthly Amount per Ft² in
U.S. Dollars Monthly Amount in U.S. Grace Period 15/10/2018 14/01/2019 U.S.
$0.00 @ Ft² U.S. $0.00 + VAT 1 50,000.00 Ft² 15/01/2019 14/01/2020 U.S. $0.4604
@ Ft² U.S. $23,018.00 + VAT 2 57,000.00 Ft² 15/01/2020 14/01/2021 U.S. $0.4913 @
Ft² U.S. $28,007.00 + VAT 3 63,000.00 Ft² 15/01/2021 14/01/2022 U.S. $0.5227 @
Ft² U.S. $32,933.00 + VAT 4 70,000.00 Ft² 15/01/2022 14/01/2023 U.S. $0.5394 @
Ft² U.S. $37,760.00 + VAT 5 77,380.00 Ft² 15/01/2023 14/01/2024 U.S. $0.5565 @
Ft² U.S. $43,060.00 + VAT 6 77,380.00 Ft² 15/01/2024 14/01/2025 U.S. $0.6138 @
Ft² U.S. $47,494.00 + VAT 7 77,380.00 Ft² 15/01/2025 14/01/2026 U.S. $0.6473 @
Ft² U.S. $50,088.00 + VAT 8 77,380.00 Ft² 15/01/2026 14/01/2027 U.S. $0.6669 @
Ft² U.S. $51,606.00 + VAT 9 77,380.00 Ft² 15/01/2027 14/01/2028 U.S. $0.6871 @
Ft² U.S. $53,168.00 + VAT 10 77,380.00 Ft² 15/01/2028 14/01/2029 U.S. $0.7079 @
Ft² U.S. $54,778.00 + VAT Advance Rent / Renta Anticipada: One (1) month of Rent
of the first year plus VAT / Un mes de Renta del primer año más IVA. Security
Deposit / Depósito en Garantía: The amount equivalent to two (2) months of Rent.
The Security Deposit shall be yearly increased until the total amount is equal
to Two (2) months of rent of year 5 / El monto equivalente a dos (2) meses de
renta. El Deposito en Garantía se incrementará anualmente hasta que el monto
total sea igual a dos (2) meses de renta del año 5.

[g72151kmi002.gif]

 


LEASE AGREEMENT (THE “AGREEMENT” OR “LEASE AGREEMENT”, INDISTINCTIVELY) ENTERED
INTO BY AND CONTRATO “CONTRATO” DE O ARRENDAMIENTO (EL DE EL “CONTRATO BETWEEN:
OPERADORA STIVA, S.A. DE C.V. ARRENDAMIENTO”) CELEBRADO POR Y ENTRE Página 3 de
55 Anualmente hasta año 5. IV. COMMON PROVISIONS TO LEASED PROPERTY /
DISPOSICIONES COMUNES APLICABLES A LA PROPIEDAD ARRENDADA. Extension Options /
Opciones de Extensión: Lessee shall have the right to extend the Term, for two
(2) additional terms of five (5) years each / El Arrendatario tendrá el derechos
de prorrogar el Plazo, por dos (2) periodos adicionales de cinco (5) años cada
uno. Account for payment of Rents / Cuenta para el pago de Renta: Dollar Account
(US Dollars Account) BANCO MERCANTIL DEL NORTE, S.A., INSTITUCIÓN DE BANCA
MÚLTIPLE GRUPO FINANCIERO BANORTE Beneficiary / Beneficiario OPERADORA STIVA SA
DE CV Bank Account / Cuenta: 0907071375 Clabe 072580009070713753 Currency
/Moneda: U.S. Dollars Branch Office / Sucursal: 1022 Region /Plaza: Plaza
Campestre Account for payment of Maintenance Fee / Cuenta para el pago de Cuota
de Mantenimiento Dollar Account (US Dollars Account) SCOTIABANK INVERLAT, S.A.
INSTITUCIÓN DE BANCA MÚLTIPLE Beneficiary / Beneficiario Servicio de Naves
Industriales S de RL de CV Bank Account / Cuenta: 14500007463 Clabe
044580145000074639 Currency /Moneda: MBCOMXMM Branch Office / Sucursal: 002,
Universidad Region /Plaza: Monterrey, N.L. Account for payment of Water, Land
Tax, Insurance, Water Fee, Sewage and KVA Consumption Fee / Cuenta para el pago
de Impuesto Predial, Seguro, Agua y Cuota de Drenaje: Dollar Account (US Dollars
Account) BANCO MERCANTIL DEL NORTE, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE GRUPO
FINANCIERO BANORT Beneficiary / Beneficiario Operadora Stiva, S.A. de C.V. Bank
Account / Cuenta: 0557035292 Clabe 072580005570352922 Currency /Moneda: Pesos
Branch Office / Sucursal: 002, Universidad Region /Plaza: Monterrey, N.L.
Authorized Use / Destino del Inmueble: Printed circuit boards assembly, wire and
harneses and electromechanical assembly (High-level assembly) / Manufactura de
tarjetas electrónicas, arneses, cables y ensambles ,electromecánicos. Annual
Rent Increase / Incremento anual a Rentas: N/A Annual Maintenance Fee Increase /
Incremento anual a Cuota de Mantenimiento: Fixed 2% / 2% fijo Insurance borne by
Lessee / Seguro a cargo del Arrendatario: (i) All Risk Insurance Conditions:
Clause Twelfth (ii) Civil Liability: Insured Amount no less than
USD$1,000,000.00 (One Million Dollars 00/100 legal currency in the United States
of America) per event. Cantidad asegurada, no menos de USD$1,000,000.00 (Un
Millón de Dólares 00/100 moneda de curso legal en los Estados Unidos de América)
por evento. (iii) Rent Interruption: Conditions: Clause Twelfth (iv) Contents
Insurance: Conditions: Clause Twelfth SPECIAL CONDITIONS / CONDICIONES
ESPECIALES: N/A BROKERAGE OR COMMISSIONING SERVICES (IN THE EVENT THERE IS NONE,
N/A) / SERVICIOS DE BROKER O COMISIONISTA (EN CASO DE NO HABER, N/A): The
independent broker Mr. Hector Oliva is involved in this negotiation and will be
paid be Lessor according to market standards. Date and Place of Execution /
Fecha y Lugar de Firma: Monterrey, Nuevo León, February 21, 2018 / 21 de febrero
2018 Year Monthly Rent Security Deposit Annual Amount Diferencia a pagar 1
$23,018.00 U.S. $46,036.00 2 $28,007.00 U.S. $56,014.00 U.S. $9,978.00 3
$32,933.00 U.S. $65,866.00 U.S. $9,852.00 4 $37,760.00 U.S. $75,520.00 U.S.
$9,654.00 5 to 10 $43,060.00 U.S. $86,120.00 U.S. $10,600.00

[g72151kmi003.gif]

 


REPRESENTED HEREIN BY ALMA MARÍA RODRÍGUEZ FLORES AND MR. ADRIÁN MARCELO
GONZÁLEZ GUERRA (THE “LESSOR”); MANUFACTURING & ASSEMBLY SOLUTIONS OF MONTERREY,
S. DE R.L. DE C.V., OPERADORASTIVA, S.A. DEC.V., REPRESENTADA EN ÉSTE ACTO POR
SUS APODERADOS, ALMA MARÍA RODRÍGUEZ FLORES Y ADRIÁN MARCELO GONZÁLEZ GUERRA (EL
“ARRENDADOR”); MANUFACTURING & ASSEMBLY SOLUTIONS OF MONTERREY, S. DE R.L. DE
C.V., REPRESENTADA EN ÉSTE ACTO POR SU APODERADO RICHARD GERALD WASIELEWSKI] (EL
“ARRENDATARIO”); POR OTRA PARTE, NORTECH SYSTEMS, INC, REPRESENTADA POR EL SEÑOR
RICHARD GERALD WASIELEWSKI, (EL REPRESENTEDHEREIN BY RICHARD GERALD WASIELEWSKI
(THE “LESSEE”); ON THE OTHER PART NORTECH SYSTEMS, INC, REPRESENTED HEREIN BY
RICHARD GERALD WASIELEWSKI (THE “GUARANTOR”), AND THE COMPANY SERVICIOSDE NAVES
INDUSTRIALES, S.A. DE R.L. DE C.V. REPRESENTED HEREIN BY ALMA MARÍA RODRÍGUEZ
FLORES AND MR. ADRIÁN MARCELO GONZÁLEZ GUERRA (THE “SERVICE “GARANTE”);
YSERVICIOS DENAVES COMPANY”); PURSUANT TO THE FOLLOWING
INDUSTRIALES,S.DER.L.DEC.V., REPRESENTADA EN ÉSTE ACTO POR SUS APODERADOS, ALMA
MARÍA RODRÍGUEZ FLORES Y ADRIÁN MARCELO GONZÁLEZ GUERRA (LA “EMPRESA DE
SERVICIOS”), AL TENOR DE LAS SIGUIENTES DECLARACIONES Y CLÁUSULAS. STATEMENTS
AND SECTIONS: R E C I T A L S: D E C L A R A C I O N E S: I.
Lessorherebystates,throughitslegal I. El Arrendador declara, a través de sus
representative, that: representantes legales, que: A. It is a commercial entity
duly incorporated pursuant to A. Es una sociedad mercantil debidamente the
General Law on Commercial Companies; constituida conforme a la Ley General de
Sociedades Mercantiles; B. Its legal representatives have the sufficient
authority B. Sus representantes cuentan con facultades to bind it pursuant to
the terms set forth in this Agreement; and that such authority has not been
modified, revoked or limited in any way as of the date of execution of this
instrument. suficientes para obligarla en los términos de este Contrato, las
cuales no han sido modificadas, revocadas ni limitadas en forma alguna a la
fecha de celebración del presente instrumento. C. (i) It is duly and validly
entitled to execute this lease C. (i) Su representada tiene la facultad y el
agreement over, the property identified in the Cover Page as the Leased
Property, as shown in the drawing attached hereto as Exhibit “A”; (ii) Lessor
has lawful ownership of the Leased Property; (iii) there are no suits, claims or
proceeding that could affect the title or possession of the Leased Property;
(iv) the Leased Property is located inside the Stiva Aeropuerto Industrial Park
(the “Industrial Park”) and therefore, the land use is industrial; and (v) on
the Substantial Occupancy Date, the utility infrastructure will be completed and
available at the limit of the Leased Property. derecho de arrendar la Propiedad
Arrendada, la cual se muestra e identifica en el plano que se adjunta como Anexo
“A”; (ii) el Arrendador tiene la legal propiedad de la Propiedad Arrendada;
(iii) no hay demandas, reclamaciones o procedimientos que puedan afectar el
título o posesión de la Propiedad Arrendada; (iv) la Propiedad Arrendada se
encuentra localizada dentro del Parque Industiral Stiva Aeropuerto (el “Parque
Industrial”)y por lo tanto, el uso de suelo es industrial; y (v) en la Fecha de
Ocupación Sustancial, la infraestructura de servicios estará completa y
disponible al límite de la Propiedad Arrendada. D. That for the purposes set
forth below, it sets forth as D. Que para los efectos que más adelante se its
domicile that located at Ricardo Margáin Zozaya #333, Santa Engracia, in San
Pedro Garza García, N.L., Zip Code 66267. detallan, señala como su domicilio el
ubicado en Ricardo Margáin Zozaya 333, Col. Santa Engracia en el municipio de
San Pedro Garza García, N.L., C.P. 66267. E. Based on the Phase I environmental
study that will E. Con base en el estudio Fase I que entregará Página 4 de 55

[g72151kmi004.gif]

 


be delivered by Lessor to Lessee on or before the Beneficial Occupancy Date, to
the best of its knowledge, the Leased Property is free from toxic or hazardous
wastes or materials, which would exceed the limits permitted for an industrial
property pursuant to the applicable normativity. el Arrendador al Arrendatario
en o antes de la Fecha de Ocupación Benéfica, hasta donde es de su conocimiento,
la Propiedad Arrendada se encuentra libre de residuos o materiales tóxicos o
peligrosos por encima de los límites permitidos para una propiedad industrial
conforme a las Leyes; F. It wishes to enter into this Lease Agreement with F. Es
su deseo celebrar el presente Contrato Lessee regarding the Leased Property
pursuant to the terms and conditions set forth below. con el Arrendatario en los
términos y condiciones previstos más adelante. II.
Lesseeherebystates,throughitslegal II. El Arrendatario, através de su
representative, that: representante legal, declara que: A. It has been duly
identified and with its legal existence A. Ha quedado debidamente identificada y
and standing on the Cover Page, which forms integral part thereof; asienta su
personalidad en la Carátula, la cual forma parte integrante del mismo; B. Its
representative has the sufficient authority to bind it B. Su representante legal
tiene las facultades pursuant to the terms of this Agreement and that such
authority has not been revoked or limited in any way as of the date of execution
of this instrument; suficientes para obligar a su representada, de conformidad
con los términos de este Contrato y dichas facultades no han sido revocadas o
limitadas en cualquier manera a la fecha de firma del presente; C. For purposes
of the applicable notifications and C. Para efectos de las notificaciones y
avisos notices pursuant to this agreement, it sets forth as its domicile that
set forth on Section 22.4; and que procedan conforme al presente contrato señala
como domicilio de la Propiedad Arrendada, mismo que ha sido señalado en la
Cláusula 22.4; D. The resources with which it shall pay for its D. Los recursos
con los que hará frente a sus obligations derived from this Agreement come from
licit sources pursuant to the provisions set forth in the Federal Law for
Extinction of Domain and articles 17 and 18 of the Federal Law for the
Prevention and Identification of Operations with Resources from Illicit Origin.
obligaciones derivadas del presente Contrato provienen de fuentes lícitas
conforme a lo establecido en la Ley Federal de Extinción de Dominio y en los
artículos 17 y 18 de la Ley Federal para la Prevención e Identificación de
Operaciones con Recursos de Procedencia Ilícita; y E. It has not granted (by
itself or through any third E. No ha otorgado (ni por sí mismo ni a través
parties) payments, contributions, objects of value, services, gratification,
presents and/or donations, in kind or in cash, to any government official
(federal, state or municipal), or to any officer, associated with or employees
of Lessor of any level, for the execution of this Agreement, nor with the
purpose to obtain favorable commercial conditions for Lessor or Lessee. de un
tercero) pagos, contribuciones, objetos de valor, servicios, propinas, regalos
y/o donativos, en especie o en efectivo, a funcionario alguno de gobierno
(federal, estatal o municipal), ni a funcionarios, o asociados con o empleados
del Arrendador de cualquier nivel, para la celebración del presente Contrato,
con el objeto de obtener condiciones comerciales favorables ni para el
Arrendador ni para la Arrendataria. III. The Guarantor hereby represents,
through its III. Declara el Garante, a través de su legal representative, that:
representante legal, que: A. It has been duly identified and it sets forth its
legal A. Ha quedado debidamente identificada y personality on the Cover Page;
asienta su personalidad en la Carátula; B. Its representative has the sufficient
authority to bind it B. Su representante legal tiene las facultades pursuant to
the terms of this Agreement and that such authority suficientes para obligar a
su representada en los Página 5 de 55

[g72151kmi005.gif]

 


has not been revoked or limited in any way as of the date of execution of this
instrument; términos del presente contrato y dichas facultades y autoridades no
han sido revocadas o limitadas de ninguna manera a la fecha de firma del
presente instrumento; C. It appears to this Lease Agreement with the purpose C.
Comparece a la celebración del presente of securing, guaranteeing and becoming
liable for the performance of the obligations of Lessee before Lessor derived
Contrato, con la finalidad de asegurar, garantizar y hacerse responsable por el
cumplimiento de las obligaciones del Arrendatario ante el Arrendador que se
deriven del presente Contrato de Arrendamiento, de
conformidadconlostérminosycondiciones establecidos en el presente; from this
Lease Agreement, pursuant to the terms conditions contained in this document;
and D. For purposes of the applicable notifications and D. Para efectos de las
notificaciones y avisos notices pursuant to this agreement it sets forth as
domicile that set forth on Section 22.4. que procedan conforme al presente
contrato señala como domicilio el de la Propiedad Arrendada, mismo que ha sido
señalado en la Cláusula 22.4. III. The Service Company hereby states, through
its IV. Declara a Empresa de Servicios, a través legal representative that: de
sus representantes legales, que: A. It is a commercial entity duly incorporated
pursuant to A. Es una sociedad mercantil debidamente the General Law on
Commercial Companies; constituida conforme a la Ley General de Sociedades
Mercantiles; B. Its legal representatives has sufficient authority to B. Sus
representantes cuentan con facultades bind it pursuant to the terms set forth in
this Agreement, and that such authority has not been revoked or limited in any
way as of the date of execution of this instrument. suficientes para obligarla
en los términos de este Contrato, las cuales no han sido revocadas ni limitadas
en forma alguna a la fecha de celebración del presente instrumento; C. For the
purposes set forth below, it sets forth as its C. Para los efectos que más
adelante se domicile that located at Ricardo Margáin Zozaya #333, Section Santa
Engracia, in the Municipality of San Pedro Garza García, N.L., Zip Code 66267.
detallan, señala como su domicilio el ubicado en Ricardo Margáin Zozaya #333,
Col. Santa Engracia en el municipio de San Pedro Garza García, N.L., C.P. 66267.
D. That it appears to this Lease Agreement to bind itself D. Comparecen en este
Contrato con el propósito de realizar ciertas actividades de suministro y
mantenimiento que serán detallados más adelante, sujeto a los términos y
condiciones establecidos en el presente documento. to provide certain services
and maintenance activities that shall be set forth in detail below, subject to
the terms and conditions set forth in this document. V. The parties hereby
represent, through their legal V. Las partes manifiestan, a través de sus
representatives, that: representantes legales, que: A. They acknowledge their
legal existence, as well as A. En este acto se reconocen mutuamente su the
powers and authority of their respective legal representatives in the execution
of this Lease Agreement. existencia legal, así como la personalidad jurídica de
susrespectivosrepresentanteslegalesenla celebración del presente Contrato. B. In
the execution of this Lease Agreement there has B. En la celebración de este
Contrato no se ha been no error, fraud or bad faith between them, which could
render this Agreement invalid. producido error alguno, dolo o mala fe entre
ellos que pudiera anular el mismo. Página 6 de 55

[g72151kmi006.gif]

 


In consideration of the above representations, the Parties wish to enter into
this Agreement, and for such purposes agree on the following: En vista de las
anteriores declaraciones, las Partes convienen sujetar este Contrato a las
siguientes: C L A U S E S: C L Á U S U L A S: Section 1. Subject. Cláusula 1.
Objeto. 1.1 Lease. Subject to the terms and conditions of this 1.1
Arrendamiento. Sujeto a los términos y Agreement, Lessor hereby grants in lease
to Lessee and Lessee hereby accepts the peaceful, quiet temporary use, enjoyment
and possession of the Leased Property under this lease, and in consideration
thereof, Lessee agrees to pay Lessor the Rent agreed in Section Sixth of this
Agreement. condiciones de este Contrato, en este acto el Arrendador otorga al
Arrendatario el uso y goce temporal de la Propiedad Arrendada y éste, a su vez,
acepta el arrendamiento de la Propiedad Arrendada y se obliga a pagar al
Arrendador la renta pactada en la Cláusula Sexta de este Contrato. Section 2.
Quiet Enjoyment. Cláusula 2. Uso y Goce Pacífico. 2.1Quiet Enjoyment. During the
term of this Agreement, 2.1 Uso y Goce Pacífico. Durante el Plazo de Lessor
hereby guarantees to Lessee the quiet use and enjoyment of the Lease Property.
Lessor and Lessee hereby agree that pursuant to the provisions set forth in
article 2303 of the Civil Code of the State of Nuevo León, this Lease Agreement
shall survive any future transfer of the Leased Property or auction in the in
execution of any mortgage or lien created thereupon, and any default by Lessor
in the payment of any obligation secured by such lien or mortgage shall not
derive in any detriment to the terms of this Lease Agreement, or in any other
way affect the rights of Lessee by virtue of this Lease Agreement. este
Contrato, el Arrendador garantiza al Arrendatario el uso o goce pacífico de la
Propiedad Arrendada. El Arrendador y el Arrendatario acuerdan que conforme a lo
dispuesto por el artículo 2303 del Código Civil del Estado de Nuevo, este
Contrato deberá sobrevivir a cualquier transferencia futura de la Propiedad
Arrendada o remate en ejecución de cualquier hipoteca o gravamen constituido
sobre la misma, y cualquier incumplimiento por el Arrendador en el pago de
cualquier obligación garantizada por dicho gravamen o hipoteca no derivará en
perjuicio alguno a los términos de este Contrato, o de alguna otra manera
afectará los derechos del Arrendatario en virtud de este Contrato. Section 3.
Construction Cláusula 3. Mejoras del Arrendatario. 3.1Executive Project. The
Parties hereby acknowledge 3.1 Proyecto Ejecutivo. Las Partes reconocen that,
prior to the execution of this Agreement, they had previously approved the final
blueprints and specifications for the construction of an industrial type
building with an approximate area of 7,189.645 square meters (the “Executive
Project”). A copy of the Executive Project are include as part of Exhibit “B-1”
hereof. que, previo a la celebración del presente Contrato, han aprobado
previamente los planos y especificaciones finales para la construcción de un
edificio industrial con una superficie aproximada de 7,189.645 metros cuadrados
(el “Proyecto Ejecutivo”). Una copia del Proyecto Ejecutivo se incluye como
parte del Anexo “B-1” del presente Contrato.
Thespecificationsanddrawingsshallbedeemed complementary. In the event of
contradicting information among the drawings and specifications, the drawings
shall prevail. All the works shown in the drawings and is not described in the
specifications and all the works not described in the specifications and not
shown in the drawings, shall be deemed as part of this Agreement. Las
especificaciones y planos se considerarán complementarios. En el caso de que
exista información contradictoria entre los planos y las especificaciones,
prevalecerán los planos. Todos los trabajos mostrados en los planos y que no se
describan en las especificaciones y todos los trabajos no descritos en las
especificaciones y no se muestran en los planos, se considerarán como parte de
este Contrato. Página 7 de 55

[g72151kmi007.gif]

 


3.2Construction of the Building. As of the execution of 3.2 Construcción del
Edificio. A partir de la fecha this Agreement, Lessor hereby agrees to take the
actions required to promptly commence the construction of the Building pursuant
to the Executive Project. Lessor shall build, supervise and direct the design,
engineering and construction of the Building and shall using for such purposes
all its capacity, technical knowledge, ability, experience and attention.
Additionally, it shall provide, by itself or through its contractors, all the
workmanship, materials, machinery, equipment, tools and services required for
the construction of the Building, and shall ensure shall everything used in the
works adjusts to the Executive Project. de firma del presente Contrato, el
Arrendador deberá tomar todas las acciones necesarias para comenzar
inmediatamente la construcción del Edificio de conformidad con el Proyecto
Ejecutivo. El Arrendador construirá, supervisará y dirigirá el diseño,
ingeniería y la construcción del Edificio y utilizará las mejores prácticas de
la industria, toda su capacidad, conocimientos técnicos, habilidad, experiencia
y atención. Así mismo, proporcionará, por sí o por medio de sus contratistas,
toda la mano de obra, materiales, maquinaria, equipo, herramienta y servicios
que todos los trabajos cumplan con el Proyecto Ejecutivo. 3.3 Procedure for
Changes. Lessee shall have the right 3.3 Procedimiento para Cambios. El
Arrendatario to order modifications to the scope of the work that forms part of
the Building, without such fact rendering this Agreement invalid or constituting
a novation thereof. In such cases, the Lessor shall promptly submit to Lessee an
estimation of the expenses that Lessee shall cover or, in such case, the
increase of Rent, based on the specifications provided for such purposes by
Lessee. Upon delivery of the estimation, Lessee shall accept it or reject it
within a term that shall not exceed seven (7) calendar days. Otherwise, Lessor
shall deem that such changes were not approved by Lessee. tendrá el derecho de
ordenar modificaciones al alcance de los trabajos que forme parte del Edificio,
sin que tal hecho invalide o constituya una novación de este Contrato. En tales
casos, el Arrendador deberá presentar prontamente al Arrendatario una estimación
de los gastos que el Arrendatario deberá cubrir o, en tal caso, el aumento en la
Renta, con base en las especificaciones proporcionadas para tales fines por el
Arrendatario. Una vez entregada la estimación, el Arrendatario la aceptará o
rechazará dentro de un plazo que no excederá los siete (7) días calendario. De
lo contrario, el Arrendador considerará que dichos cambios no fueron aprobados
por el Arrendatario. All modifications to the Rent or to the Beneficial
Occupancy Date and/or Substantial Occupancy Date of Property B, shall be agreed
in writing solely by the Parties, by means of a change order. Lessor shall not
have the obligation to make any modification until both parties execute such
order. Todas las modificaciones a la Renta o a la Fecha de Ocupación Benéfica
y/o a la Fecha de Ocupación Sustancial de la Propiedad B deberán ser acordadas
por escrito por las Partes, mediante una orden de cambio. El Arrendador no
tendrá la obligación de realizar ninguna modificación hasta que ambas partes
ejecuten dicha orden. 3.4 Beneficial Occupancy. Lessor shall deliver the 3.4
Ocupación Benéfica. El Arrendador deberá Leased Property to Lessee for its
beneficial occupancy on the beneficial occupancy date set forth on the Cover
Page, s (the “Beneficial Occupancy Date”). The Leased Property shall be
delivered for its beneficial occupancy on the Beneficial Occupancy Date by means
of the Delivery-Reception Certificate in substantially the same terms of the
form attached hereto as Exhibit “C-1” (the “Beneficial Occupancy
Delivery-Reception Certificate”), which shall include images of the Leased
Property. entregar la Propiedad Arrendada al Arrendatario para su Ocupación
Benéfica, en la fecha de ocupación benéfica que se señala en la Carátula,
conforme al Proyecto Ejecutivo” (la “Fecha de Ocupación Benéfica”). La Propiedad
Arrendada deberá ser entregada para su ocupación benéfica en la Fecha de
Ocupación Benéfica por medio de un Certificado de Entrega y Recepción adjunto al
presente como Anexo “C-1” (el “Certificado de Entrega y Recepción de Ocupación
Benéfica”), el cual deberá incluir imágenes de la Propiedad Arrendada.
Beneficial Occupancy shall be understood as that stage of construction at which
the area of the Building must be in such a La Ocupación Benéfica deberá
entenderse que es la etapa de la construcción en la que el Edificio se Página 8
de 55

[g72151kmi008.gif]

 


manner that it will have weather tight (walls, floors, roof system, doors and
windows) fully finished and offices and exterior works at 50% (fifty percent).
encuentre cerrado (muros, firmes, sistema de techumbre, puertas y ventanas) y
oficinas y trabajos exteriores en a un 50% (cincuenta por ciento) 3.5
Installation Machinery and Equipment. For purposes 3.5Instalación de Maquinaria
y Equipo. Para of section 3.4 above, the parties hereby agree that by means of
the beneficial occupancy Lessee may receive, place and install on the Leased
Property, material, machinery and equipment that in the reasonable opinion of
Lessor may be received, placed and installed on the Leased Property without
interfering with the development and conclusion of the works or improvements
being executed or pending execution on the Leased Property by Lessor. Lessee
shall be solely liable with respect to the cost caused by such movements or
works of installation of machinery and equipment, which shall be under its
exclusive liability and discretion. Additionally, Lessee hereby releases Lessor
from any liability that may derive for such reasons, including any matter
related to the custody of any and all materials, machinery and/or equipment
installed that are owned by Lessee or Lessor; or that are maintained on the
Leased Property. efectos de la cláusula 3.4 anterior, las partes acuerdan que
después de la entrega de la Ocupación Benéfica, el Arrendatario podrá recibir,
colocar e instalar en la Propiedad Arrendada tantos materiales, maquinaria y
equipo que el Arrendatario desee; siempre y cuando tal acción no interfiera con
el desarrollo y la conclusión de los trabajos o mejoras en ejecución o
pendientes de ejecutar en la Propiedad Arrendada por el Arrendador. El
Arrendatario será el único responsable con respecto al costo ocasionado por
dichos movimientos o trabajos de la instalación de la maquinaria o equipo, los
cuales deberán ser bajo su exclusiva responsabilidad y discreción.
Adicionalmente, el Arrendatario libera al Arrendador de cualquier
responsabilidad que pueda derivarse por dichas razones, incluyendo cualquier
tema relacionado a la custodia de todos los materiales, maquinaria y/o equipo
instalado que sean propiedad del Arrendatario o Arrendador; o que sean guardados
en la Propiedad Arrendada. 3.6 Substantial Occupancy. Lessor shall deliver the
final 3.6 Ocupación Substancial. El Arrendador deberá occupancy of the Leased
Property no later than on the Substantial Occupancy Date set forth on the cover
page of this Lease Agreement and upon conclusion of Lessee Improvements (the
“Substantial Occupancy Date”). The Leased Property shall be delivered for its
final occupancy on the Substantial Occupancy Date in the substantial form of the
Delivery-Reception Certificate in substantially the same terms of the form
attached hereto as Exhibit “C-2” (the “Final Occupancy Delivery-Reception
Certificate”), which shall include images of the Leased Property. For purposes
of this Agreement the term “Final Occupancy” shall mean the occupancy of the
Leased Property by Lessee with Lessee Improvements substantially concluded, that
is, that the tenant is in possibility of using the Leased Property as agreed as
long as Lessor concludes the minor works related to Lessee Improvements that do
not impede such use; such minor works will not exceed 3% of the total works.
entregar la Propiedad Arrendada a más tardar en la fecha de ocupación sustancial
que se menciona en la Carátula de Arrendamiento al finalizar las Mejoras del
Arrendatario (la “Fecha de Ocupación Substancial”). La entrega de la Propiedad
Arrendada para Ocupación Substancial deberá documentarse por medio del formato
adjunto al presente como Anexo “C-2” (el “Certificado de Entrega y Recepción de
Ocupación Final”), el cual deberá incluir imágenes de la Propiedad Arrendada.
Para efectos de este Contrato, el término “Ocupación Final” significará la
ocupación de la Propiedad Arrendada por el Arrendatario con las Mejoras del
Arrendatario totalmente concluidas, lo cual es, que el Arrendatario este en
posibilidad de usar la Propiedad Arrendada tal y como se acordó en el presente;
dichos cambios menores no deberán de exceder del 3% del total de los trabajos.
3.7 Force Majeure. If Lessor is delayed in the conclusion of any of works set
forth in this Section 3 due to any force majeure or acts of god event, the
Parties agree that Lessor shall have the right to extend the Beneficial
Occupancy Date and/or the Substantial Occupancy Date one calendar day per each
day of delay. The authorized representative of each party shall certify the
existence of each day of delay by means of the execution of a certification
elaborated in the form attached 3.7 Caso Fortuito o Fuerza Mayor. Si el
Arrendador se retrasa en cualquiera de las entregas contempladas en esta
Cláusula 3 debido a cualquier caso fortuito o de fuerza mayor, las partes
acuerdan que el Arrendador deberá tener el derecho de prorrogar la Fecha de
Ocupación Benéfica y/o la Fecha de Página 9 de 55

[g72151kmi009.gif]

 


hereto as Exhibit “D” (the “Force Majeure Form”), whereby the Parties shall
certify the additional days granted. The Parties hereby agree to carry out their
best efforts with the purpose of modifying the work schedule to perform with the
new dates. Ocupación Sustancial Substancial un día naturalpor cada día de
retraso. El representante autorizado de cada parte deberá certificar la
existencia de cada día de retraso por medio de la ejecución de un certificado en
el formato adjunto al presente como Anexo “D” (el “Formato de Fuerza Mayor”), en
donde las partes deberán certificar los días adicionales otorgados. Las Partes
acuerdan en llevar a cabo sus mejores esfuerzos con la intención de modificar la
agenda de trabajo para cumplir con las nuevas fechas. Force Majeure and Acts of
God will include any strike or work stoppage, new and unforeseeable governmental
regulation, delay by a governmental authority, unexpected electric failures or
unexpected unavailability of public utilities; excessive rain, accidental and
unexpected fire, earthquake, seism, tornado, disturbance, insurrection,
terrorism, war or any other similar act of God or force majeure event or any
other event or circumstance beyond the control and without the fault or Los
Casos Fortuitos o de Fuerza Mayor incluirán
cualquierhuelgaoparolaboral,regulación gubernamental nueva y no prevista,
retraso por una autoridadgubernamental, fallas eléctricasno esperadas o
indisponibilidad inesperada de los servicios públicos; lluvia excesiva, incendio
accidental o inesperado, terremoto, sismo, tornado, perturbación, rebelión,
terrorismo, guerra o cualquier otro caso fortuito o de fuerza mayor similar o
cualquier otro evento o circunstancia más allá del control y sin negligencia o
culpa del Arrendador y/o sus contratistas. negligence of Lessor and/orits
contractors. 3.8 Labor Relation. The Parties hereby expressly acknowledge that
there is no and there shall be no labor relation, in terms of article 20 of the
Federal Labor Law (Federal Labor Law), between the employees of the general
contractor of Lessor and Lessee. Notwithstanding the foregoing, Lessee hereby
expressly agrees to notify Lessor, within a term that shall not exceed three (3)
business days as of the reception by Lessee, of any labor lawsuit or claim by
any judicial or labor authority, whereby Lessee, Lessor or the contractor of
Lessor are notified of any labor lawsuit filed by the employees of the
contractor or subcontractors of Lessor, in the understanding that Lessor shall
defend and hold Lessee safe and harmless, and Lessee shall respond to such
lawsuit or claim filed against Lessee denying the labor relation between such
employee and Lessee. 3.8 Relación Laboral. Las Partes reconocen expresamente
que, no hay y que no deberá haber relación laboral, en términos del artículo 20
de la Ley Federal del Trabajo, entre los empleados del contratista general del
Arrendador y Arrendatario. No obstante lo anterior, el Arrendatario acuerda
expresamente en notificar al Arrendador, dentro de un plazo que no excederá tres
(3) días hábiles de la recepción por el Arrendatario, de cualquier demanda
laboral o reclamación por cualquier autoridad judicial o laboral, en donde el
Arrendatario, el Arrendador o el Contratista del Arrendador cualquier demanda
laboral empleados del Contratista Arrendador, en el entendido sean notificados
presentada por o subcontratista de los del de que, el Arrendador deberá defender
y mantener al Arrendatario libre y sin daño, y el Arrendatario deberá responder
a dicha demanda o reclamación presentada en contra del Arrendatario negando la
relación laboral entre dicho empleado y el Arrendatario. In the event that
Lessee does not comply with the obligations set forth in this clause and does
not comply with the notification to Lessor and/or answer in due time and form
any labor lawsuit denying the existence of the labor relation, Lessee shall not
exercise any action or right to claim or recover from Lessor or the Contractor
of Lessor for any amount paid by Lessee as a result of a sentence from the labor
courts or competent authority. En caso de que, el Arrendatario no cumpla con las
obligaciones establecidas en esta cláusula y no cumpla con la notificación al
Arrendador y/o conteste en el tiempo y forma debida cualquier demanda laboral
negando la existencia de la relación laboral, el Arrendatario no deberá ejercer
acción alguna o derecho para reclamar o recuperar del Arrendador o del
Contratista del Arrendador cualquier cantidad pagada por el Arrendatario como
resultado de una sentencia de las cortes laborales o autoridad Lessor agrees to
hold harmless Lessee and its officers, directors, shareholders, employees,
agents, successors and Página 10 de 55

[g72151kmi010.gif]

 


assignees, in the event of any individual or collective labor claim filed by any
worker, employee or labor union employed by Lessor and/or its subcontractors in
connection with this Agreement. Likewise, Lessee agrees to hold harmless Lessor
and its officers, directors, shareholders, employees, agents, successors and
assignees, in the event of any individual or collective labor claim filed by any
worker, employee or labor union employed by Lessee. competente. El Arrendador
acepta sacar en paz y a salvo al Arrendatario y sus funcionarios, directores,
accionistas, empleados, agentes, sucesores y cesionarios en caso de cualquier
demanda laboral, individual o colectiva, presentada por cualquier empleado,
trabajador o sindicato empleado por el Arrendador y/o sus subcontratistas en
relación con este Contrato. Asimismo, el Arrendatario acepta sacar en paz y a
salvo al Arrendador y sus funcionarios, directores, accionistas, empleados,
agentes, sucesores y cesionarios en caso de individual o colectiva, empleado,
trabajador o Arrendatario. cualquier demanda laboral, presentada por cualquier
sindicato empleado por el 3.9 Supervision of the Construction. The Lessee, at
its 3.9 Supervisión de la Construcción. El own cost and under its own
responsibility, may appoint an expert with experience and recognized skills in
the industry, for the supervision, at any moment, of the construction of the
Building (the “Construction Supervisor”) who, along with the Lessor, may inspect
and supervise that the construction of the Building is carried out in accordance
with this Agreement and the Executive Project. Lessor agrees to: (i)
collaborate, within its possibilities, with the Construction Supervisor to
guarantee the duly performance of its work and (ii) grant the Construction
Arrendatario, bajo su propio costo y responsabilidad, podrá asignar un perito
con experiencia y capacidad reconocida en el medio, para la supervisión en
cualquier momento de la construcción del Edificio por
partedelArrendador(el“Supervisorde Construcción”), quien podrá, en compañía
Arrendador,inspeccionarysupervisarque la del la construcción del Edificio se
realice conforme a este Contrato y el Proyecto Ejecutivo. El Arrendador acuerda
en: (i) colaborar en la medida de sus posibilidades con el Supervisor de la
Construcción para garantizar el debido desempeño de su encargo y (ii) otorgar al
Supervisor de la Construcción un espacio de trabajo dentro de la Propiedad
Arrendada que tenga acceso a servicios básicos. Supervisor a work space within
the Leased Property access to basic services. with Section 4. Use of the Leased
Property Cláusula 4. Uso de la Propiedad Arrendada. 4.1 Use. Lessee shall use
and occupy the Leased 4.1 Destino. El Arrendatario utilizará la Propiedad
Property as a facility for Printed circuit boards assembly, wire and harneses
and electromechanical assembly (High-level assembly), and other lawful uses
accessory and incidental to the foregoing that are consistent with the uses
permitted in the Industrial Park set forth in the Cover Page (the “Authorized
Use”). Arrendada únicamente para Manufactura de tarjetas electrónicas, arneses,
cables y ensambles electromecánicos, así como las actividades accesorias que
resulten de dichos usos, las cuales en todo momento deberán ser compatibles con
el uso del suelo permitido para el Parque Industrial establecido en Carátula
(los “Usos Permitidos”). Lessee shall not use or occupy the Leased Property for
any other purpose or business without the prior written consent of Lessor, which
consent may be withheld or conditioned in Lessor’s reasonable discretion. In any
event, Lessee shall carry out its activities on the Leased Property in strict
compliance with all Applicable Law. El Arrendatario no deberá utilizar u ocupar
la Propiedad Arrendada para cualquier actividad u operación distinta a los Usos
Permitidos, sin el consentimiento previo y por escrito del Arrendador, el cual
podrá ser rechazado o condicionado, a entera discreción del Arrendador. En
cualquier caso, el Arrendatario llevará a cabo sus actividades en la Propiedad
Arrendada en estricto cumplimiento de todas la Legislación Aplicable. Página 11
de 55

[g72151kmi011.gif]

 


Lessee shall use the Leased Property in a careful, safe and adequate manner,
therefore, it shall not (i) store Hazardous Materials in violation of the
Environmental Laws and Section 10 of this Agreement; (ii) overload the floors or
structure of the Leased Property; (iii) subject the Leased Property to any other
use in violation of the Authorized Use and without the prior written consent of
Lessor, (iv) cause or permit to be caused on the Leased Property odors, smoke,
dust, gas, noise, or vibrations, which are not allowed pursuant to Applicable
Law, (v) carry out or allow others to carry out operations related to the
handling of Hazardous Materials or set up lines of business in violation of
Applicable Law and/or the Authorized Use and (vii) use the Leased Property in a
way that may invalidate the insurance policies or that increases the coverage
risk of such insurance policies. El Arrendatario se obliga a usar la Propiedad
Arrendada de manera cuidadosa, segura y adecuada, por lo que no podrá: (i)
almacenar Materiales Peligrosos en contravención a las Leyes Ambientales y la
Cláusula 10 del Contrato; (ii) sobrecargar los pisos o la estructura de la
Propiedad Arrendada; (iii) someter la Propiedad Arrendada a algún otro uso en
contravención al Uso Autorizado y sin la previa aprobación por escrito del
Arrendador; (iv) producir ni permitir que se produzcan en la Propiedad Arrendada
olores, humo, polvo, gas, ruido o vibraciones por encima de los límites
establecidos en las Leyes Ambientales; (v) llevar a cabo actos que puedan causar
un desequilibrio ecológico, daños a la salud, al medio ambiente y/o a los
recursos naturales; (vi) realizar o permitir que se realice en la Propiedad
Arrendada operaciones relacionadas con el manejo de Materiales Peligrosos o
establecer giros mercantiles en contravención con la Legislación Aplicable y/o
los Uso Autorizado, y (vii) usar la Propiedad Arrendada en forma tal que pueda
invalidar las pólizas de los seguros o incremente el riesgo de las coberturas de
tales seguros. 4.2 Lawfulness of Commercial Activities. Lessee shall 4.2
Legalidad de las Actividades Comerciales. El not cause or permit any act that
may constitute a public or private nuisance, or cause damage to Lessor or other
users of the Industrial Park or that may invalidate any current insurance
policies or those subsequently contracted for the Leased Property. Arrendatario
no realizará ni permitirá ningún acto que pudiese constituir una molestia
pública o privada, o que cause daño al Arrendador o a otros usuarios del Parque
Industrial o que pudiera invalidar cualesquiera pólizas de seguros que
actualmente existan o posteriormente se contraten sobre la Propiedad Arrendada.
Lessee hereby agrees not to use the Leased Property for illegal purposes such as
money laundering, or other criminal activities, or to use the Leased Property to
commit criminal or illegal activities, nor any activity that could cause the
asset to be the object of forfeiture proceedings referred to in Articles 7 and 8
of the Federal Asset Recovery Law (Ley Federal de Extinción de Dominio) or any
similar law, releasing Lessor in this act from any criminal or civil
responsibilities that may be incurred by Lessee for its activities in the Leased
Property. El Arrendatario se obliga a no utilizar la Propiedad Arrendada para
fines ilícitos, tales como lavado de dinero, producto de actividades
delictuosas, o a utilizar la Propiedad Arrendada para la comisión de actividades
tipificadas como delitos o ilegales, ni cualquier actividad que pudiera ser
objeto del procedimiento de extinción de dominio al que se refiere los artículos
7 y 8 de la Ley Federal de Extinción de Dominio o cualquier otra ley análoga,
liberando desde este momento al Arrendador de cualquier responsabilidad penal,
civil o de cualquier otra índole en que pudiera incurrir el Arrendatario por sus
actividades desempeñadas en la Propiedad Arrendada. 4.3 Licenses, Permits and
Authorizations. Lessee shall at 4.3 Autorizaciones, Permisos y Licencias. El all
times, at its own cost, name and liability, (i) obtain any and all licenses,
permits and authorizations legally required for the use, occupancy and
exploitation of the Leased Property, including without limitation, health and
environmental licenses, permits, registries, controls or authorizations, as may
be applicable and shall comply with the technical norms that the Arrendatario
deberá en todo momento a su costo, nombre y responsabilidad, obtener cualesquier
y todas las licencias, permisos y autorizaciones legalmente requeridas para el
uso, ocupación y explotación de la Propiedad Arrendada, incluyendo, pero sin
limitar a, licencias sanitarias y ambientales, permisos, registros, Página 12 de
55

[g72151kmi012.gif]

 


labor, health, environmental authorities, or of any other corresponding kind may
formulate with respect to the operation of Lessee on the Leased Property; y (ii)
deliver to Lessor, within thirty (30) days after acquiring such, a true copy of
such authorizations, licenses and permits provided these are related to or
affect the Leased Property, including those related to health, safety and
environmental matters. Lessor agrees to provide Lessee all necessary
documentation or information related to the Leased Property to obtain Licenses,
Authorizations and permits for the operation of Lessee. controles o
autorizaciones, según sea aplicable y cumplirá con las normas técnicas que la
autoridad laboral, sanitaria, ambiental o de cualquier otra índole
correspondiente pueda formular con respecto a la operación del Arrendatario en
la Propiedad Arrendada; y (ii) dentro de los 30 (treinta) días siguientes a la
obtención de los mismos, entregar al Arrendador copia fiel de tales
autorizaciones, licencias y permisos en la medida en que estén relacionados con
o afecten la Propiedad Arrendada, incluyendo los relacionados con salud,
seguridad y asuntos ambientales. El Arrendador se compromete a proporcionar toda
la documentación o información relacionada con la Propiedad Arrendada necesaria
parala obtención de Licencias, Autorizaciones y permisos para la operación del
Arrendatario. 4.4 Industrial Park Regulations. Lessee agrees to comply 4.4
Reglamento del Parque Industrial.El with any reasonable rule or regulation
previously notified in writing by Lessor that promotes the order, security and
efficient operation of the Leased Property, provided that these rules are of
general application for the other tenants of the Industrial Park, especially
Lessee undertakes to comply with the terms and provisions of the Park
Regulations. A copy of the Park Regulations that Lessee hereby acknowledges to
know, understand and accept, signed by the Parties, is attached hereto as
Exhibit “D” (the “Park Regulations”). Arrendatario se obliga a cumplir con
cualquier regla o regulación razonable notificada previamente por escrito por el
Arrendador que promueva el orden, seguridad y eficiente operación de la
Propiedad Arrendada cuando estas sean de aplicación general para los demás
inquilinos o arrendatarios del Parque Industrial, especialmente el Arrendatario
se compromete a cumplir con los términos y disposiciones del Reglamento del
Parque Industrial. Una copia del Reglamento del Parque Industrial, que el
Arrendatario reconoce conocer, comprender y aceptar, firmado por las partes, se
adjunta al presente como Anexo “D” (el “Reglamento del Parque”). 4.5 Indemnity.
In any case, Lessee agrees to indemnify 4.5 Indemnización. En todo caso, el
Arrendatario and hold Lessor harmless from any liability, claims, actions,
damages, penalties, costs and/or expenses that may be imposed to the Leased
Property and/or Lessor for acts or omissions of Lessee that constitute a breach
to the provisions of Section 4 herein. se obliga a indemnizar y mantener al
Arrendador en paz y a salvo de cualquier responsabilidad, demanda,
acción,daños,perjuicios,penas,gastosy/o erogaciones que se le impongan a la
Propiedad Arrendada y/o al Arrendador por actos u omisiones del Arrendatario que
constituyan una violación a lo dispuesto en esta cláusula 4. Section 5. Term and
Extension Option Cláusula 5. Plazo y Opción de Prorroga. 5.1 Term. The Parties
hereby agree that this Agreement 5.1 Plazo. Las Partes acuerdan en este acto que
shall be binding from the date hereof; however, the initial term of this Lease
Agreement shall be that set forth on the Cover Page (the “Initial Term” or the
“Term”). The Term of the Lease shall commence on the Term Commencement Date
established in the Cover Page. el presente Contrato será vinculante a partir de
la fecha de celebración del mismo; no obstante lo anterior, el término del
arrendamiento será el establecido en la Carátula (indistintamente el “Período
Inicial” o el “Plazo”). El Plazo de Arrendamiento comenzará en la Fecha de
Inicio de Vigencia de Arrendamiento que se establece en la Carátula. Lessee can
early terminate the Lease Agreement prior to the expiration of the Term by means
of written notice to Lessor El Arrendatario podrá dar por terminar
anticipadamente el presente Arrendamiento previo a la terminación del Página 13
de 55

[g72151kmi013.gif]

 


with no less than 30 (thirty) calendar days of anticipation to the effective
termination date. In case Lessee wishes to terminate this agreement prior to the
mandatory term, Lessee shall pay to Lessor in one payment, (i) any and all rents
of the months remaining for the completion of the Agreement, and (ii) any and
all other amounts outstanding as well as all those generated until the
termination of the Term and the vacancy of the Leased Property, pursuant to the
terms and conditions set forth herein. Plazo, mediante aviso al Arrendador con
al menos 30 (treinta) días naturales a la fecha de terminación efectiva del
Arrendamiento. En caso que el Arrendatario desee dar por terminado el presente
contrato previo a la terminación del plazo forzoso, deberá pagar al Arrendador
en una sola exhibición, de cualesquier y todas (i) las rentas de los meses que
falten para la terminación del plazo forzoso , y (ii) cualquier y todas las
demás cantidades debidas así como las que se generarían hasta la terminación del
plazo forzoso y desocupación de la Propiedad Arrendada, de conformidad con los
términos y condiciones contenidos en este instrumento. 5.2 Renewal Options.
Subject to Lessee being up to date 5.2 Opciones de Renovación. Sujeto a que el
and in due performance of each and all of its obligations derived from this
Agreement, and Lessor not having notified any default hereto, Lessee shall have
the right to renew the Term in two (2) additional periods, of five (5) mandatory
years for each of the Parties, in substantially the same terms and conditions
set forth in this Lease Agreement. Arrendatario se encuentre al corriente en
todas y cada una de las obligaciones a su cargo derivadas del presente Contrato,
y el Arrendador no hubiere notificado algún incumplimiento al presente Contrato,
el Arrendatario tendrá el derecho de renovar el Plazo en dos (2) periodos
adicionales, de cinco (5) años obligatorios para ambas Partes cada uno, en,
substancialmente, los términos y condiciones que los aquí previstos. If Lessee
wish to renew this Lease Agreement at the Term’s conclusion, it shall notify
Lessor in writing at any time, until 180 (one hundred and eighty) calendar days
prior to the expiration of the initial Term, or in such case its extension, with
respect to its wish to extend it. In case Lessee, does not perform the notice
set forth in this paragraph, this Lease Agreement will be renewed automatically
for a one-time period of nine (9) months. En caso de que el Arrendatario desee
renovar el Contrato al concluir el Plazo, éste último deberá de notificar por
escrito al Arrendador 180 (ciento ochenta) días previos a la terminación del
Periodo, o en su caso de su prórroga o renovación, respecto de su deseo de
renovar el Contrato. En caso de que el Arrendatario no lleve a cabo la
notificación establecida en el presente párrafo, se entenderá que el presente
Contrato de Arrendamiento se renovará por un único periodo de nueve (9) meses.
5.3 Vacancy Notice. In the event that Lessee does not 5.3 Aviso de Desocupación.
En caso de que el delivers the renewal notice set forth in the preceding section
in due time and form, or upon notification of early termination pursuant to the
provisions set forth in the second paragraph of point 5.1 of this Agreement,
Lessor during the 120 (one hundred and twenty) days prior to the expiration of
the Agreement, shall have access to the Leased Property to show the Leased
Property to possible tenants (except to any competitors of Lessee) and confirm
the conditions in which it is found, by providing a 2 (two) day prior written
notice and which visit shall take place on business days and hours and without
limiting the activities of Lessee, in order to take the necessary measures
pursuant to this Agreement. Additionally, during such period, Lessor is hereby
authorized to install on the Leased Property, each and all the notices deemed
necessary to promote the Leased Property for future lease agreements.
Arrendatario hubiere entregado la notificación de no renovación establecida en
el punto anterior en tiempo y forma, o si hubiere notificado la terminación
anticipada conforme a lo establecido por el segundo párrafo del punto 5.1 de
este Contrato, el Arrendador durante los 120 (ciento veinte) días previos a la
terminación del Contrato, tendrá acceso a la Propiedad Arrendada para mostrar la
Propiedad Arrendada a los posibles inquilinos (salvo a competidores del
Arrendatario) y confirmar las condiciones en las que se encuentra, previa
notificación por escrito al Arrendatario con por lo menos cinco (5) días de
anticipación y debiendo llevar a cabo la visita en días y horas hábiles y sin
entorpecer las actividades del Arrendatario, para tomar las medidas necesarias
de conformidad con este contrato.. Asimismo, durante este período, el Arrendador
en este acto queda autorizado a instalar en la Propiedad Página 14 de 55

[g72151kmi014.gif]

 


Arrendada, todas y cada uno de los anuncios que considere necesarios para
promover la Propiedad Arrendada para futuros contratos de arrendamiento. Section
6. Rent. Cláusula 6. Renta. 6.1 Rent. As of the Rent Commencement Date, Lessee
6.1 Renta. A partir de la Fecha de Inicio de hereby agrees to pay Lessor as rent
for the use and enjoyment of the Leased Property, without the need of a prior
requirement by Lessor, the monthly rent in the amount set forth on the Cover
Page, plus the Value Added Tax or any other tax that may replace or supplement
it applicable to the rent (indistinctively the “Rent” or the “Monthly Rent”).
Vigencia del Arrendamiento, el Arrendatario se obliga a pagar al Arrendador, por
concepto de Renta de la Propiedad Arrendada, sin requerimiento previo por el
Arrendador, la cantidad mensual que se establece en la Carátula más el Impuesto
sobre el Valor Agregado o cualquier otro impuesto que lo sustituya o adicione
aplicable a la renta (la “Renta” o la “Renta Mensual”). 6.2 Rent Increase. The
parties hereby agree that during 6.2 Incremento en la Renta. Las partes acuerdan
the entire term of this Agreement, on each anniversary of the Term Commencement
Date, the Rent effective at such time shall increase pursuant to the terms set
forth on the Cover Page. Such increases shall operate automatically during the
Term and the renewal periods, if applicable, without prior notice to Lessee.
que, durante toda la vigencia de este Contrato, en cada aniversario de la Fecha
de Inicio de Vigencia, la Renta vigente en ese momento se aumentará en los
términos establecidos en la Carátula. Dichos incrementos operarán en forma
automática durante toda la vigencia del presente Contrato, incluyendo sus
prórrogas, sin necesidad de aviso previo al Arrendatario. 6.3 Place of Payment.
All payment of Rents shall be 6.3 Lugar de Pago. Todo pago de las Rentas made by
Lessee in advance on or before the fifth (5) calendar day of each calendar
month, by means of a bank electronic wire transfer to the account set forth on
the Cover Page. será realizado por el Arrendatario, por adelantado, el o durante
los primeros 5 (cinco) días naturales de cada mes natural por medio de una
transferencia electrónica bancaria a la cuenta establecida en la Carátula. Prior
to the payment date, Lessor hereby agrees to deliver the official invoice
corresponding to Lessee, in compliance with the fiscal requirements in Mexico.
Previo a la fecha de pago, el Arrendador se obliga a
entregarlafacturaoficialcorrespondienteal Arrendatario, en cumplimiento de los
requisitos fiscales en México. 6.4 Penalty Interest. Without regard the origin
of the 6.4 Intereses Moratorios. Independientemente de reason of the premature
termination of this Agreement, and the application of contractual penalties if
any, in case of a default by Lessee, in the payment of any amount payable under
this Agreement, including the Rent, if Lessee does not pay the Monthly Rent
during the first 5 (five) calendar days of each month, Lessee shall pay Lessor
late payment interests calculated daily over any outstanding amounts, for the
time of the default, equivalent to the 28 (twenty) day TIIE (Equilibrium
Interbank Interest Rate) rate published by the Central Bank of Mexico (BANXICO),
multiplied times 2.0 (two points) for each day of delay, which shall commence
counting as of the sixth calendar day of each month or the day after that in
which the obligation is enforceable and until Lessee is up to date in its
payments and obligations. The payment of such late payment interest shall not
reduce or restrict in any way any other resource or right set forth in favor or
that Lessor may have pursuant to the law. la procedencia de las causales de
rescisión del presente Contrato, así como la aplicación de las penas
convencionales que hubiere, en caso de mora en el pago de cualquier cantidad
pagadera conforme al presente Contrato, incluyendo la Renta, si el Arrendatario
no realizare el pago de la Renta dentro de los primeros cinco (5) días naturales
de cada mes, el Arrendatario deberá pagar al Arrendador intereses moratorios
calculados diariamente sobre cantidades debidas, por el tiempo transcurrido,
equivalente a la tasa TIIE (Tasa de Interés Interbancaria de Equilibrio)
publicado por el Banco de México (BANXICO) a 28 (veintiocho) días multiplicado
por 2.0 (dos puntos) para cada día de retraso, el cual empezará a computar a
partir del sexto día natural de cada mes o el día posterior a que la obligación
sea exigible y hasta que el Arrendatario se encuentre al corriente en sus pagos
y obligaciones. El pago de dichos intereses moratorios Página 15 de 55

[g72151kmi015.gif]

 


no disminuirá ni restringirá de forma alguna cualquier otro recurso o derecho
establecido a favor o que tenga del Arrendador de conformidad con la Ley. 6.5
Rent Assignment or Pledge. Lessee hereby 6.5 Cesión o Prenda de la Renta. El
Arrendatario acknowledges and agrees that, Lessor may assign or pledge its
rights for the collection of Rent from Lessee to a bank, any other financial
institution or creditor, and Lessee agrees to pay directly to the assignee.
Lessor will provide written notice to Lessee of any assignment or pledge made in
the terms hereof after the execution of such assignment or pledge. reconoce y
acepta que, el Arrendador podrá ceder o pignorar sus derechos para el cobro de
la Renta del Arrendatario a un banco, cualquier otra institución financiera o
acreedor, y bajo requerimiento de dicho cesionario, el Arrendatario se obliga a
efectuar los pagos directamente al cesionario. El Arrendador notificará por
escrito al Arrendatario de cualquier cesión o prenda hecha en los términos de la
presente cláusula después de la celebración de dicha cesión o prenda. 6.6
Security Deposit. Lessee hereby agrees to deliver 6.6 Depósito De Garantía. El
Arrendatario Lessor on the Term Commencement Date the amount set forth as
security deposit on the Cover Page (the “Security Deposit”), with the purpose of
guaranteeing the correct execution by Lessee of all its obligations derived from
this Agreement. The Security Deposit: (i) shall increase in the proportion and
times established in the Cover Page; and (ii) shall not generate any interest or
profit in favor of Lessee. deberá entregar al Arrendador en la Fecha de Inicio
de Vigencia la cantidad establecida como depósito de garantía en la Carátula (el
“Depósito de Garantía”), con el fin de garantizar la correcta ejecución del
Arrendatario de todas sus obligaciones derivadas del presente Contrato. El
Depósito en Garantía: (i) será incrementado en la proporción y tiempos que se
establece en la Carátula; y (ii) no generará interés o rendimiento alguno en
favor del Arrendatario. If Lessee complies with all the terms, conditions and
obligations of this Agreement, the Security Deposit (or any balance in favor of
Lessee) shall be returned to Lessee within the 45 (forty-five) calendar days
following to the date in which Lessee delivers to Lessor the physical and legal
possession of the Leased Property, in terms of this Agreement. In the event
there were any obligations, services, or payments outstanding by Lessee, Lessor
shall apply the deposit to cover any outstanding element, and the rest, if any,
shall be reimbursed to Lessee Si el Arrendatario cumple con todos los términos,
condiciones y obligaciones al amparo de este Contrato, el Depósito en Garantía
(o cualquier saldo a favor del Arrendatario) será devuelto al Arrendatario
dentro de los 45 (cuarenta y cinco) días naturales siguientes a la fecha en que
el Arrendador reciba del Arrendatario la posesión física y jurídica de la
totalidad de la Propiedad Arrendada, en términos del presente Contrato. En caso
de que hubiere obligaciones, servicios, o pagos pendientes por parte del
Arrendatario, el Arrendador aplicará el depósito para cubrir cualquier elemento
pendiente, y el remanente, si lo hay, será reembolsado al Arrendatario. 6.7 Net
Lease. The Parties hereby expressly agree that 6.7 Arrendamiento Neto. Las
Partes acuerdan the Rent, Maintenance Fee and any other payable amount derived
from this Agreement shall be absolutely net for Lessor, understanding for such
concept that the amounts to pay shall be delivered free from any encumbrance,
tax, public or private services, liens, insurance, fees or expenses of any
nature in relation to the Leased Property, pursuant to the terms set forth in
this Agreement. Lessee shall not have any right to reduce, suspend, extend,
decrease, offset, counterclaim, or defense in relation to the Rent or other
amounts payable hereunder. expresamente que, la Renta, la Cuota de Mantenimiento
y cualquier cantidad pagadera derivada del presente Contrato deberá ser
absolutamente neta para el Arrendador, entendiéndose por dicho concepto que las
cantidades a pagar sean entregadas libres de cualquier cargo, impuesto,
servicios públicos o privados, gravámenes, seguros, derechos o gastos de
cualquier naturaleza en relación con la Propiedad Arrendada, conforme a los
términos establecidos en el presente Contrato. El Arrendatario no tendrá derecho
a disminución, suspensión, aplazamiento, reducción, compensación, reconvención,
o defensa en relación con la Renta u otras sumas pagaderas bajo el presente
Página 16 de 55

[g72151kmi016.gif]

 


Contrato. 6.8 Advance Rent. At the time of execution of this 6.8 Renta
Adelantada. Al momento de la firma Agreement, Lessee shall transfer to Lessor
the amount set forth as Advance Rent on the Cover Page. del presente Contrato,
el Arrendatario transferirá al Arrendador la cantidad establecida como Renta
Anticipada en Carátula. 6.9 Triple Net (NNN). The Parties agree that as from the
6.9 Triple Neto (NNN). Las Partes acuerdan Effective Date and for the remainder
of the Term, and any renewal thereto, Lessee shall be responsible to pay (i) the
Maintenance Fee in terms of section 9 herein, (ii) the insurance premiums in
terms of section 11.1 herein, and (iii) the property tax, which amounts are
indicated on the Cover Page. que a partir de la Fecha de Inicio de Plazo y
durante el resto de la vigencia del Plazo, y sus prórrogas en su caso, el
Arrendatario será responsable de pagar (i) la Cuota de Mantenimiento en los
términos de la cláusula 9 de este Contrato, (iii) los seguros en términos de la
cláusula 11.1 siguiente, y (iii) el impuesto predial de la Propiedad Arrendada,
cuyos montos se encuentran indicados en la carátula del presente instrumento.
Section 7. Modifications. Cláusula 7. Mejoras. 7.1Modifications made by Lessee.
Lessee shall not 7.1 Mejoras del Arrendatario. El Arrendatario no change the
basic structure, the external aspect, including colors and façade, or basic
services, nor make any important alteration to the Leased Property, unless it is
previously agreed in writing by the Parties. Lessee is hereby authorized to make
minor alterations or modifications to the Leased Property, on its own account,
cost and risk, so long as such alterations and modifications do not later or
damage the structure of the Leased Property or its basic nature. Lessee shall
request Lessor its authorization to carry out any modification on the Leased
Property. podrá cambiar la estructura básica, el aspecto externo, incluyendo
colores y fachada, o servicios básicos, ni hacer alteración alguna de
importancia a la Propiedad Arrendada, salvo por acuerdo escrito entre las
Partes. En este acto el Arrendatario queda autorizado para realizar alteraciones
o modificaciones menores a la Propiedad Arrendada, por su propia cuenta, costo y
riesgo, siempre y cuando dichas alteraciones y modificaciones no alteran o dañan
la estructura de la Propiedad Arrendada o la naturaleza básica de la misma. El
Arrendatario deberá solicitar al Arrendador su autorización para efectuar
cualquier modificación en la Propiedad Arrendada. Any modifications or
alterations made by Lessee shall be performed in a first-class workmanlike
manner, using only first-class grades of materials, consistent with the Leased
Property. Lessee shall have any necessary permits and/or authorizations, either
local, state, or federal, to perform any kind of repairs or adaptations on the
Leased Property, as the case may be, and shall as well be in compliance with all
of its labor, social security, tax, and other applicable obligations regarding
such repairs or adaptations. Cualquier mejora a la Propiedad Arrendada por parte
del Arrendatario deberá llevarse a cabo de manera profesional, utilizando
únicamente materiales de primera clase, consistente con la Propiedad Arrendada.
El Arrendatario deberá contar con todos los permisos y/o autorizaciones
necesarias, tanto municipales, estatales o federales para cualquier clase de
reparación o adecuación de la Propiedad Arrendada en su caso, así como el
cumplimiento de las obligaciones laborales, de seguridad social y/o fiscales y
demás que correspondan, respecto de dichas reparaciones o adecuaciones. Lessee
hereby expressly and irrevocably waives all rights to request a refund to Lessor
for any improvement made, including but not limited to the Lessee Improvements,
in accordance with the Civil Code of Nuevo León. El Arrendatario en este acto
renuncia, de manera expresa e irrevocable, al derecho a solicitar al Arrendador
el reembolso por cualquier mejora que realice en los términos previstos en el
Código Civil de Nuevo León. Página 17 de 55

[g72151kmi017.gif]

 


7.2 Accessories. All the accessories and/or equipment of any nature (the
“Accessories”) installed on the Leased Property by Lessee, and that were not
affixed thereto permanently, shall continue being owned by Lessee, and shall be
removed by Lessee upon the expiration or termination of this Lease Agreement,
unless Lessee receive the prior written consent by Lessor, in each specific
case, for such Accessories to remain in such property at the expiration of this
Lease Agreement. 7.2 Accesorios. Todos los accesorios y/o equipos de cualquier
naturaleza (los “Accesorios”) que hubieren sido instalados en el Propiedad
Arrendada por el Arrendatario, y que no estuvieren fijos a la misma de modo
permanente, continuarán siendo propiedad del Arrendatario, y serán retirados por
el Arrendatario a la expiración o terminación de este Contrato, salvo que el
Arrendatario reciba el consentimiento previo y por escrito del Arrendador, en
cada caso específico, para que dichos Accesorios puedan permanecer en dicha
propiedad al vencimiento de este Contrato. 7.3 Removal of Modifications upon
Termination of the 7.3 Remoción de las Mejoras del Arrendatario. Agreement. All
the modifications, fixtures or equipment of Las mejoras, instalaciones y/o
equipos de cualquier naturaleza instalados en la Propiedad Arrendada por el
whatsoever nature which were installed in the Leased Property by Lessee,
including but not limited to the Lessee’s Improvements, which are permanently
affixed, shall become the property of the Lessor and shall not be removed by
Lessee at the expiration date, unless Lessor expressly requires otherwise in
writing to Lessee. Arrendatario que estén incorporados permanentemente, pasarán
a ser propiedad del Arrendador, sin costo alguno para este último, y no deberán
ser removidos por el Arrendatario a la fecha de terminación del Contrato, salvo
que el Arrendador expresamente solicite por escrito al Arrendatario lo
contrario. Lessee shall pay any expense, expenditure or damage caused to the
Leased Property upon demolition or removal of the improvements, the facilities
and/or equipment including but not limited to the Lessee Improvements. Likewise,
Lessee shall adequately seal, cut and cover all wires, piping or ducts related
to any improvement that the Lessor orders to be removed. If any wire, piping or
duct is incorporated into the walls or roofs, the Lessee shall provide Lessor
with blueprints detailing the location of said wiring, piping or duct. El
Arrendatario deberá pagar cualquier gasto, erogación o daño causado a la
Propiedad Arrendada al momento de demoler las mejoras o remover las
instalaciones y/o equipos. Así mismo, deberá sellar, cortar y cubrir
adecuadamente todos los cables, tuberías o ductos con relación a cualquier
mejora que el Arrendador instruya al Arrendatario remover. En caso que existan
cables, tuberías o ductos instalados por el Arrendatario y que estén
incorporados a las paredes o techos de la Propiedad Arrendada, el Arrendatario
deberá proporcionar al Arrendador las especificaciones y los planos que detallen
la ubicación de los mismos. 7.4 Logo and Signage. The specifications of logo or
7.4 Logo y Señalización. Las especificaciones de corporate signage of Lessee and
the place where they shall be located on the Building, shall be previously
approved by both Parties. Lessor shall allow the installation of the logo or
signage on the place it may deem appropriate at its sole discretion. logotipo o
señalización corporativa del Arrendatario y el lugar que se encontrará en el
Edificio, deberá ser aprobado por ambas Partes . El Arrendador permitirá la
instalación del logotipo o la señalización en el lugar que considere apropiado a
su exclusivo juicio. Cualquier construcción, modificación o adición a la
construcción hecha por el Arrendatario, así como cualquier accesorio y/o equipo
de cualquier naturaleza que hayan sido instalados de forma permanente en el
Propiedad Arrendada por el Arrendatario, serán en beneficio de la Propiedad
Arrendada y permanecerán allí en la terminación de este Contrato, sin costo
alguno para el Arrendador. Any construction, modification addition to the
construction made by Lessee, as well as any accessory and/or equipment of any
nature installed permanently on the Leased Property by Lessee, shall be for the
benefit of the Leased Property and shall remain there upon the termination of
this Lease Agreement, without any cost for Lessor. Section 8. Subordination,
Assignment and Cláusula 8. Subordinación, Cesión y Página 18 de 55

[g72151kmi018.gif]

 


Subleasing. Subarrendamiento. 8.1 Subordination. If requested by Lessor, Lessee
shall, within ten (10) business days following the Lessor written request,
execute, acknowledge and deliver to Lessor a document certifying that (a) a true
and correct copy of this Agreement is attached to such document; (b) this
Agreement is in full force and effect without amendment (or, where applicable,
specifying the nature of the change and attaching a copy thereof); (c) the last
date of payment of rent by Lessee; (d) the absence of uncured defaults by Lessor
(or, where appropriate, a specification of such breaches, if any); and (e) any
other matter reasonably required by Lessor, any creditor or potential creditor
of Lessor or potential purchaser of the Leased Property, including without
limitation, the delivery of financial statements. 8.1 Subordinación. Si lo
solicita el Arrendador, el Arrendatario deberá, dentro de los 10 (diez) días
hábiles siguientes a que el Arrendador se lo solicite por escrito, suscribir,
reconocer y entregar al Arrendador un documento certificando que (a) una copia
fiel y exacta de este Contrato se adjunta a dicho documento; (b) el presente
Contrato se encuentra en pleno vigor y efecto y sin modificación alguna (o, en
su caso, especificando la naturaleza de dicha modificación y adjuntando una
copia de la misma); (c) la última fecha de pago de Renta realizado por el
Arrendatario; (d) la ausencia de incumplimientos sin subsanar por parte del
Arrendador (o, en su caso, una especificación de dichos incumplimientos, si los
hubiere); y (e) cualquier otro asunto razonablemente requerido por el
Arrendador, cualquier acreedor o posible acreedor del Arrendador o posible
adquirente de la Propiedad Arrendada, lo que incluye sin limitar, la entrega de
estados financieros. 8.2 Assignment and Subletting by Lessee. Lessor expressly
8.2 Cesión y Subarrendamiento de la agrees that Lessee shall have the right to
assign its rights under this Agreement and/or sub-lease the Leased Property
exclusively to its affiliates, with prior written notice to Lessor with thirty
(30) calendar days prior to the date on which the transaction shall take effect;
in the understanding that (a) the Guarantee and the Security Deposit shall
remain in full force and effect, (b) Lessee shall be established as joint
obligor of each and every one of the relevant obligations of the assignee or
subtenant, as Lessee under this Agreement, (c) the use of the Leased Property
shall be consistent with this Agreement, (d) Lessee shall not sublease the
Leased Property or assign its rights and obligations under this Agreement to any
person for a period greater than the remaining term of this Agreement, and (e)
Lessee may not impose additional duty to Lessor. Arrendataria. La Arrendataria
se reserva la facultad de ceder los derechos derivados de este Contrato y/o
sub-arrendar la Propiedad Arrendada a empresas afiliadas de la Arrendataria,
bastando para ello una previa notificación por escrito a la Arrendadora con
acuse de recibo con 30 (treinta) días naturales de anticipación a la fecha en
que desee que surta efectos la transacción; en el entendido que (a) la Garantía
y el Depósito en Garantía deberán permanecer en pleno vigor y efecto, (b) el
Arrendatario deberá constituirse como obligado solidario de todas y cada una de
las obligaciones del cesionario o subarrendatario correspondiente, como
Arrendatario conforme al presente Contrato, (c) el uso de la Propiedad Arrendada
deberá ser consistente con este Contrato, (d) el Arrendatario no podrá otorgar
en subarrendamiento la Propiedad Arrendada o ceder sus derechos y obligaciones
conforme a este Contrato, a cualquier Persona, por un plazo mayor al Plazo o la
Prórroga restante de este Contrato, y (e) el Arrendatario no podrá imponer al
Arrendador obligación adicional alguna. Lessee hereby, expressly and irrevocably
waives its right to sublease the Leased Property to third parties or request the
termination of this Agreement if Lessor opposes to the sublease by Lessee
established in articles 2386 of the Federal Civil Code. In that sense, Lessee
shall not assign the rights under this Agreement and/or sublease the Leased
Property to third unrelated parties including its suppliers, without the written
consent of Lessor, which cannot be denied or delayed without a just cause. If
authorized by Lessor, Lessee is obliged to include in the document where the
transaction shall be El Arrendatario en este acto renuncia, de manera expresa e
irrevocable, a sus derechos de subarrendar la Propiedad Arrendada a terceros o
solicitar la rescisión del presente Contrato si el Arrendador se opone a que el
Arrendatario otorgue en subarrendamiento la misma, previstos en los artículos
2386 del Código Civil de Nuevo León. En ese sentido, la Arrendataria no podrá
ceder los derechos derivados de este contrato y/o subarrendar la Propiedad
Arrendada a terceros, incluyendo sus proveedores, sin Página 19 de 55

[g72151kmi019.gif]

 


executed, a provision recognizing the existence and term of this Agreement. el
consentimiento del Arrendador otorgado por escrito, lo cual no podrá ser negado
o retrasado sin que exista una causa justificada. En caso que la Arrendador lo
autorice, la Arrendataria se obliga a incluir en el documento donde se haga
constar la transacción una disposición que reconozca la existencia y duración
del presente arrendamiento. In any case, Lessor reserves the right to opt for
the termination of this Agreement and the execution of a new lease agreement
with the assignee or subtenant, as the case may be, in substantially equal terms
as this Lease Agreement. In that eventuality, Lessee shall have no further
obligation under the new contractual relationship. En todo caso, el Arrendador
se reserva el derecho de optar porque este Contrato se dé por terminado y firmar
un nuevo contrato de arrendamiento con el cesionario o el subarrendador, según
sea el caso, en términos substancialmente similares al presente Contrato de
Arrendamiento. En esa eventualidad, el Arrendatario no tendrá obligación futura
alguna conforme a la nueva relación contractual. In case Lessor has assigned in
favor of a bank the collection rights of the guarantee, in order to obtain a
line of credit or loan, any assignment operation and/or sublease by Lessee
and/or the execution of a new lease with the new transferee or lessee shall be
subject to the approval of the financial institution. En caso que el Arrendador
haya cedido en favor de una institución bancaria el cobro de la Renta y los
derechos provenientes del presente Contrato de Arrendamiento, con el objeto de
obtener una línea de crédito o préstamo, la celebración de cualquier operación
de cesión y/o subarrendamiento por parte del Arrendatario y/o la celebración de
un nuevo contrato de arrendamiento con el nuevo cesionario o arrendatario
estarán sujetos a la aprobación de dicha institución financiera. 8.3 Nullity.
Any violation to the provisions set forth in this Section 8, will make any act
executed against the abovementioned void, and will grant the right to Lessor to
terminate this agreement without the necessity of a judicial 8.3 Nulidad. La
violación a lo dispuesto en esta cláusula 8, hará nulo cualquier acto ejecutado
en contra de lo antes estipulado y dará derechos al Arrendador a rescindir el
contrato sin necesidad de declaración judicial al respecto, y el Arrendatario
responderá por las obligaciones a su cargo. declaration, hereunder. and Lessee
shall respond for its obligations Section 9. Tax. Maintenance, Public Services
and Land Cláusula 9. Mantenimiento, Servicios Públicos, Impuesto Predial. 9.1
Maintenance by Lessor. Lessor shall at all times 9.1 Mantenimiento del
Arrendador.El during the Term of this Agreement, maintain and repair, at its own
cost and expense the structural elements of the Building, such as foundations,
the structure of the exterior part, the structure of the floors (excluding
sealing), the structure of ceilings, including support columns, that may be
needed due to the normal wear and tear of the Leased Property, including hidden
defects of structural elements; provided that such Arrendador deberá en todo
momento durante la vigencia de este Contrato, mantener y reparar, a su propio
costo y gasto, los elementos estructurales del Edificio, tales como cimientos,
la estructura de la parte exterior, la estructura de los pisos (excluyendo el
sellado), la estructura de los techos, incluidas las columnas de soporte
necesarios por virtud del desgaste y uso ordinario de la Propiedad Arrendada,
incluyendo vicios ocultos de elementos estructurales; siempre y cuando dichas
reparaciones (a) no sean repairs (a) successors, employees, are not imputable to
Lessee, its affiliates, sub-lessees, contractors, subcontractors, visitors,
agents, or any person under its responsibility, for subjecting this structural
areas to loads over the designed loads, and that the use of these structural
elements has been strictly used for the purpose for which they were designed,
(b) are not needed as a result of a repair, amendment, adaptation, installation
or others made by Lessee imputables alArrendatario osus Afiliadas,
causahabientes, subarrendatarios, Contratistas del Arrendatario,
subcontratistas, empleados, visitas, agentes, o cualquier Persona bajo su
responsabilidad, por haber sometido estas áreas estructurales a cargas Página 20
de 55

[g72151kmi020.gif]

 


to the Leased Property, and (c) are not imputable to the negligence or bad faith
of the Lessee, its Lessee or its Affiliates, or Affiliates, successors,
sub-lessees, contractors, subcontractors, employees, visitors, agents, or any
Person under its responsibility. Lessee must notify Lessor in writing within a
period not exceeding 3 (three) calendar days from the date it becomes aware of
damage to the Leased Property, the need to perform any maintenance or repair in
accordance with the provisions of this paragraph. Lessor shall be exempted from
the obligation referred in this paragraph in the cases where Lessee does not
reliably demonstrate to Lessor that it had carried out each and all of the
preventive maintenances in due time and form pursuant to the Preventive
Maintenance Program and the Common Areas Preventive Maintenance Program included
in this instrument as Exhibit “E”. por encima de las cargas de diseño, y que el
uso de estos elementos estructurales están siendo estrictamente utilizadas para
el propósito para el cual fueron diseñadas, (b) no sean resultado de alguna
reparación y/o modificación, adaptación, instalación u otros a la Propiedad
Arrendada que hayan llevado a cabo el Arrendatario o sus Afiliadas,
causahabientes, subarrendatarios, Contratistas delArrendatario, subcontratistas,
empleados, visitas, agentes, o cualquier Persona bajo su responsabilidad, y (c)
no sean imputables a la negligencia o mala fe del Arrendatario o de sus
Afiliadas, causahabientes, subarrendatarios, Contratistas delArrendatario,
subcontratistas, empleados, visitas, agentes, o cualquier Persona bajo su
responsabilidad. El Arrendatario deberá notificar por escrito al Arrendador en
un plazo que no excederá de 3 (tres) días naturales a la fecha en que tenga
conocimiento de los daños a la Propiedad Arrendada, la necesidad de que realice
algún mantenimiento o reparación conforme a lo dispuesto por este párrafo. El
Arrendador quedará eximido de la obligación a que se refiere el presente párrafo
en los casos en los que el Arrendatario no demuestre fehacientemente al
Arrendador que ha llevado todos y cada uno de los mantenimientos preventivos en
tiempo y forma de conformidad con el Programa de Mantenimiento Preventivo y
Programa de Mantenimiento Preventivo de Áreas Comunes incluidos en este
instrumento como Anexo “E”. 9.2 Maintenance Fee. Lessee hereby agrees to pay on
a 9.2 Cuota de Mantenimiento. Adicionalmente a lo monthly basis to the Service
Company the Maintenance Fee of the Industrial Park (the “Industrial Park Fee”)
established in the Cover Page. The Maintenance Fee of the Industrial Park shall
be paid by Lessee within the first 5 (five) calendar days of each month. The
payment of the Maintenance Fee of the Industrial Park, include, in a limitative
manner, the following services: establecido con anterioridad, el Arrendatario
pagará mensualmente a Servicios de Naves, por concepto de Cuota de Mantenimiento
el monto que se menciona en la Carátula de este Contrato (la “Cuota del Parque
Industrial”), dentro de los primeros 5 (cinco) días naturales de cada mes. El
pago de la Cuota Mantenimiento del Parque Industrial incluirá, manera
limitativa, los siguientes servicios: de de (a) (b) Mantenimiento de las calles;
Mantenimiento del sistema público iluminación de áreas comunes; (a) (b)
Maintenance of the streets; Maintenance of the public lighting system of common
areas; Maintenance of common green areas; Security of common areas; Consumption
of Electric Power in common areas; Consumption of Water in common areas;
Maintenance and operation of irrigation system; Maintenance and administration
personnel; Maintenance for common area irrigation water service. de (c) (d) (e)
(f) (g) Mantenimiento de las áreas verdes comunes; Seguridad en áreas comunes;
Consumo de Electricidad en áreas comunes; Consumo de Agua en áreas comunes;
Mantenimiento y operación del sistema de (c) (d) (e) (f) (g) (h) (i) irrigación;
(h) (i) Personal de mantenimiento y administración; Mantenimiento por servicio
de agua para riego de áreas comunes. La Cuota de Mantenimiento deberá de ser
depositada en la cuenta especificada para dicho propósito en la Such Maintenance
Fe will be deposited on the account Página 21 de 55

[g72151kmi021.gif]

 


specified for such purposes on the Cover Page or where Service Company may
notify it in writing, being the proof of such transfer, the account statements
issued by the bank receiving such transfers, the only legal means to prove the
Carátula o en donde la Empresa de Servicios notifique por escrito, siendo la
única prueba legal que acredite el cumplimiento de la obligación de pago, los
estados bancarios emitidos por el banco que acrediten la recepción de dichas
transferencias. La Cuota de Mantenimiento será incrementada anualmente a la tasa
establecida en la Carátula de este Contrato. compliance with the payment
obligation. The Fees shall be increased annually pursuant established on the
Cover Page. Maintenance to the rate A partir de la presente fecha y siempre y
cuando el Contrato de Arrendamiento se encuentre vigente, el Arrendatario será
responsable del pago de la Cuota de Mantenimiento, en cumplimiento con el
Reglamento del Parque. As of this date and so long as this Lease Agreement is in
force, Lessee shall be liable for the payment of the Maintenance Fee, in
compliance with the Park Regulations. 9.3 Maintenance by Lessee. Except as
provided in 9.3 Mantenimiento por parte del Arrendatario. Section 9.1 above and
in addition to the Maintenance Fee (as defined below), during the Lease Term and
any Lease Extension, Lessee hereby agrees to be solely liable to pay directly
and carry out all repairs, replacement and interior and exterior maintenance of
the Leased Property, including sidewalks and green areas, drainage, gutters,
pipes, interior and exterior paint, parking areas, entrance ways, sidewalk
pavements, gardening and collection of waste, hydro-sanitary, elements of
protection against fire and any and all other equipment and elements installed
on the Leased Property, as well as all Lessee Improvements and/or the
replacement of each and all equipment and/or material and/or facilities within
the Leased Property and all the non-structural elements of the Leased Property
(including the Land). The maintenance according to the kind and its periodicity
is described in detail in the Preventive Maintenance Program included in this
instrument as Exhibit “E”. Con excepción a lo establecido en la Cláusula 9.1
anterior y adicionalmente a las Cuota de Mantenimiento, durante el Plazo de
Arrendamiento y cualquier Prórroga, el Arrendatario se obliga bajo su
responsabilidad y a su propio costo y gasto, a llevar a cabo todaslas
reparaciones, reemplazo y mantenimiento interior y exterior de la Propiedad
Arrendada, incluyendo banquetas y áreas verdes, desagües, canaletas, caños,
pintura interior y exterior, áreas de estacionamiento, caminos de entrada,
aceras, jardinería y recolección de basura, hidro-sanitarias, elementos de
protección contra incendios y cualquier y todos los demás equipos y elementos
instalados en la Propiedad Arrendada y/o el reemplazo de cualquier y todos los
equipos y/o maquinaria y/o instalaciones dentro de la Propiedad Arrendada y de
todos los elementos no estructurales de la Propiedad Arrendada (incluyendo el
Terreno). El mantenimiento según el tipo de equipo y su periodicidad se detalla
en el Programa de Mantenimiento Preventivo incluido en este instrumento como
Anexo “E”. 9.4 Inspections by Lessor. Lessor shall be permitted to 9.4
Inspecciones Realizadas por el Arrendador. carry out physical inspections of the
Leased Property and/or related documentation, with the frequency deemed
necessary by Lessor, in order to verify the condition of the Leased Property
and/or request any kind of information related to maintenance. Such inspection
shall be carried out by a representative of Lessor with the participation of a
representative appointed by Lessor. Lessee, herein, agrees to comply with all
the reasonable and usual that result from such inspection. The foregoing,
without prejudice to the right of Lessor to inspect the Leased Property at the
termination of this Agreement, and that Lessor receives the Leased Property in
conformity. El Arrendador podrá llevar a cabo inspecciones físicas de la
Propiedad Arrendada y/o documentación relacionada, con la frecuencia que
considere necesaria el Arrendador, con el fin de verificar la condición de la
Propiedad Arrendada y/o solicitar cualquier tipo de información relativa al
mantenimiento. Dicha inspección se llevará a cabo por un representante del
Arrendador con la participación de un representante designado por el
Arrendatario. En este acto, el Arrendatario se obliga a cumplir con todos los
puntos razonables y habituales que resulte de dicha inspección. Lo anterior, sin
perjuicio del derecho del Arrendador para inspeccionar la Propiedad Arrendada a
la terminación de este Contrato y que el Arrendador reciba la Propiedad
Arrendada de conformidad. Página 22 de 55

[g72151kmi022.gif]

 


9.5 Public Services. Lessee shall be liable to directly 9.5 Servicios Públicos.
El Arrendatario será hire, at its sole cost the public services, with the public
or private authorized suppliers, as applicable. Likewise, the Parties agree that
all hook-up, consumption and contribution fees associated to the public services
will be borne and paid by Lessee. responsable de contratar los servicios
públicos directamente y a su costa con las proveedores públicos o privados
autorizados, según corresponda. Así mismo, las Partes acuerdan que todas las
cuotas de conexión, consumo y aportación asociados a los servicios públicos
serán asumidos y pagados por el Arrendatario. El Arrendador deberá entregar la
Propiedad Arrendada, con las preparaciones necesarias para que el Arrendatario
pueda solicitar la conexión de servicios públicos. Lessor shall deliver the
Leased Property with the proper pre-hookup fixtures, where the Lessee will be
able to contract the public services with the utilities' suppliers 9.6 Water
Supply and Sanitary Waste Water Discharge. 9.6 Suministro de Agua No Potable y
Descarga de Agua Residuales Sanitarias. 9.6.1 Water Supply. Lessor shall provide
0.05 (zero point cero 9.6.1 Suministro de Agua. El Arrendador deberá five)
liters per second of water for the sole and exclusive use of the Leased
Property, which shall be supplied from the water well located within the Park.
In the event that, Lessee requires an increase of the water supply, and Lessor
confirms the possibility to provide such increase in the water supply, then,
Lessee shall pay to Lessor the cost of the adaptations or improvements that are
necessary for Lessor to supply the additional requested amounts, including
without limiting to, the water pump or pumps that are necessary for the increase
in the capacity of the water supply. proporcionar 0.05 (cero punto cero cinco)
litros por segundo de agua para uso único y exclusivo de la Propiedad Arrendada,
misma que será suministrado de un pozo de agua ubicado en el Parque. En caso de
que, el Arrendatario requiera un aumento en la demanda de agua, y el Arrendador
confirme la posibilidad del aumento en el suministro de agua, entonces el
Arrendatario deberá pagar al Arrendador el costo de las adaptaciones de agua y/o
mejoras que puedan ser necesarias, para que el Arrendador pueda suministrar la
cantidad necesaria, incluyendo sin limitar a la bomba o bombas de agua que sean
necesarias para el incremento de la capacidad de suministro de agua. Lessor
shall deliver to Lessee, quarterly, the invoice showing the breakdown of the
water volumes that had been consumed by Lessee during the corresponding period,
as well as the amounts that the latter shall pay to Lessor for such consumption;
Lessee shall pay to Lessor the amount shown in the invoice within the following
3 (three) business days after the reception of such document. Once that Lessor
receives the payment for the water consumption, Lessor shall carry out the
payment of the corresponding fees for the water consumption to the corresponding
authorities or applicable organism. El Arrendador entregará al Arrendatario, de
manera trimestral, un estado de cuenta en donde se desglose el volumen de agua
que haya utilizado y consumido el Arrendatario durante el periodo en cuestión,
así como los montos que éste último deba de pagar por dicho consumo; el
Arrendatario estará obligado a cubrir la cantidad mostrada en el estado de
cuenta dentro de los 3 (tres) días hábiles siguientes a la recepción del mismo.
Una vez que el Arrendador reciba el pago correspondiente del Arrendatario por el
consumo de agua, el Arrendador deberá efectuar el pago de las cuotas
correspondientes por consumo de agua a la autoridad u organismo de aplicable.
9.6.2 Sanitary Waste Water Discharge. The Parties hereby 9.6.2 Suministro
Descarga de Aguas Residuales agree that the Service Company shall render Lessee
the Sanitary Waste and process Water Discharge Service; services that shall be
carried out in compliance with the provisions set forth in this Agreement and in
the Park Regulations. Sanitarias. Las Partes acuerdan que, la Empresa de
Servicios brindará al Arrendatario el servicio de descarga de aguas residuales
sanitarias y de proceso; servicio que se deberá efectuar en apego a lo
establecido en este Contrato y en el Reglamento del Parque. Página 23 de 55

[g72151kmi023.gif]

 


9.6.3 General Rules for Water Supply and Sanitary Waste 9.6.3 Reglas Generales
para el Suministro de Agua y Discharge. Descarga de Agua Residuales Sanitarias.
(a) The Service Company shall provide Lessee the Non-Drinkable Water Supply
Service and the Sanitary Waste Water Discharge Service available at the limit of
the Leased Property, exclusively for its own use within the same and precisely
in the lines or pipes identified for such purposes. The water fee shall be
calculated by reason of $30.40 (Thirty Pesos 40/100 National Currency) plus VAT,
per each cubic meter (the “Water Fee”). (a) La Empresa de Servicios
proporcionará al Arrendatario el servicio de suministro de agua no potable y el
Servicio de Descarga de Aguas Residuales Sanitarias al pie de la Propiedad
Arrendada, exclusivamente para su propio uso dentro de la misma, y precisamente
en las líneas o tuberías identificadas para tales efectos. La cuota de agua se
calculará en base al consumo, la cual será calculada a razón de $30.40 (Treinta
Pesos 40/100 Moneda Nacional) más IVA, por metro cúbico (la “Cuota de Agua”).
(b) The parties hereby agree that Lessee shall have the obligation to make the
monthly payment of the corresponding sewage fee. The sewage fee shall be
calculated based on 60% of the cubic meters of water effectively used by Lessee,
which shall be covered by reason of $14.00 (fourteen pesos 00/100 National
Currency) per cubic meter (the “Sewage Fee”) the Service Company shall invoice
such amount to Lessee, to be paid by the latter within the 5 business days
following the date in of submission of the corresponding invoice, in the
understanding that the cost of such Sewage Fee may be subject to annual increase
that shall be determined by the service provider based on the annual inflation
indexes and operation expenses. The amount to be paid in terms of this Section
shall include the amount correspond to Value Added Tax and/or any other tax that
may replace or supplement it. (b) Las partes acuerdan que será obligación del
Arrendatario realizar el pago mensual de la cuota de drenaje correspondiente. La
cuota de drenaje se calculará en base a el 60% de los metros cúbicos de agua
efectivamente utilizados por el Arrendatario los cuales serán cobrados a razón
de $14.00 (catorce pesos 00/100 M.N.) por metro cubico (la “Cuota de Drenaje”)
la Empresa de Servicios facturará dicho importe al Arrendatario, para ser pagado
por éste último dentro de los 5 (cinco) días naturales posteriores a la fecha en
que se le haya presentado la factura correspondiente, en el entendido que dicha
Cuota de Drenaje podrá ser sujeta a incremento anual el cual será determinado
por el prestador del servicio en base a los índices de inflación anual y los
gastos de operación. términos de agregar el Impuesto al A la cantidad a pagar en
esta Cláusula se le deberá importe correspondiente al Valor Agregado y/o
cualquier otro impuesto que lo sustituya o adicione. (c) The Service Company
may, without any liability, cease to provide the service mentioned in this
Section, in whole or in part, from the distribution lines or pipes and/or
pumping equipment in any of the following cases: (i) in the event of carrying
out any corrective or routine maintenance, which shall be informed in writing to
Lessee with no less than 72 hours, or 5 (five) hours of anticipation in the
event of emergencies, (ii) at any time if Lessee defaults with any of its
obligations in terms of this Agreement; or (iii) in the event of force majeure
or acts of God; or (iv) upon revocation or extinction for any reason of the
Concession; or (v) upon unavailability of water in the wells covered by the
Concession. (c) La Empresa de Servicios podrá, sin responsabilidad alguna, dejar
de suministrar los servicios mencionados en esta cláusula, total o parcialmente,
en cualquiera de los siguientes casos: (i) en caso de llevar a cabo cualquier
mantenimiento de rutina o correctivo, el cual debe ser informado al Arrendatario
por escrito con por los menos 72 horas o 5 (cinco) horas de anticipación a la
interrupción del servicio en caso de emergencias, o (ii) en cualquier momento si
el Arrendatario incumple en el pago de la cuota de alcantarillado a su
vencimiento, sí Página 24 de 55

[g72151kmi024.gif]

 


dicho incumplimiento dura más de 30 (treinta) días naturales; o (iii) en caso
fortuito o fuerza mayor; o (iv) por revocación o terminación por cualquier
motivo de la Concesión, el Arrendador debe darle al Arrendatario una solución
alternativa razonable al problema(s) o (v) en caso de indisponibilidad de agua
en los pozos cubiertos por la Concesión. (d) If the Service Company ceases to
provide the non-drinkable water service and Sanitary Waste Water Discharge
Service, due to any default by Lessee, Lessee hereby agrees to pay the Service
Company the expenses that may be caused by the suspension or reconnection of
such service. (d) En caso de que la Empresa de Servicios interrumpa el servicio
de agua y descarga de aguaresidualessanitarias,poralgún incumplimiento del
Arrendatario, el Arrendatario se obliga a pagar a la Empresa de Servicios los
gastos que se originen por la suspensión y reconexión de dichos servicios. (e)
The Service Company shall install and maintain a volumetric gauge with charge to
Lessee, within the limits of the Leased Property, which shall be installed in a
place where its readings can be seen by the Service Company at any time, and to
which only the Service Company shall have access. Such measuring instrument
shall be of the exclusive property and responsibility of the Service Company,
who shall have the obligation to provide it with maintenance and repair if
necessary or in such case to replace it for another one, all that with charge to
Lessee, unless the repair is at. Any amount expended by the Service Company in
terms of this Section, shall be reimbursed by Lessee within the 5 (five)
business days following the date of presentation of the corresponding receipts.
Notwithstanding the foregoing, the Service Company may estimate the
non-drinkable water consumption volumes in the event that the volumetric gauge
is damaged and it were not repaired and/or replaced immediately, whether (i)
using the amount resulting from subtracting the volume consumed by all other
clients to whom water is provided from the Concessions during the pertinent
period from the total extracted from the wells coved by such Concessions during
such period, (ii) or applying an amount equivalent to the monthly average
consumption of Lessee on the Leased Property on the six preceding months. (e) La
Empresa de Servicios instalará y mantendrá un medidor volumétrico con cargo al
Arrendatario, dentro de los límites de la Propiedad Arrendada, que será
instalado en un lugar en el que se puedan realizar las lecturas del mismo por la
Empresa de Servicios a cualquier hora, y al que solo tendrá acceso a la Empresa
de Servicios. Dicho instrumento de medición será propiedad y responsabilidad
exclusiva a la Empresa de Servicios, quien tendrá la obligación de darle
mantenimiento y de repararlo si fuese necesario o en su caso sustituirlo por
otro, todo esto con cargo al Arrendatario, salvo que la reparación sea imputable
al Arrendador. Cualquier cantidad erogada por la Empresa de Servicios en
términos de esta Cláusula, deberá ser reembolsada por el Arrendatario dentro de
los 5 (cinco) días hábiles siguientes a la fecha en que se presenten los recibos
correspondientes. No obstante lo anterior, la Empresa de Servicios podrá
determinar los consumos de agua en caso de que el medidor volumétrico se averíe
y no haya sido reparado y/o sustituido de manera inmediata, ya sea (i)
utilizando la cantidad que resulte de restar el volumen consumido por todos los
demás clientes a los que se proporciona agua en el Parque Industrial durante el
período en cuestión, (ii) o aplicando (la cual deberá ser equiparable a) una
cantidad equivalente al promedio mensual de consumo del Arrendatario en la
Propiedad Arrendada en los seis meses anteriores. (f) Lessee shall supervise for
the internal network for Página 25 de 55

[g72151kmi025.gif]

 


distribution and hydraulic installations of the Leased Property are functioning
normally, for which any internal water leak and/or any failure of such network
shall be the exclusive liability of Lessee and it shall repair it immediately at
its own cost and risk. (f) El Arrendatario vigilará que la red interna de
distribución e instalaciones hidráulicas de la Propiedad Arrendada estén
funcionando normalmente, por lo que cualquier fuga interna de agua y/o cualquier
falla de dicha red será responsabilidad exclusiva del Arrendatario y deberá
repararla inmediatamente a su exclusivo costo y riesgo. (g) Lessee shall not
carry out any modification or alteration to the installations of the Service
Company, including without limitation, water take, without prior express and
written authorization by the Service Company, who at its sole discretion may
reject or authorize the pertinent modification by means of written notification
to Lessee. In no event may Lessee, by itself or through third parties, carry out
the installation, suppression, connection, or reconnection or the services of
this Section in the Park. (g) El Arrendatario no realizará modificación o
alteración alguna a las instalaciones de la Empresa de Servicios, incluyendo,
sin limitar, la toma de agua, sin autorización expresa, previa y por escrito de
la Empresa de Servicios quien a su sola discreción podrá negar o autorizar la
modificación en cuestión notificándolo por escrito al Arrendatario. En ningún
caso el Arrendatario, por sí mismo o a través de terceros podrá realizar la
instalación, supresión, conexión, o reconexión de los servicios de esta cláusula
en el Parque. (h) Lessee shall be liable before the Service Company for any
damage, theft, manipulation, violation to the seals over the volumetric gauge
installed and connected to its distribution network. If the volumetric gauge
suffers a damage or due to normal wear and tear and it becomes necessary to
repair or replace it, the Service Company shall do so as soon as possible with
charge to Lessee. If for any damage to the volumetric gauge the reading of water
consumption were not possible, Lessee shall pay the Service Company the amount
determined by the Service Company pursuant to the provisions set forth in the
preceding point, during the time during which such damage continues. The amount
estimated by the Service Company in terms of this Section, shall be reimbursed
by Lessee within the 5 (five) business days following the date of submitting the
corresponding invoice to Lessee. (h) El Arrendatario será responsable frente a
la Empresa de Servicios por cualquier daño, robo, manipulación, violación a los
sellos sobre el medidor volumétrico instalado y conectado a su red de
distribución. En caso de que el medidor volumétrico sufra algún daño o debido al
uso normal y desgaste sea necesario repararlo o reemplazarlo, la Compañía de
Servicio deberá hacerlo lo más pronto posible con cargo al Arrendatario. Si, por
cualquier daño al medidor volumétrico la lectura del consumo de agua no sea
posible, el Arrendatario deberá pagar a la Compañía de Servicios la cantidad
determinada por la Compañía de Serviciossegún las disposiciones establecidas en
el punto anterior, en una base prorrateada durante el tiempo que dicho daño
continúe. La cantidad estimada por la Compañía de Servicios en términos de esta
Cláusula la cual no deberá exceder el promedio de consumo de los periodos
previos, deberá ser reembolsado por el Arrendatario dentro de 5 (cinco) días
hábiles siguientes a la fecha en que se someta la factura correspondiente al
Arrendatario. (i) Lessee shall be liable for all the rights, contributions
and/or any other amount generated under concept of connection or reconnection of
the services of this (i) El Arrendatario será responsable del pago de todos los
derechos, contribuciones y/o cualquier otra cantidad que se genere por Página 26
de 55

[g72151kmi026.gif]

 


Section, including without limitation, any contribution fee. In relation to the
foregoing, in addition to any other amount set forth in this Agreement and
notwithstanding the obligation of Lessee to pay any governmental authority the
fees, contributions and/or concepto de conexión o reconexión de los servicios de
esta cláusula, incluyendo, sin limitar, cualquier cuota de aportación. En
relación con lo anterior, en adición a cualquier otra cantidad indicada en este
Contrato y sin perjuicio de la obligación del Arrendatario de pagar a cualquier
autoridad gubernamental los derechos, contribuciones y/o cantidades referidas
anteriormente, el Arrendatario reconoce, acepta y se obliga a pagar a la Empresa
de Servicios por concepto de conexión de los servicios de esta cláusula
establecidos en este Contrato, las sumas señaladas en la carátula de este
Contrato, más el Impuesto al Valor Agregado o cualquier otro impuesto que lo
sustituya o adicione (el “Cuotas de Conexión”), a la fecha de firma del presente
Contrato. amounts referred above, Lesseehereby acknowledges, accepts and agrees
to pay the Service Company under concept of connection to the services of this
Section set forth in this Agreement, the amounts set forth on the Cover Page,
plus the Value Added Tax or any other that may replace or supplement it (the
“Connection Fees”), as of Agreement. the date of execution of this (j) El
Arrendatario conviene en cumplir con todas las obligaciones contenidas en la
legislación aplicable con respecto al uso del agua suministrada por la Empresa
de Servicios o al y a sus descargas de aguas (j) Lessee hereby agrees to comply
with all the obligations set forth in the applicable legislation with respect to
the use of water supplied by the Service Company and to its sanitary waste and
process water discharges, including without limitation, the maximum permitted
limits for pollutants set forth in the NOM-002-SEMARNAT-1996 or that which may
replace it. Additionally, Lessee hereby agrees to prepare and submit to the
Service Company monthly or when requested by the Service Company or any other
governmental authority, reports in relation to the content of the sanitary waste
waters discharged by Lessee, carried out by a laboratory certified by the
National Water Commission and the Mexican Accreditation Entity. residuales
sanitarias y de proceso, incluyendo, sin limitar, los límites máximos
permisibles de contaminantes establecidos en la NOM-002-SEMARNAT-1996 o la que
la sustituya. Adicionalmente, el Arrendatario acuerda preparar y entregar a la
Empresa de Servicios mensualmente o cuando lo solicite la Empresa de Servicios o
cualquier otra autoridad gubernamental,reportes en relación con el contenido de
las aguas residuales sanitarias descargadas por el Arrendatario, realizado por
un laboratorio certificado por la Comisión Nacional del Agua y la Entidad
Mexicana de Acreditación. En adición a lo anterior, la Empresa de Servicios
tendrá en todo momento el derecho de tomar directamente muestras de las aguas
residuales sanitarias y de proceso generadas y descargadas por el Arrendatario
para ser analizadas por la Empresa de Servicios o por quien éste determine. In
addition to the foregoing, the Service Company shall have at all times the right
to directly take samples of the sanitary waste and process waters generated and
discharged by Lessee to be analyzed by the Service Company or by whom it may
determine. Lo anterior no libera al Arrendatario de sus responsabilidades y
obligaciones frente a las autoridades gubernamentales con respecto al uso del
agua y la descarga de aguas residuales sanitarias, determinadas de conformidad
con la legislación aplicable, por lo que el Arrendatario será el único
responsable del cumplimiento de éstas obligaciones y deberá indemnizar y
mantener en paz y a salvo al The foregoing does not release Lessee from its
liabilities and obligations before the governmental authorities with respect to
the use of water and discharge of sanitary waste waters, determined pursuant to
the applicable legislation, for which Lessee shall be solely liable for the
compliance with such obligations and shall indemnify and maintain the Service
Página 27 de 55

[g72151kmi027.gif]

 


Company safe and harmless from any liability and/or damages that may arise or
that relate to the obligations of Lessee referred in this Section, including
without limitation, those of environmental nature. Arrendador y la Empresa de
Servicios de cualquier responsabilidad y/o daños que surjan o se relacionen a
las obligaciones del Arrendatario a que se refiere la presente Cláusula,
incluyendo, sin limitar, aquellas de carácter ambiental. Asimismo, el
Arrendatario se obliga en todo momento durante el Plazo del presente Contrato a
cumplir con todas las disposiciones del Reglamento del Parque y las
legislaciones ambientales locales y federales que en su momento estén en vigor y
a iniciar los trámites de solicitud de factibilidad y regularización en el caso
de exceder el volumen máximo autorizado en el presente Contrato. Additionally,
Lessee hereby agrees at all times that during the Term of this Agreement it
shall comply with all the provisions of the Park Regulations and the local and
federal environmental legislations that in such time may be in force and to
commence the filings for request of feasibility and remediation in the event of
exceeding the maximum volume authorized in this Agreement. 9.7 Electric Power
Supply. Lessor hereby states that the 9.7 Suministro de Energía. El Arrendador
declara Leased Property has the electric power supply feasibility by the Federal
Electricity Commission (“CFE”) y una carga disponible de 200 KVAs; in the
understanding that, the cost of contracting, connection and consumption shall be
paid solely by Lessee. que la Propiedad Arrendada cuenta con la factibilidad de
suministro de energía eléctrica por parte de la Comisión Federal de Electricidad
(“CFE”) y una carga disponible de 200 KVAs; en el entendido que, correrá por
cuenta y costo del Arrendatario los trámites de contratación, pago de conexión y
consumo. In the event that Lessee requires a greater amount of KVA´s than those
mentioned in the preceding paragraph, Lessor shall assign such KVA´s prior
written notification by Lessee and Lessee shall pay monthly under concept of
infrastructure the amount of U.S. $1.40 (One Dollar 40/100 legal currency in the
United States of America) per each additional KVA. En caso que el Arrendatario
requiera una mayor cantidad de KVAs que los mencionados en el párrafo anterior,
el Arrendador asignará dichos KVAs previa notificación por escrito por parte del
Arrendatario y el Arrendatario deberá de pagar mensualmente por concepto de
infraestructura la cantidad de USD$1.40 (Un Dólar 40/100 moneda de curso legal
de los Estados Unidos de América) por cada KVA adicional. Except by means of
prior written agreement by Lessor, Lessee shall not install equipment or
infrastructure that may exceed the capacity of any installation of public
services. If Lessee needs additional installations or infrastructure, prior
approval by Lessor, Lessee at its exclusive account and cost, shall be solely
liable to procure and obtain them. Salvo previo acuerdo por escrito del
Arrendador, el Arrendatario no instalará equipo o infraestructura que pudiera
exceder la capacidad de cualquier instalación de servicios públicos. Si el
Arrendatario necesitare instalaciones o infraestructura adicional, previa
aprobación del Arrendador, el Arrendatario por su exclusiva cuenta y costo, será
el único responsable de gestionarlos y obtenerlos. Lessee hereby irrevocably
agrees to assign, transfer and transmit to Lessor any and all KVAs to which it
may have the right in relation to the Leased Property, upon expiration of the
Lease. For such purposes, it hereby agrees to carry out any activity and enter
into any other document that may be necessary for such purposes before the CFE,
in the understanding that any procurement derived from or related to such
assignment shall be at the cost and expense of Lessor. El Arrendatario en este
acto y de manera irrevocable se obliga a ceder, transferir y transmitir al
Arrendador cualquier y todos los KVAs a los que tenga derecho en relación con la
Propiedad Arrendada, al término del Arrendamiento. Para lo anterior, se obliga a
realizar cualquier actividad y celebrar cualquier otro documento necesario para
tal efecto ante la CFE, en el entendido que cualquier gasto derivado de o
relacionado con dicha cesión será a costo y gasto del Arrendador. El
Arrendatario autoriza al Arrendador o la Empresa de Servicio indistintamente, el
acceso a la Propiedad Lessee hereby authorizes Lessor or the Service Company,
indistinctively, access to the Leased Property at any time Página 28 de 55

[g72151kmi028.gif]

 


during the term of this Agreement, to carry out any maintenance, inspection or
repair that may be required in relation to the compliance with this Section.
Arrendada en cualquier momento durante la vigencia de este Contrato, para llevar
a cabo cualquier mantenimiento, inspección o reparación que pueda requerirse en
relación al cumplimiento de la presente cláusula. 9.8 Property Taxes. Lessee
shall not be liable for the 9.8 Impuestos a la Propiedad. El Arrendatario
payment of any and all “Property Taxes” (as defined below) and in general taxes
to the Leased Property during the Term, pursuant to the amount set forth in the
Cover Page. The term “Property Taxes” shall include: a) all taxes and fiscal
encumbrances (whether general or special) that encumber, assess or are imposed
at any time by any governmental body or entity over the Leased Property, and/or
the improvements on any part of the Leased Property, including land tax, Lessee
shall reimburse Lessor the payment of land tax, within the following 30 (thirty)
days after the written notification sent by Lessor to Lessee; b) any tax,
contribution or fee derived from the granting of licenses, authorizations or
permits, assessed or imposed at any time by anybody or entity applied to Lessor
or the Leased Property, related to the operations of Lessee or the title of
ownership of the Leased Property; and c) all tax, contribution, encumbrance,
imposition, or charge in replacement or, in whole or in part, or as complement
to any tax, rate, encumbrance, imposition, or charge included in the definition
of Property Taxes. In that sense, Lessor shall pay the Property Taxes of the
Leased Property and Lessee shall reimburse such amounts to Lessor within 15
(fifteen) business days following the written request by Lessor to do so, under
concept of “Annual Additional Rent”. Any and all amounts to be paid under
concept of property tax (impuesto predial) shall be subject to increases to the
extent the corresponding authorities so legally determine. será responsable del
pago de cualquier y todos los Impuestos a la Propiedad (como se define a
continuación) y en general impuestos a la Propiedad Arrendada durante el Plazo,
de acuerdo a la cantidad establecida en Carátula. El término “Impuestos a la
Propiedad” comprenderá: a) todos los impuestos y cargas fiscales (ya sean
generales o especiales) que gravan, tasan o se impongan en cualquier momento por
cualquier organismo o entidad gubernamental sobre la Propiedad Arrendada, y/o
las mejoras en cualquier parte de la Propiedad Arrendada, incluyendo el impuesto
predial, el Arrendatario deberá reembolsar al Arrendador el pago del impuesto
predial, dentro de los siguientes 30 (treinta) días a la notificación enviada
por escrito por el Arrendador al Arrendatario; b) cualquier impuesto,
contribución o derecho derivado del otorgamiento de licencias, autorizaciones o
permisos, tasadas o impuestas en cualquier momento por cualquier organismo o
entidad que sea aplicado al Arrendador o a la Propiedad Arrendada, relativa a
las operaciones del Arrendatario o la titularidad de propiedad de la Propiedad
Arrendada; y (c) todo impuesto, contribución, gravamen, imposición, o cargo en
sustitución de, parcial o totalmente, o como complemento a cualquier impuesto,
tasa, gravamen, imposición, o cargo que se incluya en la definición de Impuestos
a la Propiedad. En este sentido, el Arrendador pagará los Impuestos a la
Propiedad de la Propiedad Arrendada y el Arrendatario será responsable de
reembolsar dichas cantidades al Arrendador dentro de los 15 (quince) días
hábiles posteriores a la solicitud del Arrendador para hacerlo, a título de
“Renta Adicional Anual”. Cualesquier y todas las cantidades a pagar por concepto
de impuesto predial están sujetos a aumentos en la medida en que las autoridades
correspondientes legalmente lo determinen. Section 10. Environmental Section
Cláusula 10. Cláusula Ambiental 10.1 Environmental Permits. Lessee agrees to
obtain all 10.1 Licencias Ambientales. El Arrendatario se environmental licenses
and permits and to comply with each and every obligation under the environmental
laws. Furthermore, Lessee agrees to prepare and deliver to the Lessor or any
governmental authority, as may be legaly required by Lessor or by any
governmental authority, reports regarding the emissions into the atmosphere,
soil quality, obliga a obtener las licencias y permisos ambientales y a cumplir
con todas las obligaciones al amparo de las Leyes en materia ambiental. Así
mismo, el Arrendatario se obliga a preparar y entregar al Arrendador y a
cualquier autoridad gubernamental, según sea legalmente requerido por el
Arrendador o por cualquier Página 29 de 55

[g72151kmi029.gif]

 


generation of hazardous waste by Lessee, among other environmental issues.
autoridad gubernamental, reportes sobre las emisiones a la atmósfera, la calidad
del suelo, la generación de residuos peligrosos por parte del Arrendatario,
entre otros temas ambientales. Mediante notificación por escrito al Arrendatario
con al menos 1 (un) día hábil de anticipación, el Arrendador podrá tomar
muestras, llevar a cabo inspecciones, estudios o verificaciones periódicas en la
Propiedad Arrendada, a fin de verificar que la Propiedad Arrendada esté libre de
Materiales Peligrosos, cuyo manejo integral no se adecúe y realice en total
cumplimiento con la legislación aplicable. Los costos relacionados con dichas
inspecciones, estudios o verificaciones, deberán ser pagados por el Arrendador;
en el entendido, sin embargo, que si por virtud de dichas inspecciones, estudios
o verificaciones el Arrendador descubre una Condición Contaminante en la
Propiedad Arrendada, causada por el Arrendatario, sus Afiliadas, causahabientes,
subarrendatarios, Upon not less than 1 (one) business day prior notice to
Lessee, Lessor may take samples, perform periodical inspections, studies or
verifications at the Leased Property, in order to verify that the Leased
Property is free Hazardous Materials whose integrated management fully comply in
with the Law. The costs related to the above inspections, studies or
verifications, shall be paid by the Lessor; provided, however, that if due to
such inspections, studies or verifications Lessor discovers a Contamination
Condition in the Leased Property or the Building caused by Lessee or its
Affiliates, successors, sub-lessees, contractors, subcontractors, employees,
visitors, agents, or any Person under its responsibility, Lessee shall reimburse
Lessor all reasonable and necessary costs and expenses incurred pursuant to this
Section, within the 10 (ten) calendar days following to the delivery of the
corresponding invoice and results. Additionally, if due to such inspection,
Lessor discovers a Contamination Condition, caused during or within Lessee’s
occupation of the Leased Property, Lessee shall implement as soon as possible at
its own cost and expense, all Remedial Actions in order to eliminate any
Contamination Condition caused by the Lessee or its Affiliates, or Affiliates,
successors, sub-lessees, contractors, subcontractors, employees, visitors,
agents, or any Person under its responsibility, and Lessee further agree, to
submit to the self-regulation and environmental audit programs or any other
similar program thereof before the Federal Bureau for Environmental Protection
(Procuraduría Federal de Protección al Ambiente) or any substituting authority
thereof, such as “Clean Industry” or any other similar program, in order to
fulfill the Laws and, if such is the case, the Remedial Actions that may be
necessary to restore the conditions of the Leased Property, including the
remediation of fines or other administrative charges, the implementation of
security measures, the correction of irregularities or other omissions or
failures in which the Lessee might have incurred pursuant to the Laws. Lessor
hereby expressly states that the Leased Property is clean and free from all
kinds of pollution on or surrounding it. Contratistas del Arrendatario,
subcontratistas, empleados, visitas, agentes, o cualquier Persona bajo su
responsabilidad, el Arrendatario deberá reembolsar al Arrendador todos los
costos y gastos razonables necesarios incurridos conforme a esta cláusula,
dentro de los 10 (diez) días naturales siguientes a la entrega del recibo y
resultados correspondientes. Adicionalmente, si por virtud de dicha inspección,
el Arrendador descubre una Condición Contaminante, causada durante la ocupación
del Arrendatario de la Propiedad Arrendada,elArrendatariodeberá implementar de a
la brevedad posible, a su propio costo y gasto, toda Acción de Remediación a fin
de eliminar cualquier Condición Contaminante, causada por el Arrendatario o sus
Afiliadas, causahabientes, subarrendatarios, Contratistas delArrendatario,
subcontratistas, empleados, visitas, agentes, o cualquier Persona bajo su
responsabilidad, y el Arrendatario acuerda en someterse a programas de
autorregulación y de auditoría ambiental o de naturaleza similar ante la
Procuraduría Federal de Protección al Ambiente o ante cualquier autoridad que
sustituya a la anterior, como el programa de “Industria Limpia” u otro de
naturaleza similar, a fin de cumplir con la legislación aplicable y, de ser el
caso, con las Acciones de Remediación que fueren necesarias para restablecer las
condiciones de la Propiedad Arrendada, incluyendo el pago de multas y otras
sanciones administrativas, la implementación de medidas de seguridad, la
corrección de irregularidades u otras faltas u omisiones en las que el
Arrendatario haya incurrido de acuerdo con la legislación aplicable. 10.2 No
Contamination. Lessee hereby agrees and 10.2 No Contaminación. El Arrendatario
se obliga Página 30 de 55

[g72151kmi030.gif]

 


covenants that during the Term of this Agreement, the operations of Lessee,
shall be maintained and carried out in compliance with all the effective
applicable legislation and regulation on environmental matters (the
“Environmental Laws”) and the effective legislation applicable in general, and
that the Leased Property shall be maintained free from, and shall not be subject
to, any spillage, accident of environmental nature due to disposal or final
elimination or recycling of any material or waste considered hazardous in terms
of the General Law for Ecologic Equilibrium and Environmental Protection, its
regulations and/or the applicable Mexican Official Standards. y garantiza que
durante el Plazo del presente Contrato, las operaciones del Arrendatario, se
mantendrán y llevarán a cabo en cumplimiento con toda la legislación y
normatividad vigente aplicable en materia ambiental (las “Leyes Ambientales”) y
a la legislación vigente aplicable en general, y que la Propiedad Arrendada se
mantendrá libre de, y no estará sujeta a, derrame, accidente de naturaleza
ambiental por disposición o eliminación final o reciclaje alguno de cualquier
material o residuo que se considere peligroso en los términos de la Ley General
del Equilibrio Ecológico y Protección al Ambiente, su reglamento y/o las Normas
Mexicanas aplicables. El Arrendatario tendrá la obligación de notificar al
Arrendador y mantener al Arrendador informado por escrito (a) de cualquier
violación a las Leyes Ambientales, (b) cualquier accidente ambiental, dentro de
las 24 (veinticuatro) horas siguientes a que ocurra dicho accidente, y (c) del
desarrollo y los resultados de cualquier procedimiento judicial o administrativo
en el cual el Arrendatario sea una parte o tenga interés, sea éste legítimo o
jurídico, relacionado con autorizaciones, permisos, verificaciones, multas,
daños, pérdidas, sanciones o acciones en general relacionadas con contingencias
ambientales, ya sea de carácter federal, estatal o municipal, incluyendo pero no
limitado a impacto ambiental, riesgo ambiental, contaminación del aire, agua o
suelo, ruido, manejo integral de Materiales Peligrosos, así como residuos
peligrosos y uso, beneficio o descarga de aguas residuales. Lessee shall have
the obligation to notify Lessor and keep Lessor informed in writing of (a) any
violation of the environmental laws, (b) any environmental accident, within 24
(twenty-four) hours after such accident occurs, and (c) the progress and results
of any judicial or administrative proceeding in which either Lessee is a party
related with authorizations, permits, verifications, fines, damages, losses or
general actions relating to environmental issues, whether federal, state or
municipal, including, but not limited to environmental impact, air, soil or
water pollution, noise, hazardous materials and use, benefit or discharge of
public waters. Si cualquier Acción de Remediación es necesaria o conveniente con
respecto de alguna Contingencia Ambiental atribuible al Arrendatario, el
Arrendatario deberá tomar las Acciones de Remediación necesarias o requeridas a
efecto que la Propiedad Arrendada cumpla con la Leyes Ambientales. El
Arrendatario deberá llevar a cabo dichas Acciones de Remediación con base en el
proceso propuesto por algún laboratorio ambiental de buena reputación en México,
con al menos 5 (cinco) años de experiencia relevante en México, y que se
encuentre debidamente acreditado por la Procuraduría Federal de Protección al
Ambiente, el cual será propuesto por el Arrendatario y previamente aprobado por
el Arrendador, cuya aprobación no podrá ser injustificadamente retenida o
denegada. If any Remedial Action is necessary or appropriate with respect to any
Environmental Matters for which Lessee is responsible under this Agreement,
Lessee undertakes all such Remedial Actions to have the Leased Property to
comply with the Environmental Laws. Lessee shall develop said Remedial Actions
based on the process proposed by a reputable environmental laboratory in Mexico
and dully certified by the Federal Bureau for Environmental Protection
(Procuraduría Federal de Protección al Ambiente), with at least 5 (five) years
of relevant experience in Mexico, which environmental laboratory shall be
proposed by Lessee and previously approved by Lessor, which approval shall not
be unreasonably denied or withheld. 10.3 Inspection by Lessor. During all the
term of this 10.3 Inspección del Arrendador. Durante todo el Lease Agreement,
Lessor shall be authorized to carry out physical inspections of the Leased
Property each year, with the purpose of verifying the environmental condition of
the Leased Property and all the related documentation. At the reasonable período
de vigencia de este Contrato, al Arrendador estará autorizado para llevar a cabo
inspecciones físicas de la Propiedad Arrendada cada año, con el fin de verificar
la condición ambiental de la Propiedad Página 31 de 55

[g72151kmi031.gif]

 


request of Lessor, Lessee shall submit to Lessor copies and evidence of the
compliance by Lessee in relation to the construction and operation being carried
out therein. Lessee hereby agrees to provide Lessor, at its own cost and
expense, with no less than 180 (one hundred and eighty) days prior to the
termination of this Agreement (in such case for the functioning and the
activities of Lessee of the Leased Property), (i) the Site Abandonment
Certificate (Site Abandonment Certificate), approved by the corresponding
environmental authorities in Mexico, (ii) the notice of closing of facilities,
as applicable, and (iii) the corresponding Phase I Environmental Study
(collectively, the “Environmental Studies”) carried out by a reputable company
appointed by Lessee, and authorized for such purposes by the competent Mexican
environmental authorities. Additionally, Lessee hereby agrees to comply with all
the actions and/or recommendations made in such Environmental Studies, prior to
the vacancy of the Leased Property. Additionally, upon the event that Phase II
and/or Phase III or any other environmental study is deemed necessary pursuant
to the results of the Environmental Studies, then those shall be paid by Lessee
at their own account and expense, as well as the recommended remediation
activities derived therefrom. Lessee shall be liable to inform the corresponding
environmental authorities, at the time of termination of this Lease Agreement
that their activities have ceased in the Leased Property, pursuant to the
provisions set forth in the applicable Environmental Laws. If such obligations
are not complied by Lessee, the Leased Property shall not be deemed vacant and
returned to Lessor. Arrendada y toda la documentación relacionada. A petición
razonable del Arrendador, el Arrendatario deberá presentar al Arrendador copias
y evidencia del cumplimiento del Arrendatario en relación con la construcción y
la operación que se está llevando a cabo en el mismo. El Arrendatario se obliga
a su costo a proporcionar al Arrendador, con al menos, 180 (ciento ochenta) días
previos a la terminación de este Contrato (en su caso por el funcionamiento y
las actividades del Arrendatario de la Propiedad Arrendada), (i) el Certificado
de Abandono de Sitio (Certificado de Abandono de Sitio), aprobado por las
autoridades ambientales correspondientes en México, (ii) aviso de cierre de
operaciones, según corresponda y (iii) el correspondiente Estudio Ambiental Fase
I (conjuntamente, los “Estudios Ambientales”) realizados por una empresa de
buena reputación designada por el Arrendatario, y autorizada para tal fin por
las autoridades ambientales mexicanas competentes. Adicionalmente, el
Arrendatario se obliga a cumplir con todas las acciones y/o recomendaciones
efectuadas en dichos Estudios Ambientales, previos a la desocupación de la
Propiedad Arrendada. Además, en la eventualidad de que una Fase II y/o Fase III
o cualquier otro estudio ambiental sea considerado como necesario de conformidad
con los resultados de los Estudios Ambientales, entonces deberán ser cubiertos
por el Arrendatario a su propia cuenta y gasto, así como las actividades de
remediación que se recomienden derivados del mismo. Es responsabilidad del
Arrendatario el informar a las autoridades ambientales correspondientes, al
momento de la terminación de este Contrato que han cesado sus actividades en la
Propiedad Arrendada, conforme a lo dispuesto en las Leyes Ambientales
aplicables. Si estas obligaciones no se cumplen por el Arrendatario, la
Propiedad Arrendada no se considerará como desocupada y devuelta al Arrendador.
10.4 Indemnity. Lessee agrees to indemnify and hold the Lessor harmless against
any loss, claim, liability, damage, injury to persons, property or natural
resources, costs, expenses, actions or causes of action, arising in connection
with the disposal or the presence of any Hazardous Waste in the Leased Property,
as a result of the operation of Lessee, its officers, employees, contractors,
agents or invitees, whether foreseeable or unforeseeable, regardless of the
source of the discharge and when the discharge had occurred or would have been
detected. This indemnity shall include, without limitation, all costs to remove
and remediate as needed and dispose of such toxic materials, all costs to
determine if the Leased Property meets and to make it compliant with all
applicable environmental laws and regulations, all costs associated with claims
for damages to persons, property or natural resources, 10.4 Indemnización. El
Arrendatario conviene en indemnizar y en sacar en paz y a salvo al Arrendador
contra cualquier perdida, reclamación, responsabilidad, daños, lesiones a
Personas, a propiedades o a recursos naturales, costos, gastos, acciones o
causas de acciones, que surjan en relación con la descarga o la presencia de
cualesquiera Materiales Peligrosos en la Propiedad Arrendada, resultado de la
acción del Arrendatario, sus ejecutivos, empleados, contratistas, agentes o
invitados, sean previsibles o imprevisibles, independientemente de la fuente de
dicha descarga y de cuando la descarga hubiese ocurrido o hubiese sido
detectada. Esta indemnización incluirá, sin limitación, todos los costos para
remover y remediar según se requiera, así como disponer de dichos Materiales
Página 32 de 55

[g72151kmi032.gif]

 


as well as costs and reasonable and documented attorneys' fees of Lessor,
whether or not it comes to litigation. Peligrosos; todos los costos para
determinar si la Propiedad Arrendada cumple y para hacer que cumpla con todas la
Leyes y disposiciones ambientales aplicables; todos los costos asociados con
reclamaciones por daños a Personas, propiedades o recursos naturales, así como
razonables costas y honorarios de abogados y consultores del Arrendador, sea que
se llegue o no a litigio. This Section 10 and the indemnity obligations
contained herein shall survive during all the time established by environmental
laws and regulations. La presente Cláusula 10 y las obligaciones de
indemnización contenidas en dicha cláusula, subsistirán durante todo el tiempo
que Io señalen las leyes y reglamentos ambientales aplicables. Section 11.
Insurance. Cláusula 11. Seguros. 11.1 Coverages. As of the Rent Commencement
Date and 11.1 Coberturas. A partir de la Fecha de Inicio de during the whole
term of this Lease Agreement, Lessee shall contract and maintain effective an
insurance policy with the following coverages in the following amounts (the
“Insurance Policies”): Renta y durante toda la vigencia de este Contrato, el
Arrendatario deberá contratar y mantener vigente durante todo el plazo del
Arrendamiento una póliza de seguro con las siguientes coberturas en las
siguientes cantidades (las “Pólizas de Seguro”): (a) Civil Liability Insurance
contracted directly by Lessee and whereby Lessor shall be appointed as
Additional Insured, covering claims, lawsuits and actions for injury or death of
any person or damage to property of third parties, including loading and
unloading, tenant, damage to the other party of the agreement and other risks
that may cause damages or loss to third parties, in an amount not less than
USD$1,000,000.00 (One Million Dollars 00/100 legal currency in the United States
of America) per event.per event, to cover all claims, lawsuits and actions
derived from, related to, or in connection to the use of the Leased Property by
Lessee; (a) Seguro de Responsabilidad Civil, contratado directamente por el
Arrendatario y en el cual el Arrendador será nombrado Asegurado Adicional que
cubralas reclamaciones, demandas y acciones por lesiones o muerte de cualquier
persona o daños a terceros en sus bienes, incluyendo carga y descarga,
arrendatario de inmuebles, daños a la contraparte del contrato y demás riesgos
que puedan causar pérdida por daños a terceros, en un monto no inferior a
USD$1,000,000.00 (Un Millón de Dólares 00/100 moneda de curso legal en los
Estados Unidos de América)por evento, para cubrir todas las reclamaciones,
demandas y acciones derivadas de, relacionadas con, o en conexión con el uso de
la Propiedad Arrendada por el Arrendatario; On the other hand, Lessor shall
contract and maintain effective an insurance policy that covers any loss or
damage to the Leased Property caused by fire, lightning, explosion, flooding,
hurricanes and hail, airplanes, vehicles and smoke, earthquakes or volcanic
eruptions, strikes, riots and vandalism, including the foundations, the rubbish
removal and any other risks now or hereinafter embraced by the so-called
“Extended Coverage” in Mexico, in amounts sufficient to prevent Lessor or Lessee
from becoming a co-insurer under the terms of the applicable policies, but in
any case and at all times, in amounts not less than 100% (one hundred percent)
of the “full insurable Por otra parte, el Arrendador contratará y mantendrá una
póliza de seguro que cubra cualquier pérdida o daño a la Propiedad Arrendada
causada por incendio, relámpagos, explosión, inundaciones, huracanes y granizo,
aviones, vehículos y humo, terremotos o erupciones volcánicas, huelgas, riñas y
vandalismo, incluyendo las estructuras, la eliminación de basura y cualquier
otro riesgo ahora o de ahora en adelante abarcado por la llamada "Cobertura
Extendida" en México, en cantidades suficientes para impedir que el Arrendador o
el Arrendatario se conviertan en un Página 33 de 55

[g72151kmi033.gif]

 


value” of the Leased Property, which for purposes hereof shall be the full
replacement cost of the Buildings, including any improvements, but excluding
foundations and underground construction. coasegurador bajo los términos de las
políticas aplicables, pero en todo caso y en todo momento, en cantidades no
inferiores al 100% (cien por ciento) del "valor total asegurable" de la
Propiedad Arrendada, que para propósitos de la misma será el costo total de
reemplazo de los Edificios, incluyendo cualquier mejora, pero excluyendo
cimientos y construcción subterránea. In the understanding that Lessor will pay
said insurance policy, so Lessee will annually pay to Lessor, during the first
15 (fifteen) business days of January of each year, the insurance policies, the
amount of which Is indicated in the Cover page of this instrument. Any and all
amounts payable as insurance policies will be subject to increases as determined
by the insurance companies, same increases that will be notified by Lessor to
Lessee. En el entendido de que el Arrendador pagará dicha póliza de seguro, el
Arrendatario pagará anualmente al Arrendador, durante los primeros 15 (quince)
días hábiles de enero de cada año, las pólizas de seguro, cuyo monto se indica
en la Portada de este instrumento. Todos y cada uno de los montos pagaderos como
pólizas de seguro estarán sujetos a aumentos según lo determinado por las
compañías de seguros, mismos aumentos que serán notificados por el Arrendador al
Arrendatario. 11.2 Common Rules for Insurance. The Parties to this 11.2 Reglas
Comunes de los Seguros. Las partes Agreement agree as follows: se someten a las
siguientes reglas en materia de seguros: (a) All the Insurance Policies set
forth in this Section, shall be contracted under valid and applicable policies
issued by accredited insurance companies (a) Todos los seguros previstos en esta
cláusula, deberán ser contratados bajo pólizas válidas y aplicables emitidas por
compañías de seguros acreditadas autorizadas para realizar negocios en México,
aceptables para el Arrendador. authorized to carry acceptable for Lessor. out
business in Mexico, (b) Lessee shall provide Lessor with a copy of the 15
(fifteen) (b) El Arrendatario deberá entregaral abovementioned Insurance
Policies Arrendador una copia de las pólizas de seguros, dentro de los primeros
15 (quince) días de cada año de vigencia del Contrato. Sin perjuicio de lo
anterior, el Arrendador podrá, en cualquier momento, solicitar al Arrendatario
copia de las pólizas de seguros, mismas que deberán ser proporcionadas al
Arrendador dentro de los 3 (tres) días hábiles posteriores a dicha solicitud.
calendar days after the anniversary of the Lease Agreement. Notwithstanding the
foregoing, Lessor may, at any time, request to Lessee a copy of the Insurance
Policies, which shall be provided to Lessor within the 3 (three) business days
following to such request. (c) In the event that some of the insurance policies
is not in full force and effect, Lessor, with charge to Lessee, shall obtain an
insurance for the abovementioned coverages. (c) En caso que cualquiera de los
seguros no se encuentre vigente, el Arrendador, con cargo al Arrendatario, podrá
contratar un seguro por la(s) coberturas antes mencionadas. (d) All the
Insurance Policies described herein shall contain (i) standard Sections on
mortgages, in favor of the holders of mortgages over the Leased Property, in
such case; (ii) state that the insurance company will not be able to cancel or
carry out material changes in the terms and conditions of such insurance
policies without previous written notice to (d) Todas las Pólizas de Seguro aquí
descritas deberán (i) contener cláusulas estándar sobre hipotecas, en favor de
los titulares de hipotecas sobre la Propiedad Arrendada, en su caso; (ii)
estipular que la aseguradora no podrá cancelar o realizar cambios materiales a
los términos y condiciones de dichas Página 34 de 55

[g72151kmi034.gif]

 


Lessor, with at least thirty (30) calendar days, including the cancellation due
to lack of payment of the premiums; (iii) state that Lessee will not be
authorized to cancel the Insurance Policy without written express authorization
by Lessor, which shall be granted in the special conditions of each insurance
policies; and (iv) contain a waiver to the subrogation disposition against
lessor, its affiliates, assignors and their respective directors, officers and
employees. pólizas de seguros sin aviso previo y por escrito al Arrendador con
al menos treinta (30) días naturales de anticipación, incluyendo la cancelación
debido a la falta de pago de la prima; (iii) estipular que el Arrendatario no
podrá cancelar Póliza de Seguro sin previa autorización expresa y por escrito
del Arrendador, lo cual deberá consignarse en las condiciones especiales de cada
póliza de seguro; y (iv) Contener una renuncia a disposiciones de subrogación en
contra de la arrendadora, sus afiliadas, cedentes y cesionarios y los
respectivos directores, funcionarios y empleados de la misma. (e) In the event
of accident of the Leased Property, which resulted in damage or destruction of
the Building, Lessee shall notify such event to Lessor in writing within the
twenty-four (24) hours following the accident, in order for Lessee and/or Lessor
to commence immediately the adjustment procedures. (e) En caso de siniestro de
la Propiedad Arrendada, el Arrendatario deberá notificar dicho evento al
Arrendador por escrito dentro de las 24 (veinticuatro) horas siguientes del
siniestro, a fin de que el Arrendatario y/o el Arrendador inicieninmediatamente
procedimientos de ajustes. (f) Lessor hereby waives its right to repeat legal
action against Lessee for damages caused due to fire, explosion and other
accidents on the Leased Property to the extent that the Lessor recovers the
amount of damages suffered, under the insurance policies in force at the time of
loss. Lessee hereby waives its right to repeat legal action against Lessor for
damages caused due to fire, explosion and other accidents on the Leased Property
o the extent that Lessee recovers the amount of damages suffered by virtue of
the insurance policies in force at the time of loss. This provision shall not be
applicable, and the waiver shall not be applicable, to damages suffered by any
of the parties not covered by the aforementioned insurance policies, or that are
under the deductible thereon (f) El Arrendador renuncia a su derecho de
repetición contra el Arrendatario por daños y perjuicios causados por incendio,
explosión y otro siniestro a la Propiedad Arrendada, en la medida en que el
Arrendador recupere el monto de los Daños y Perjuicios sufridos, bajo las
pólizas de seguro en vigor al momento de la pérdida. El Arrendatario en este
acto renuncia a su derecho de repetición contra el Arrendador por Daños y
Perjuicios causados por incendio, explosión y otro siniestro con la Propiedad
Arrendada en la medida en que el Arrendatario recupere el monto de los daños y
perjuicios sufridos en virtud de las pólizas de seguro en vigor al momento de la
pérdida. Esta disposición no será aplicable, y la renuncia no será aplicable, a
los daños sufridos por cualquiera de las Partes que no estén cubiertos por las
pólizas de seguro antes citados, o que estén bajo el deducible de los mismos.
(g) Lessor and Lessee hereby waive all the claims for return of the other party
for any and all loss or damage (whether or not such loss or damage is caused due
to the negligence of the other party and notwithstanding any contrary provision
contained in this Lease Agreement) to its property if it is validly insured by
Insurance Policies under which the amount of such losses or damages is
recoverable. (g) El Arrendador y el Arrendatario renuncian a todas las
reclamaciones de devolución de la otra parte por cualquier y toda pérdida o daño
(ya sea o no que tal pérdida o daño sea causado por la negligencia de la otra
parte y no obstante cualquier disposición contenida en este Contrato de
Arrendamiento en sentido contrario) a su propiedad si ésta se Página 35 de 55

[g72151kmi035.gif]

 


The foregoing shall be subject to the limitation that the waiver shall only
apply when permitted by the applicable Insurance Policy. encuentra asegurada
válidamente por Pólizas de Seguro bajo las que sea recuperable el monto de
dichas pérdidas o daños. Lo anterior está sujeto a la limitación de que esta
renuncia se aplicará únicamente cuando sea permitido por la Póliza de Seguro
aplicable. (h) In the event of accident, all payments of deductibles by virtue
of the Insurance Policies shall be liability of Lessee. (h) En el caso de un
siniestro, todos los pagos de deducibles y coaseguros en virtud de las Pólizas
de Seguros serán responsabilidad del Arrendatario. (i) Lessee shall be liable to
repair all the damages on the Leased Property that are not covered by the
Insurance Policies or the repair cost of which is inferior to the pertinent
deductible (i) El Arrendatario será responsable de reparar todos los daños en la
Propiedad Arrendada que no están cubiertos por las pólizas de seguro o cuyo
costo de reparación sea inferior al deducible en cuestión. (j) The insurance
acquired by Lessee, just as specified in this Section and except for the cases
expressly foreseen in the same, in no way releases Lessee from its liabilities,
and Lessee may contract, at its charge, any additional insurance deemed
necessary. (j) El seguro adquirido por el Arrendatario, tal como se especifica
en esta cláusula, de ninguna manera libera al Arrendatario de sus
responsabilidades, y el Arrendatario puede contratar, a su cargo, cualquier
seguro adicional que considere necesario. (k) Lessee is and shall be at all
times liable for the assets and contents located on the Leased Property,
therefore it hereby releases Lessor from any and all liability in that sense and
under no circumstance Lessor will be responsible to damages caused to the assets
of Lessee. (k) El Arrendatario es y será en todo momento responsable de los
bienes y contenidos ubicados en la Propiedad Arrendada, por lo que en este acto
libera al Arrendador de cualquier y toda responsabilidad en este sentido y bajo
ninguna circunstancia el Arrendador será responsable de los daños causados a los
bienes del Arrendatario. 11.Bis Casualties. 11.Bis Siniestros. If during the
Lease Term, the Leased Property, the Building or any improvements thereof are
damaged or destroyed, Lessee shall immediately notify Lessor of such event,
except for minor damages caused by normal wear and tear of the Building. Si
durante el Plazo del Arrendamiento, la Propiedad Arrendada, el Edificio o
cualquiera de sus mejoras son dañadas o destruidas, el Arrendatario deberá
notificarlo inmediatamente el evento al Arrendador, excepto por daños causados
por el uso y desgaste natural del Edificio. The parties shall take any
preventive measure to protect lives and prevent further damages to the Leased
Property, and shall support the governmental authorities and the insurance
company in whatever is necessary to clarify and resolve the incident. Las partes
tomarán toda medida preventiva para proteger vidas y prevenir mayores daños a la
Propiedad Arrendada, y apoyarán a las autoridades gubernamentales y a la
compañía de seguros en todo lo que sea necesario para esclarecer y resolver el
siniestro. If the cause is not evident, the parties, by mutual agreement, shall
hire an expert to determine the causes of the incident. Si la causa no es
evidente, las partes de común acuerdo deberán contratar un perito que
determinará las causas del siniestro. 11.Bis.1 Le ssor ’s Respo nsibil ity .
Lessor will be liable for damages caused by an action or omissions caused by
Lessor Página 36 de 55

[g72151kmi036.gif]

 


or its contractors and/or subcontractors. 11.Bis 1 Siniestros Responsabilidad
del Arrendador. El Arrendador será responsable por daños causados por actos u
omisiones del Arrendador o sus contratistas y/o subcontratistas. 11.Bis.2 Le
ssee’s Respo ns ibility . Lessee shall be liable for any damage to the Leased
Property unless Lessor is responsible for damages caused to the Leased Property
as established in Section 11.Bis.1 herein, or the damages are attributable to a
force majeure event. When the causes of the damages to the Leased Property are
attributable to Lessee, (i) the payment of the Rent shall not be suspended
throughout the period needed to resolve the incident, and (ii) Lessee will
repair, at its own cost, the damages caused to the Lease Property, for which it
shall hire Lessor to perform such repairs. 11.Bis.2 Siniestros Responsabilidad
del Arrendatario. El Arrendatario será responsable de cualquier daño causado a
la Propiedad Arrendada, salvo que el Arrendador sea responsable según lo
dispuesto en la cláusula 11.Bis 1 anterior, o por daños atribuibles a caso
fortuito o fuerza mayor. En caso que el Arrendatario sea responsable del daño
causado a la Propiedad Arrendada, (i) el pago de la Renta no se suspenderá
durante el plazo que se necesite para resolver el siniestro, y (ii) el
Arrendatario deberá reparar, a su costa, los daños causados a la Propiedad
Arrendada, por lo cual se obliga a contratar al Arrendador para realizar dichas
reparaciones. 11.Bis.3 Force Majeurce or Acts of God. If the damage is
attributable to a Force Majeure or Act of God event, no party shall be
responsible for any damage caused to the Leased Property. In this case, the
following rules will apply: 11.Bis.3 Caso Fortuito o de Fuerza Mayor. Si los
daños son atribuibles a un Caso Fortuito o de Fuerza Mayor, ninguna de las
partes será responsable por los daños causados a la Propiedad Arrendada. En este
caso, aplican las siguientes reglas: (a) Lessor must correct the damage in order
to restore the Leased Property to a similar condition as it was before the
incident such as physically and technically possible and within a period not
exceeding 6 (six) months as from the date Lessor receives the insurance
compensation; Lessee may early terminate this Agreement if the repair time
exceeds the period established in this paragraph (a) El Arrendador deberá
corregir los daños para reparar la Propiedad Arrendada a una condición similar a
la previa a dicho siniestro, según sea posible física y técnicamente, y en un
plazo que no excederá de 6 (seis) meses contados a partir de la fecha en que el
Arrendador reciba la indemnización por parte del seguro; el Arrendatario podrá
rescindir el presente Contrato en caso que el plazo de reparación exceda el
plazo establecido en el presente inciso. This repair will not include
improvements made by Lessee, which reconstruction shall be to the election of
Lessee, and shall be paid at its own cost and expense. Lessee shall have the
right to immediately occupy the portion of the Leased Property repaired or any
portion of the same as soon as it is ready, without the need to wait for the
conclusion of the reconstruction period. Esta reparación no incluirá las mejoras
del Arrendatario, cuya reconstrucción será decisión del Arrendatario y la cual
correrá a su propia cuenta y costo. El Arrendatario deberá ocupar de inmediato
la parte reparada de la Propiedad Arrendada o cualquier porción de la misma tan
pronto coma esté lista sin necesidad de esperar a que transcurra el periodo de
reparación. (b) In the event of total or substantial destruction or damage to
the Leased Property, Lessee will be entitled to request a reduction or
interruption of the Rent, as applicable. The reduction or interruption of the
Rent will only apply (i) if Lessee is totally prevented from carrying out its
operations in the Building due to a force majeure event or act of god; and (ii)
during the repair term, but only in proportion to the built area of the Leased
Property which may not be used by Lessee due to the casualty, in connection with
the total built surface of the Leased Property. (b) En caso de destrucción o
daño parcial o total del Edificio, el Arrendatario podrá solicitar la reducción
o interrupción de la Renta, según sea aplicable. La reducción o interrupción en
la Renta será aplicable únicamente (i) si el Arrendatario se ve impedido
totalmente para realizar sus operaciones en el Edificio a causa de un siniestro
causado por caso fortuito o fuerza mayor; y (ii) durante el período de
reparación, pero solamente en la proporción que tenga el área construida del
Edificio que por virtud del siniestro no Página 37 de 55

[g72151kmi037.gif]

 


The foregoing, in the understanding that Lessee shall not be entitled to any
reduction or interruption of the Rent or to terminate this Agreement if (i) the
damage or destruction of the Building is caused by the negligence or willful
misconduct of Lessor, its affiliates, assignees, subtenants, contractors,
subcontractors, employees, visitors, agents, or any other person under their
responsibility, or (ii) the insurance policies have been invalidated for reasons
attributable to Lessee, its affiliates, successors, subtenants, contractors,
subcontractors, employees, visits, agents, or any person under your
responsibility. pueda ser utilizada por el Arrendatario en relación con la
superficie total construida de la Propiedad Arrendada. Lo anterior, en el
entendido que, el Arrendatario no tendrá derecho a reducción o interrupción
alguna de la Renta o a rescindir el presente Contrato en caso de que (i) el daño
o destrucción del Edificio sea resultado de la negligencia o dolo del
Arrendatario, sus afiliadas, causahabientes,subarrendatarios,contratistas,
subcontratistas,empleados,visitas,agentes,o cualquier persona bajo su
responsabilidad, o (ii) las pólizas de seguros hayan sido invalidadas por causas
imputables al Arrendatario sus afiliadas, (c) In the event of total destruction
or damage to the causahabientes, subcontratistas, subarrendatarios,contratistas,
empleados,visitas,agentes,o Leased Property, or if any lender of Lessor in its
capacity as preferential beneficiary in the insurance policies of the Leased
Property demands the amount of the insurance, any of the Parties may terminate
this Agreement. In each of these cases, the effects of this Agreement will be
terminated without any liability for the Parties, except for the liability of
Lessee to pay any indebtedness incurred pursuant to this Agreement before the
termination date of the same. cualquier persona bajo su responsabilidad. (c) En
caso de destrucción o daño total del Edificio, o en el caso que algún acreedor
del Arrendador en su carácter de beneficiario preferente en las pólizas de
seguro de la Propiedad Arrendada requiera el monto del seguro, las partes
podrán, de común acuerdo, dar por terminado el presente Contrato. En cualquiera
de estos casos, los efectos de este Contrato se tendrán por terminados sin
responsabilidad alguna para las Partes, salvo para la responsabilidad del
Arrendatario de pagar los adeudos que se hayan generado a su cargo conforme al
Contrato con anterioridad a la fecha de la terminación del mismo. (d) Lessor is
not obliged to spend on repairs an amount greater than the insurance
compensation received. (d) El Arrendador no estará obligado a gastar en
lasreparacionesunacantidadmayorala indemnización de seguros recibida. Section
12. Restitution of the Lease Property. Cláusula 12. Arrendada Devolución de la
Propiedad 12.1 Restitution of the Lease Property. Lessee shall, on 12.1 Entrega
de la Propiedad Arrendada. El the last day of the Term, return and deliver the
Leased Property (including its possession and use) to Lessor, without delay, in
good state, conditions, except for normal wear and tear for the elapse of time,
in compliance with the other terms and conditions set forth in this Agreement,
including without limitation those set forth on environmental matters. All
notices, inscriptions, tents and installations of similar nature, installed by
Lessee, shall be withdrawn on or before the termination of the Term of this
Lease Agreement. Arrendatario deberá, en el último día del Plazo, devolver y
entregar la Propiedad Arrendada (incluyendo su posesión y uso) al Arrendador,
sin demora alguna, y en las mismas condiciones de orden y mantenimiento en que
el Arrendatario la recibió, salvo por el desgaste debido al uso normal y el
transcurso del tiempo, en cumplimiento de los demás términos y condiciones
establecidos en este Contrato, incluyendo sin limitación aquellos establecidos
en materia ambiental. 12.2 Inspection prior to the Restitution and Delivery 12.2
Inspección Previa a la Devolución y Acta Certificate. The parties shall meet in
the Leased Property within 30 (thirty) calendar days prior to expiration date or
on the Entrega - Devolución. Las partes se reunirán en la Propiedad Arrendada 30
(treinta) días naturales previos Página 38 de 55

[g72151kmi038.gif]

 


date specified by Lessor in case of an early termination, to verify the
condition of the Leased Property. On the Termination Date, Lessee shall deliver
Lessor (a) evidence that all the utility services to the Leased Property have
been duly and fully paid as of the Expiration Date and (b) the Enviromental
Studies and any other certificates issued by the Environmental Protection a la
fecha del vencimiento del Plazo o cualquiera de sus prórrogas, o en la fecha que
señale el Arrendador en caso de terminación anticipada, a fin de verificar la
condición de la Propiedad Arrendada. En la Fecha de Terminación, el Arrendatario
deberá entregar al Arrendador (a) la evidencia que acredite que todos los
servicios de la Propiedad Arrendada han sido debidamente pagados en su
totalidad, y (b) los Estudios Ambientales y cualesquier otros certificados
emitidos por la Procuraduría Federal de Protección al Ambiente y la Secretaría
del Medio Ambiente y Recursos Naturales o por cualquier otra Autoridad
Gubernamental facultada para emitir autorizaciones ambientales, por virtud del
cual se acredite (i) la baja de las actividades u operaciones del Arrendatario a
causa del cierre de sus instalaciones o por cualquier otro motivo, y (ii) que la
Propiedad Arrendada se encuentra en condición satisfactoria. Federal Department
(Procuraduría Federal Ambiente) and the Ministry of Environment Resources
(Secretaría del Medio Ambiente del Medio and Natural y Recursos Naturales, that
proves (i) the cancelation of Lessee's business or operations due to the closure
of its facilities or for any other reason, and (ii) the Leased Property is in
satisfactory condition. Likewise, at the end of the inspection, Lessor’s
representatives and Lessee’s representative shall sign a delivery certificate of
the Leased Property which will contemplate the state in which Así mismo, al
finalizar la inspección, el representante del Arrendatario y el representante
del Arrendador elaborarán y firmarán un acta de devolución – recepción de la
Propiedad Arrendada que contemple el estado en que se devuelve y recibe ésta.
Una vez que se firme dicha acta, el Arrendador tomará plena posesión y
responsabilidad de la Propiedad Arrendada. the Leased Property is returned and
certificate is signed, Lessor will take responsibility of the Leased Property.
received. Once the full possession and 12.3 Modification and other
Installations. The 12.3 Mejoras y Otras Instalaciones. Las mejoras
modifications, including Lessee’s Improvements, shall be removed pursuant to
section 8 herein. All signs, inscriptions, lattices and installations of a
similar nature set up by the Lessee shall be removed before the Termination
Date. All furniture, trade fixtures, utility infrastructure, machinery and
business equipment installed by the Lessee shall remain as property of the
Lessee, unless the Parties agree otherwise in writing, and shall be removed by
the Lessee at any time or at the Termination Date and the Lessee shall, at its
own cost, repair the damage resulting from the installation or removal of said
signs, inscriptions, lattices and installations of a similar nature, the
installation or removal of furniture, machinery and business equipment. serán
removidas y/o demolidas en los términos de la cláusula 8 del presente Contrato.
Todos los letreros, inscripciones, celosías e instalaciones de naturaleza
similar instalados por el Arrendatario deberán ser removidos antes de la Fecha
de Terminación. Igualmente, cualquier mobiliario, maquinaria y equipo instalado
por el Arrendatario continuará siendo propiedad del Arrendatario. Todo lo
anterior deberá ser retirado por el Arrendatario previo a la Fecha de
Terminación, debiendo el Arrendatario, a su propio costo y gasto, reparar los
daños causados por los letreros, inscripciones, celosías e instalaciones de
naturaleza similar, la instalación o remoción del mobiliario, maquinaria y
equipo. 12.4 Other Assets. Any asset remaining in the Leased 12.4 Otros Bienes.
Cualquier bien que Property after the termination of this Lease Agreement may,
at the option of Lessor, be deemed abandoned and, or may be withheld by Lessor
as its property or be eliminated, without any liability, in the form Lessor may
consider appropriate. Lessee shall reimburse Lessor the total cost of such
elimination, in such case. permanezca en la Propiedad Arrendada después de la
terminación de este Contrato podrá, a opción del Arrendador, considerarse que ha
sido abandonada y, o bien podrá ser retenida por Arrendador como su propiedad o
ser eliminada, sin responsabilidad alguna, de la forma en que el Arrendador
considere oportuno. El Arrendatario reembolsará al Arrendador el costo total de
dicha eliminación, en su caso. Section 13. Holdover. Cláusula 13. Ocupación
Indebida. Página 39 de 55

[g72151kmi039.gif]

 


13.1 Holdover. In the event that Lessee remains in 13.1 Ocupación Indebida. En
caso de que el possession of the Leased Property after the expiration of the
Lease Term, it shall be deemed as “Wrongful Occupancy”, Lessee shall pay Lessor
200% (two hundred percent) of the daily Rent in force and other amounts required
for payment immediately after such Wrongful Occupancy and shall continue paying
such amounts until the return of the Leased Property to Lessor, in strict
compliance with the Environmental Laws and other applicable legal provisions.
This paragraph shall not be interpreted as a concession of the right to remain
in possession of the Leased Property after the termination of the Term. It is
hereby understood and expressly agreed by and between Lessor and Lessee that any
Wrongful Occupancy by Lessee of the Leased Property after the Term, shall
operate and shall be interpreted as occupancy against the will of Lessor and may
be terminated immediately at the will of Lessor. The Leased Property shall not
be deemed returned to Lessor so long as any environmental remediation is being
carried out by Lessee, or any repair or maintenance, which is a liability of
Lessee, except for agreement otherwise. Arrendatario permanezca en posesión de
la Propiedad Arrendada después de la expiración del Plazo de Arrendamiento será
considerada como “Ocupación Indebida”, el Arrendatario pagará al Arrendador el
200% (doscientos por ciento) de la Renta diaria vigente y otras cantidades que
se requieran pagar inmediatamente posterior a dicha Ocupación Indebida y
continuará pagando dichas cantidades hasta que se devuelva la Propiedad
Arrendada al Arrendador, en estricto cumplimiento de las leyes ambientales y
demás disposiciones legales aplicables. Este párrafo no será interpretado como
una concesión de derecho a permanecer en posesión de la Propiedad Arrendada más
allá de la terminación del Plazo. Se entiende y acuerda expresamente por y entre
el Arrendador y el Arrendatario que cualquier Ocupación Indebida por el
Arrendatario de la Propiedad Arrendada después del Plazo, operará y deberá
interpretarse como ocupación en contra de la voluntad del Arrendador y podrá
terminarse inmediatamente a voluntad del Arrendador. La Propiedad Arrendada no
deberá considerarse como devuelta al Arrendador mientras se esté llevando a cabo
una remediación ambiental por el Arrendatario o cualquier reparación o
mantenimiento que sea responsabilidad del Arrendatario, salvo pacto en
contrario. Section 14. Right to Perform the Obligations of the Cláusula 14.
Derecho a Realizar las Other Party and Remediation. Obligaciones de la Otra
Parte y Remediaciones. 14.1Obligations of Lessee. If Lessee defaults with one or
14.1 Obligaciones del Arrendatario.Siel more of its obligations set forth in
this Lease Agreement, Lessor, after written notice with (10) ten calendar days
of anticipation to Lessee (or without prior notice in the event of emergency)
and without waiving or releasing Lessee from any obligation of Lessee contained
in this Lease Agreement, may, but shall not have any obligation to, carry out
any act that should be carried out by Lessee pursuant to the provisions set
forth in this Lease Agreement and may enter the Leased Property for such
purposes and carry out as may acts to that respect as may be necessary therefor.
All amounts paid by Lessor and all costs and expenses incurred by Lessor, in
relation to the performance of such obligation of Lessee, shall be paid by
Lessee to Lessor within the ten (10) days following the reception of such
notice. Arrendatario incumple con una o más de sus obligaciones establecidas en
este Contrato, el Arrendador, después de un aviso por escrito con (10) diez días
naturales de anticipación al Arrendatario (o sin previo aviso en caso de una
emergencia) y sin renunciar ni liberar al Arrendatario de cualquier obligación
del Arrendatario contenida en este Contrato, podrá, pero no se encuentra
obligado a, realizar cualquier acto que deba realizar el Arrendatario conforme a
lo dispuesto en este Contrato y podrá entrar en la Propiedad Arrendada para
dicho propósito y realizar cuantas actuaciones al respecto puedan ser necesarias
para ello. Todos los importes pagados por el Arrendador y todos los costos y
gastos incurridos por el Arrendador, en relación con el cumplimiento de tal
obligación del Arrendatario, serán pagados por el Arrendatario al Arrendador
dentro de los diez (10) días posteriores a que haya recibido la notificación.
14.2 Obligations of Lessor. If Lessor defaults in one or 14.2 Obligaciones del
Arrendador. Si el more of its agreements contained in this Lease Agreement,
Arrendador incumple en uno o más de sus acuerdos Página 40 de 55

[g72151kmi040.gif]

 


Lessee, after providing written notice to Lessor with ten (10) days of
anticipation (or without prior notice in the event of emergency) and without
waiving or releasing Lessor from any obligation of Lessor contained in this
Lease Agreement, may, but shall not have the obligation to carry out any act
that should be carried out by Lessor pursuant to the provisions set forth in
this Lease Agreement, and may carry out all the actions to that respect that may
be necessary therefor. All amounts paid by Lessee and all costs and expenses
incurred by Lessee in relation to the performance of such obligations of Lessor,
shall be paid by Lessor to Lessee within the ten (10) days following the
reception of such notification. pactados en este Contrato, el Arrendatario,
después de aviso por escrito al Arrendador con diez (10) días de anticipación (o
sin previo aviso en caso de una emergencia) y sin renunciar ni liberar el
Arrendador de cualquier obligación del Arrendador contenida en el presente
Contrato, podrá, pero no se encuentra obligado a realizar cualquier acto que
deba realizar el Arrendador conforme a lo dispuesto en este Contrato, y podrá
realizar todas las acciones al respecto que puedan ser necesarias para ello.
Todos los importes pagados por al Arrendatario y todos los costos y gastos
incurridos por el Arrendatario en relación con el cumplimiento de dichas
obligaciones del Arrendador, serán pagadas Arrendador al Arrendatario dentro de
los diez (10) días posteriores a que haya recibido la notificación. Section 15.
Access to Leased Property by Lessor Cláusula 15. Acceso a la Propiedad Arrendada
por el Arrendador. 15.1 Authorization. Lessee shall allow Lessor and his 15.1
Autorización de Acceso. El Arrendatario authorized representatives to enter the
Leased Property, at reasonable times within business days and ours and without
interfering in the activities of the Lessee, for the purpose of inspection
thereof and to carry out any work required or necessary by reason of default by
Lessee to carry out the repair or carry out such works or to commence them
within the twenty-four (24) hours following the written notice by Lessor.
Nothing contained herein shall imply the obligation by Lessor to carry out any
kind of work; the execution by Lessor does not constitute a waiver of default by
Lessee not to carry them out. All agents, employees or workers of Lessor that
access the Leased Property, shall agree to comply with the safety norms
applicable to personnel of Lessee. permitirá que el Arrendador y sus
representantes autorizados ingresen a la Propiedad Arrendada, en todo tiempo
razonable, para el propósito de la inspección de la misma y realizar cualquier
trabajo requerido o necesario en razón de incumplimiento del Arrendatario de
hacer las reparaciones o efectuar dichos trabajos o para comenzar las mismas
dentro de las veinticuatro (24) horas siguientes al aviso por escrito del
Arrendador. Nada de lo aquí establecido implicará obligación por parte del
Arrendador para hacer cualquier tipo de trabajo; la ejecución por el Arrendador
no constituye una renuncia de incumplimiento del Arrendatario al no realizar la
misma. Todos los agentes, empleados o trabajadores del Arrendador que accedan a
la Propiedad Arrendada, deberán estar de acuerdo en cumplir con las normas de
seguridad aplicables al personal de Arrendatario. Section 16. Guarantees by
Lessee. Cláusula 16. Garantías del Arrendatario. 16.1 Corporate Guarantee. One
of the fundamental 16.1 Garantía Corporativa. Uno de los motivos reasons of
Lessor to enter into this Agreement, is that the company Nortech Systems, Inc
will be established as joint obligor of Lessee and that it delivers Lessor at
the time of execution of this Lease Agreement, the corporate guarantee in the
same form of document attached hereto as Exhibit “F”, determinantes de la
voluntad del Arrendador de suscribir el presente Contrato, estriba en que la
compañía Nortech Systems, Inc, se constituya como obligado solidario del
Arrendatario y que ésta proporcione al Arrendador a la fecha de firma del
presente contrato, una garantía corporativa en los mismos términos del documento
adjunto como Anexo “F”, garantizando de forma absoluta, continua, guaranteeing
the absolute, continuous, irrevocable, unconditional and severally compliance
with each and every one of the Lessee's obligations under this Agreement,
including mainly the payment of the Rent and Maintenance Fee (the "Corporate
Guarantee"). (i) Such guarantee will be valid and binding for all the Term of
the Lease and its extensions; (ii) must be duly signed by a representative of
the Guarantor and irrevocable, incondicional y solidariamente el cumplimiento de
todas y cada una de las obligaciones del Arrendatario en virtud del presente
Contrato, incluyendo principalmente el pago de la Renta Mensual Página 41 de 55

[g72151kmi041.gif]

 


certified by a Notary Public; (iii) the effectiveness of this Lease shall be
subject at all times to the delivery of the Corporate Guarantee by Lessee to
Lessor; (iv) the Guarantee shall remain effective regardless of the amendments
of the Lease Agreement duly executed by Lessee, Lessor and the Service Company
regardless of the execution of the amendment by the Guarantor, (v) the Guarantee
shall remain effective until the Leased Property has been dully delivered in the
terms hereof to Lessor and all obligations of Lessee established herein has been
dully complied. y Cuota de Mantenimiento (la "Garantía Corporativa"). (i) Dicha
garantía será válida y vinculante para todo el Plazo del Arrendamiento y sus
prórrogas; (ii) deberá estar debidamente firmada por un representante del
Garante y certificado por un Notario Público; (iii) la eficacia de este Contrato
estará sujeta en todo momento a la entrega de la Garantía Corporativa por el
Arrendatario al Arrendador; y (iv) la Garantía permanecerá vigente
independientemente de las modificaciones del Contrato de Arrendamiento
debidamente celebrado por el Arrendatario, el Arrendador y la Empresa de
Servicios independientemente de la firma a la modificación por parte del
Garante. In the event that the Lessee does not deliver the aforementioned
guarantee within a period of 30 (thirty) days after the date of execution of
this document, Lessor shall have the right to the increase the Rent by 50%
(fifty percent) until Lessee delivers the Corporate Guarantee to Lessor. En caso
que el Arrendatario no entregue la garantía mencionada anteriormente en un lapso
no mayor a 30 (treinta) días posteriores a la fecha de firma del presente
documento, el Arrendador tendrá el derecho de incrementar la Renta en un 50%
(cincuenta por ciento) hasta que el Arrendatario entregue la Garantía
Corporativa al Arrendador. 16.2 Change of Control. Guarantor and Lessee shall
notify Lessor of any Change in Control of Lessee, no later than 10 (ten)
business days following the occurrence date of such corporate movement, being
Lessor entitled to request a new Warranty, security, or joint and several
guarantee from Lessee which guarantees the compliance of Lessee’s obligations
with respect to this Agreement. For purposes of this Agreement, a “Change in
Control” shall mean any transmission, merger, consolidation, sale, repayment or
issuance, either direct or indirect, of shares, partnership interests,
beneficiary rights or property rights which purpose or consequence thereof is a
change in the possibility, either direct or indirect, of appointing and removing
the majority of the managing body of the Guarantor. 16.2 Cambio de Control. El
Arrendatario se obligan a notificar al Arrendador cualquier Cambio de Control
del Arrendatario, a más tardar dentro de los 10 diez días hábiles siguientes a
la fecha de ocurrencia de dicho movimiento corporativo, quedando facultado el
Arrendador para solicitar al Arrendatario una nueva Garantía, fianza u
obligación solidaria que garantice el cumplimiento de obligaciones del
Arrendatario respecto al presente Contrato. Para efectos de este Contrato un
“Cambio de Control” significa una transmisión, fusión, consolidación, venta,
amortización o emisión, directa o indirecta, de acciones, partes sociales,
derechos de beneficiario o derechos de propiedad que tengan como objeto o
resultado un cambio en la posibilidad, directa o indirectamente, de nombrar y
remover a la mayoría del órgano de administración del Arrendatario 16.3 Estoppel
Certificate. Lessee shall deliver, from time 16.3 Consta ncias de l Ar r en da
tar io ( “ Estoppel to time and as may be required, within a term of (15)
fifteen business days following the written requirement by Lessor, of a written
statement to the party appointed in such request, in the form supplied,
certifying (a) that attached to such statement is a true and correct copy of
this Agreement, (b) that this Agreement is fully effective and in force and it
has not been amended (or, if amended, indicating the nature of such amendment
and attaching a copy thereof), (c) the date in which the Rents have been paid,
(d) that Lessor is in compliance with its obligations by virtue of this
Agreement, and (e) any other information reasonably requested. Certificate”) .
El Arrendatario deberá entregar, de tiempo en tiempo y según le sea requerido,
dentro en un plazo de (15) quince días hábiles posteriores al requerimiento
escrito del Arrendador, una declaración escrita a la parte designada en dicha
solicitud, en el formato que sea suministrado, certificando (a) que se adjunta a
dicha declaración una copia fiel y correcta de este Contrato, (b) que este
Contrato se encuentra en pleno vigor y efecto y no ha sido modificado (o, si se
modifica, indicando la naturaleza de dicha modificación y adjuntar una Página 42
de 55

[g72151kmi042.gif]

 


copia de la misma), (c) la fecha en que las Rentas han sido pagadas, (d) que el
Arrendador se encuentra en cumplimiento de sus obligaciones en virtud del
presente Contrato, y (e) cualquier otra información que se solicite
razonablemente. 16.4Financial Statements. Lessee shall deliver Lessor, 16.4
Estados Financieros.ElArrendatario within the 15 (fifteen) business days
following the written request by Lessor, its annual audited and precise
financial statements available for Lessee and/or the Guarantor, for the most
recently ended fiscal year (including balances, financial statements and
accumulated profits), all of them prepared pursuant to the financial reporting
standards (FRS [NIFs]). deberá entregar al Arrendador, dentro de los quince (15)
días hábiles siguientes a la solicitud efectuada por escrito del Arrendador, sus
estados financieros anuales auditados y precisos preparados para el
Arrendatario, del ejercicio fiscal terminado más reciente (incluidos los
balances, estados de financieros y ganancias acumuladas), todos ellos elaborados
de acuerdo con las normas de información financiera (NIFs). 16.5 Additional
Guarantee. In the event that the financial 16.5 Garantía Adicional. En caso de
que la situation of Lessee and/or the Guarantor suffers a negative impact,
either commercial, legal or financial, Lessor shall have the right to request
andLessee shall have the obligation to offer an additional guarantee to Lessor
or a letter of credit issued by a reputable banking entity legally authorized
for such purposes, in the sense that the obligations of Lessee by virtue of this
Lease Agreement are adequately guaranteed. situación financiera del Arrendatario
sufra un impacto negativo, ya sea comercial, jurídico o financiero, el
Arrendador tendrá el derecho de solicitar y, el Arrendatario estará obligado a
ofrecer una garantía adicional al Arrendador, tales como un garante o una carta
de crédito emitida por una entidad bancaria de buena reputación autorizada por
la ley para tal efecto, en el sentido de que las obligaciones del Arrendatario
en virtud de este Contrato de Arrendamientose adecuadamente. encuentren
garantizadas Section 17. Special Conditions. Cláusula 17. Condiciones
Especiales. 17.1 Cover Page. The Parties hereby agree to become 17.1 Carátula.
Las Partes acuerdan obligarse a las bound to the general conditions set forth in
the Cover Page, for which any interpretation thereof shall be made pursuant to
the rights and obligations set forth in this instrument. condiciones generales
que se establecen en la Carátula, por lo que cualquier interpretación a las
mismas deberá realizar conforme a los derechos y obligaciones establecidas en el
presente instrumento. Section 18. Confidentiality. Cláusula 18.
Confidencialidad. The Parties hereby agree to maintain the terms and conditions
of this Agreement in strict confidentiality, as well as any other information or
documents delivered hereunder and shall only disclose such information if/when
required for such purposes by the competent authority or if/when such
information becomes of public domain. The party in default with such obligation
shall indemnify the other party with the payment of damages caused. This
confidentiality obligation shall not apply to Lessor in the disclosure of
information to any financial institution for purposes of financing. Las Partes
en este acto se obligan a mantener los términos y condiciones de este Contrato
en estricta confidencialidad, así como cualquier otra información o documentos
entregados bajo el presente y sólo podrán revelar dicha información si/cuando
sea requerido para ello por la autoridad competente o si/cuando dicha
información se hace de dominio público. La parte en incumplimiento de esta
obligación deberá indemnizar a la otra parte con el pago de Daños y Perjuicios
causados. Esta obligación de confidencialidad no se aplicará al Arrendador en la
divulgación de información a alguna institución financiera para fines de
financiamiento. Página 43 de 55

[g72151kmi043.gif]

 


In relation to any and all information provided by Lessee or their legal
representatives, the same shall be treated by Lessor in strict compliance with
the Federal Law for the Protection of Personal Information in Possession of
Private Persons and its Regulations and Exhibit “G”, which once executed by
Lessee shall form integral part of this Agreement. En relación con cualquier y
toda la información proporcionada por el Arrendatario, el Fiador o sus
representantes legales, la misma será tratada por el Arrendador en estricto
cumplimiento de la Ley Federal de Protección de Datos Personales en Posesión de
los Particulares y su Reglamento y el Anexo “G”, que una vez firmado por el
Arrendatario deberá formar parte integrante de este Contrato. Section 19.
Waivers. Cláusula 19. Renuncias. 19.1 Waivers. The omission by any of the
Parties to 19.1 Renuncias. La omisión de cualquiera de las demand the
performance of any obligation, term, covenant or condition within this Agreement
shall not be interpreted as a waiver to exercise the rights corresponding to
such default or a subsequent one, nor shall it be considered as an acceptance or
waiver of any of its resources or rights under the Applicable Laws with respect
to the default of this Agreement. Partes a exigir el cumplimiento de cualquier
obligación, término, pacto o condición dentro de este Contrato no deberá ser
interpretado como una renuncia a ejercer los derechos correspondientes de dicho
incumplimiento o uno subsecuente, ni deberá ser considerado como una aceptación
o renuncia a cualquiera de sus recursos o derechos bajo la ley aplicable con
respecto al incumplimiento de este Contrato. Notwithstanding the foregoing in
any other part of this Agreement, Lessee hereby expressly waives the provisions
set forth in articles 2306 section II, 2310, 2314, 2315, 2317, 2318, 2339, 2341,
2344, 2380, 2381, 2382, 2384, 2385 and 2386 and others related from the Civil
Code for the State of Nuevo Leon. In that sense, each time that any of the
provisions of the Civil Code contradicts the provisions agreed herein by the
Parties, the terms and conditions of this Lease Agreement shall prevail. No
obstante lo dispuesto en cualquier otra parte de este Contrato, el Arrendatario
renuncia expresamente a las disposiciones previstas en los artículos 2306
fracción II, 2310, 2314, 2315, 2317, 2318, 2339, 2341, 2344, 2380, 2381, 2382,
2384, 2385 y 2386 del Código Civil para el Estado de Nuevo León. En este
sentido, cada vez que alguna de las disposiciones del Código Civil contradiga lo
aquí acordado por las Partes, prevalecerán los términos y condiciones de este
Contrato. 19.2 Right of First Refusal. Lessee hereby expressly and 19.2 Derecho
de Preferencia por el Tanto. El irrevocably waives the right of first refusal
and right of preemption granted in favor of Lessee regarding the Leased Property
if Lessor transfers the Leased Property, in whole or in part, to a third party
Arrendatario en este acto renuncia expresamente al derecho de preferencia por el
tanto cuando el Arrendador enajene la Propiedad Arrendada, total o parcialmente,
a tercero alguno. Section 20. Events of Default. Cláusula 20. Incumplimiento de
las Partes. 20.1 Defaults by Lessor. If Lessor fails to comply with 20.1
Incumplimiento del Arrendador. En caso que Applicable Laws or the obligations
agreed to herein, Lessee may (a) claim the enforceability of the obligations and
payment of Damages or the agreed to contractual penalty, if any, or (b) early
terminate this Agreement and require payment of Damages or the agreed to
contractual penalty, if any; unless Lessor cures the breach within a term of 30
(thirty) calendar days following the notification of breach by Lessee. If Lessor
does not cure the default, the termination will operate with no further
requirements and no need of a judicial resolution. el Arrendador incumpla con la
Legislación Aplicable o las obligaciones pactadas en el texto del Contrato, el
Arrendatario podrá (a) demandar el cumplimiento forzoso de las obligaciones y el
pago de Daños y Perjuicios o de la pena convencional pactada, si la hubiere, o
(b) rescindir el presente Contrato y exigir el pago de Daños y Perjuicios o de
la pena convencional pactada, si la hubiere; a menos que el Arrendador subsane
el incumplimiento en un término de 30 (treinta) días naturales contados a partir
de la notificación del incumplimiento por parte del Arrendatario. En caso que no
se subsane el incumplimiento, la rescisión operará de pleno derecho sin
necesidad de declaración judicial. Página 44 de 55

[g72151kmi044.gif]

 


20.2 Defaults by Lessee. If Lessee fails to comply with 20.2 Incumplimiento del
Arrendatario. En caso que Applicable Laws or the obligations agreed to herein,
Lessor may (a) claim the enforceability of the obligations and payment of
Damages or the agreed to contractual penalty, if any, or (b) early terminate
this Agreement and require payment of Damages or the agreed to contractual
penalty, if any; unless Lessee cures the breach within a term of 30 (thirty)
calendar days following the notification of breach by Lessor. If Lessee does not
cure the default, the termination will operate with no further requirements and
no need of a judicial resolution. el Arrendatario incumpla la Legislación
Aplicable o las obligaciones pactadas en el texto del Contrato, el Arrendador
podrá (a) demandar el cumplimiento forzoso de las obligaciones y el pago de
Daños y Perjuicios o de la pena convencional pactada, si la hubiere, o (b)
rescindir el presente Contrato y exigir el pago de Daños y Perjuicios o de la
pena convencional pactada, si la hubiere; a menos que el Arrendatario subsane el
incumplimiento en un término de 30 (treinta) días naturales contados a partir de
la notificación del incumplimiento por parte del Arrendador. En caso que no se
subsane el incumplimiento, la rescisión operará de pleno derecho sin necesidad
de declaración judicial. The Parties agree that for purposes of this Agreement,
the following are considered events of default in favor of Lessor, among others:
Las Partes acuerdan que, para efectos de este Contrato, se consideran como
causales de rescisión a favor del Arrendador, entre otras, las siguientes: (a)
If Lessee fails to pay Lessor, in whole or in part, any debt, including without
limitation the Rent, within fifteen (15) calendar days following the due date.
(a) Si el Arrendatario no cubre al Arrendador, totaloparcialmente,algúnadeudo,
incluyendo sin limitar la Renta, dentro de los 15 (quince) días naturales
siguientes a su fecha de vencimiento. (b) If Lessee becomes insolvent, makes a
transfer in fraud of creditors or makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts when due or
admits in writing its inability to meet its overdue obligations. (b) La
insolvencia del Arrendatario o si el Arrendatario es declarado en concurso
mercantil, suspensión de pagos, quiebra, disolución o liquidación, realiza algún
acto en fraude de acreedores o realiza alguna cesión para el beneficio de
acreedores o admite por escrito su incapacidad de hacer frente a sus
obligaciones vencidas. (c) The loss of the Leased Property’s possession arising
out of a process or provision contemplated in the Laws, subject to any legal
defenses that the Lessee may oppose, in which case Lessee shall immediately
return to Lessor the Leased Property. (c) La pérdida de la posesión derivada a
causa de algún proceso o disposición al amparo de la legislación Arrendatario
devolveral Arrendada. aplicable, en cuyo caso el inmediatamentedeberá
ArrendadorlaPropiedad Lessor may elect at its sole discretion, instead of
calculating the amount of Damages, that Lessee pays a contractual penalty equal
to the net present value of all the Rent and any other fees not paid by Lessee
and that would be payable under this Agreement during the Term, or the Renewal
Period if applicable (without considering early termination derived from an
event of default). Such penalty shall be paid by Lessee in the place of payment
of the Rent on the date Lessor notifies the termination of this instrument. El
Arrendador podrá optar a su entera discreción, que en vez de calcular el monto
de Daños y Perjuicios, el Arrendatario le pague por concepto de pena
convencional, una cantidad igual al valor actual neto de la totalidad de la
Renta y cualesquier otros pagos no pagados por el Arrendatario y que serían
pagaderos conforme al presente Contrato durante el Plazo, y en su caso sus
prórrogas, original restante o su prórroga (sin considerar la terminación
anticipada derivada de dicho evento de incumplimiento). Dicha pena la pagará el
Arrendatario en el lugar de pago de la Renta en la fecha en que el Arrendador le
notifique la rescisión del Página 45 de 55

[g72151kmi045.gif]

 


presente instrumento. Except as expressly provided in this Agreement,
replacement or reinstatement of all or any part of the Leased Property shall not
relieve Lessee of their responsibilities and obligations under this Agreement.
Salvo por lo expresamente dispuesto en este Contrato, la reposición o el
reingreso de la totalidad o cualquier parte de la Propiedad Arrendada no
liberará al Arrendatario de sus responsabilidades y obligaciones al amparo de
este Contrato. The failure or delay by Lessor in exercising any of its rights
and remedies under this Agreement in no way shall be construed as a waiver
thereof. Likewise, the single or partial exercise of Lessor of any of its rights
and remedies under this Agreement shall preclude the future exercise thereof or
the exercise of any other right or remedy. La omisión o demora del Arrendador en
el ejercicio de cualquiera de sus derechos y recursos conforme a este Contrato
de ninguna manera deberá interpretarse como una renuncia de los mismos. Así
mismo, el ejercicio único o parcial del Arrendador de cualquiera de sus derechos
y recursos conforme a este Contrato no impedirá el ejercicio futuro de los
mismos o el ejercicio de cualquier otro derecho o recurso. Section 21.
Enforceability. Cláusula 21. Ejecutoriedad. 21.1 Enforceability. The Parties and
the Corporate Guarantor hereby agree that this Agreement constitutes an
enforceable 21.1 Ejecutoriedad. Las Partes y el Fiador acuerdan que el presente
Contrato constituye un título ejecutivo bajo los artículos 646 fracción III y
648 del Código de Procedimientos Civiles para el Estado de Nuevo León en
relación a cualquier y toda cantidad de dinero que bajo este Contrato sea
exigible al Arrendatario por concepto de pensiones rentarias, sus accesorios o
cualquier otro concepto, obligándose en este acto el Arrendatario a pagar de
manera incondicional al Arrendador dichas cantidades al momento mismo en que las
mismas se tornen exigibles instrument under articles 646 paragraph III and 648
of the Procedural Civil Code of Nuevo León in relation to any and all amounts of
money that under this Agreement may be enforceable to Lessee under concept of
rents, accessories or any other concept, and Lessee hereby agrees to
unconditionally pay Lessor such amounts at the same time in which they are
enforceable hereunder. The Corporate Guarantor expressly waives herein the
benefits or order, exclusion and division referred to in articles 2706 and 2707
of the Civil Code for the State of Nuevo León. bajo este mismo Contrato. El
Garante renuncia expresamente a los beneficios de orden, excusión y división a
que se refieren los artículos 2706 y 2707 del Código Civil para el Estado de
Nuevo León. The Parties hereby agree the ratification of this instrument before
a Public Attestor within the following 15 (fifteen) days as of the execution, at
the expense and cost of Lessor. Las Partes acuerdan en este acto la ratificación
del presente ante Notario Público dentro de los siguientes 15 (quince) días a
partir de la firma, a costa y gasto del Arrendador. Section 22. Miscellaneous.
Cláusula 22. Disposiciones Generales. 22.1 Entire Agreement. This Lease
Agreement (including 22.1 Unidad de Contrato. Este Contrato de the cover page
and Exhibits) constitutes the entire agreement of the Parties in relation to the
subject matter of the Lease Agreement, hereby revoking any and all other
agreements, understandings, dealings, mails and communications between the
Parties. Arrendamiento (incluyendo la carátula y los Anexos) constituyen la
totalidad del acuerdo de las Partes en relación con la materia objeto del
Contrato de Arrendamiento, revocando cualquier y todos los contratos pactos,
acuerdos, correos y comunicaciones entre las Partes. 22.2 Amendments. This Lease
Agreement may only be 22.2 Modificaciones.Este Contrato de amended by means of
written agreement duly executed by the duly authorized legal representatives or
attorneys-in-fact of each party. Arrendamiento sólo podrá ser modificado
mediante acuerdoescritodebidamentefirmadoporlos representantes legalmente
autorizados o apoderados Página 46 de 55

[g72151kmi046.gif]

 


legales de cada parte. 22.3 Successors and Assignees. All of the terms of this
22.3 Efecto Vinculatorio; Beneficio. Este Contrato Agreement shall inure to the
benefit of and shall be binding upon the Parties and their respective permitted
successors and assignees. Nothing in this instrument, express or implied, is
intended to confer on any person except the Parties to this instrument and their
respective successors and assigns, right, obligation, or liability. se firman en
beneficio de, y será obligatorios, para las partes del mismo y sus respectivos
causahabientes y cesionarios. Nada en este instrumento, expreso o implícito,
tiene el propósito de conferir a cualquier Persona, excepto a las partes de este
instrumento, al Garante y a sus respectivos causahabientes y o cesionarios,
derecho,obligación,recurso responsabilidad alguna. 22.4 Notifications. Whenever
necessary or desirable for 22.4 Notificaciones. Cuando sea necesario o one of
the Parties to notify any notice or requirement over the other, including but
not limited to judicial inquiries and emplacements to trial related or under
this Agreement, such notices or requirements shall be notified personally, or by
means of registered or certified mail, return receipt requested, or by means of
Public Attestor (i) when dealing with notifications to Lessee and/or Guarantor,
they shall be made at the domicile of the Leased Property, and (ii) all
notifications made to Lessor or the Service Company shall be made at the
domiciles set forth in letter d) of Statement First and letter e) of Statement
Third of this Agreement. deseable para una de las partes el notificar cualquier
aviso o demanda, incluyendo sin limitar interpelaciones judiciales y
emplazamientos a juicio relacionados o derivados de este Contrato, dichos avisos
o requerimientos serán notificados personalmente, o por correo registrado o
certificado, con acuse de recibo, o por medio de Fedatario Público (i) cuando se
trate de notificaciones al Arrendatario y/o al Garante, se realizarán en el
domicilio previsto como el domicilio de la Propiedad Arrendada, y (ii) todas las
notificaciones hechas al Arrendador o la Empresa de Servicios deberán hacerse en
los domicilios señalados en el inciso (d) de la Declaración Primera e inciso (e)
de la Declaración Tercera del presente Contrato. 22.5 Titles and Headings. The
Parties hereby mutually 22.5 Encabezados. Las partes acuerdan agree that the
titles and headings contained in this Lease Agreement are inserted for ease of
reference and shall not be considered as part nor shall they be used in the
interpretation of this Lease Agreement. mutuamente que los títulos y encabezados
contenidos en el presente Contrato se insertan por conveniencia de referencia
solamente y no serán considerados parte del ni serán utilizados en la
interpretación de este Contrato. 22.6 Assignment by Lessor. Lessor is hereby
authorized 22.6 Cesión del Arrendador. El Arrendador queda to assign its rights
and obligations under this Lease Agreement to any entity related to Lessor, or
whereby Lessor is party to or beneficiary, without the need of prior written
consent by Lessee, provided that the rights of Lessee as per the Agreement are
not affected in any way. In the same way, Lessor may assign this Lease Agreement
as a guarantee for purposes of financing, in the understanding that Lessor shall
continue to be liable before Lessee. autorizado para ceder sus derechos y
obligaciones bajo este Contrato a cualquier entidad relacionada con el
Arrendador, o en la cual el Arrendador sea parte de o sea beneficiario,sin
necesidad deprevio consentimiento por escrito del Arrendatario. De la misma
manera, el Arrendador podrá ceder el presente Contrato como una garantía para
propósitos de financiamiento, en el entendido que el Arrendador seguirá siendo
responsable ante el Arrendatario y sin modificar los términos de este Contrato.
22.7 Governing Law and Applicable Jurisdiction. This 22.7 Ley Aplicable y
Tribunales Competentes. Lease Agreement shall be interpreted pursuant to the
Mexican laws; all the Parties hereby expressly submit to the jurisdiction of the
courts of the city of Monterrey, Nuevo León, Mexico, hereby irrevocably waiving
any other jurisdiction that may correspond to them for any reason. Este Contrato
de Arrendamiento será interpretado de acuerdo con las Leyes mexicanas; todas las
partes se someten expresamente a la jurisdicción de los tribunales de la ciudad
de Monterrey, Nuevo León, México, renunciando de manera irrevocable a cualquier
otra jurisdicción que les pudiera corresponder por Página 47 de 55

[g72151kmi047.gif]

 


cualquier motivo. 22.8 Additional Information. For the correct formalization
22.8 Información Adicional. Para la correcta of this Agreement, Lessor may
request additional information from Lessee, Corporate Guarantor or their legal
representatives, which the Lessee shall provide to Lessor within a period of 10
(ten) days following such request (including its request by electronic mail).
formalización de este Contrato, el Arrendador podrá solicitar información
adicional del Arrendatario, Fiador o sus representantes legales, que el
Arrendatario deberá proporcionar al Arrendador dentro de un período de 10 (diez)
días posteriores a dicha solicitud (incluyendo su solicitud por correo
electrónico). 22.9 Real Estate Brokerage Fees. The Parties hereby 22.9
Honorarios del Intermediario. Las Partes agree that the payment of brokers fees
that participate in the negotiation of the Lease Agreement shall be carried out
pursuant to the provisions set forth on the Cover Page. acuerdan que el pago de
honorarios de empresas de intermediarios o intermediarios independientes que
participaron en la negociación del Contrato de Arrendamiento se llevará a cabo
de acuerdo a lo establecido en la caratula del presente contrato. 22.10
Severability. In the event that any provision of this Lease 22.10 Divisibilidad.
En el caso de que cualquier Agreement is declared invalid by a judicial
authority, the rest of the provisions shall remain in full force and effect as
permitted by the applicable law. disposición de este Contrato sea declarada nula
por una autoridad jurisdiccional, el resto de las disposiciones permanecerán en
pleno vigor y efecto según lo permitido por la ley aplicable. 22.11 Expenses.
The expenses incurred by the Parties in 22.11 Gastos. Los gastos incurridos por
las partes en la negociación y elaboración del presente instrumento, así como en
la elaboración y negociación de los demás actos jurídicos y materiales
contemplados en este Contrato, incluyendo honorarios de asesores legales y
cualesquiera otro, correrán exclusivamente por cuenta de la parte que hubiera
incurrido dichos gastos y que hubiera contratado a dichos asesores, sin que
exista responsabilidad alguna a cargo de las otras partes. the negotiation and
drafting of this instrument as well as in the preparation and negotiation of
legal and material acts referred to herein, including legal fees and any other,
shall be borne solely by the part that incurred in such expenses and had hired
these consultants, without any liability to the other Parties.
22.12Counterparts. This Agreement (three) counterparts, each one shall be
original. is executed in 3 deemed to be an 22.12 Ejemplares. Este Contrato se
firma en 3 (tres) ejemplares, cada uno de los cuales se considerará como un
original. 22.13 Extinction of Domain. Lessee hereby states under 22.13 Extinción
de Dominio.ElArrendatario oath to tell the truth, agrees and represents, that
both the money destined to the payment of Rent as well as the Leased Property:
manifiesta bajo protesta de decir verdad, se obliga y asegura, que tanto el
dinero que destine al pago de la Renta, así como la Propiedad Arrendada: (a)
Shall not be instrument, subject or product of any kind of crime, especially
those set forth in paragraph II of article 22 twenty-two of the Constitution;
Shall not be used or destined to hide or mix assets product of any crime; Shall
not be used to commit crimes or illegal acts. (a) No serán instrumento, objeto o
producto de ningún tipo de delito, en especial de aquellos previstos en la
fracción II segunda del artículo 22 veintidós Constitucional; No serán
utilizados o destinados a ocultar o mezclar bienes producto de algún delito; No
serán utilizados para la comisión de delitos o actos ilícitos. (b) (b) (c) (c)
Lessee shall be solely liable before any kind of authority for the acts or
activities carried out within the Leased Property, and El Arrendatario será el
único responsable ante cualquier tipo de autoridades de los actos o actividades
Página 48 de 55

[g72151kmi048.gif]

 


therefore it hereby agrees to hold Lessor safe and harmless, and in any event,
restore, all the consequences that the default of this Section may cause. que se
lleven a cabo dentro de la Propiedad Arrendada, y por lo tanto se obliga a sacar
en paz y a salvo, y en su caso a restituir al Arrendador, de todas las
consecuencias que el incumplimiento de esta Cláusula pudiera causarle. 22.14
Sole Identification File of Lessee. In virtue that the real 22.14 Expediente
Único de Identificación del estate leasing business is considered a “Vulnerable
Activity” for the purposes of the provisions set forth in the Anti-Laundering
Money Law (Ley Federal para la Prevención e Identificación de Operaciones con
Recursos de Procedencia Ilícita) (the “Anti-Laundering Law”), Lessee is obliged
to provide to Lessor the documents and information required for the
identification of “Vulnerable Activity” in accordance with the Anti-Laundering
Law, its Regulations and General Character Rules, as a requisite for the
execution of the Agreement, is obliged to provide Lessor such information
through the filing of the forms that for such effects are included herein as
Exhibit “H”, to the effect that Lessor may file the notices for the
identification of “Vulnerable Activities” in accordance with the Anti-Laundering
Law, its Regulations and General Character Rules. The parties agree that in the
event of breach of this obligation or in case of misrepresentation by Lessee in
the form attached herein as Exhibit “H” or the provided information, Lessor may
terminate this agreement without responsibility. Arrendatario. En virtud de que
el arrendamiento de bienes inmuebles es considerado como “Actividad Vulnerable”
para efectos de lo dispuesto en la “Ley Federal para la Prevención e
Identificación de Operaciones con Recursos de Procedencia Ilícita” (la “Ley
Antilavado”), el Arrendatario se obliga a proporcionar al Arrendador la
documentación e información requerida para la identificación de “Actividades
Vulnerables” conforme a la LFPIORPI, su Reglamento y Reglas de Carácter General,
y, como requisito para la celebración del presente Contrato, se obliga a
proporcionar al Arrendador dicha información mediante el llenado de los formatos
que para tal efecto se incluyen en el Anexo “H”, a efecto de que el Arrendador
pueda presentar los avisos para la identificación de “Actividades Vulnerables”
conforme a la LFPIORPI, su Reglamento y Reglas de Carácter General. Convienen
las partes que en caso de incumplimiento de esta obligación o en caso de
consignar información falsa por parte del Arrendatario en el formato que se
adjunta como Anexo “H”, el Arrendador podrá rescindir el presente contrato sin
responsabilidad. Likewise, in case of any sublease or assignment authorized
under this Agreement, Lessee shall obtain from its subtenants all the
information and documentation required by LFPIORPI, its Regulations and General
Rules in the cases provided by it, and deliver it to Lessor whenever the latter
requests it to comply with its obligations under the same LFPIORPI. Asimismo, en
caso de cualquier subarrendamiento o cesión que fueren autorizados conforme al
presente Contrato, el Arrendatario estará obligado a recabar de sus
subarrendatarios la información y documentación requeridas por la LFPIORPI, su
Reglamento y Reglas de Carácter General en los casos previstos por ésta, y
proporcionarlas al Arrendador siempre que éste último así se lo solicite para
cumplir a su vez con sus obligaciones bajo la misma LFPIORPI. 22.15
Anti-corruption. Lessee acknowledges that the Code 22.15 Anticorrupción. El
Arrendatario reconoce que of Ethics of Grupo Stiva (the “Code of Ethics”) that
is available conoce el código de ética del Grupo Stiva (el “Código de Ética”)
que se encuentra en la siguiente liga: in the following link:
http://www.stiva.com/pdf/Codigo_de_etica.pdf. Lessee accepts that the
performance with the obligations contained in this Agreement shall be carried
out in full compliance with the Code of Ethics and all the applicable
regulations and anticorruption laws, included, among others, the National
Anticorruption System General Law (Ley General del Sistema Nacional
Anticorrupción). As the case may be, Lessee accepts that, in relation with its
activities in accordance with this Agreement, not Lessee, nor any agent,
affiliate, employee or other person acting on its behalf shall offer, promise,
give or authorize the http://www.stiva.com/pdf/Codigo_de_etica.pdf. El
Arrendatario acepta que el cumplimiento de sus obligaciones conforme a este
Contrato se realizará en pleno cumplimiento del Código de ética y todas las
regulaciones y leyes anticorrupción aplicables, incluida, entre otras, la Ley
General del Sistema Nacional Anticorrupción. Según corresponda, el Arrendatario
acepta que, en relación con sus actividades conforme a este Contrato, ni ella ni
ningún agente, afiliado, empleado u otra persona que actúe en su nombre Página
49 de 55

[g72151kmi049.gif]

 


granting of any object of value, nor they shall offer, promise, perform or
authorize any bribe, reimbursement, reward, payment that may generate
influences, facilitation payments, illegal commissions, or any other illicit
payment to any employee of Lessor, governmental officer, political party or
candidate for public office, with the objective of obtaining or retaining
business, receive an undue advantage or influence any act or decision of a
government official. ofrecerán, prometerán, darán o autorizarán el otorgamiento
de ningún objeto de valor, ni ofrecerán, prometerán, realizarán o autorizarán
ningún soborno, reembolso, recompensa, pago para generar influencias, pagos de
facilitación, comisiones ilegales u otro pago ilícito a ningún empleado del
Arrendador, funcionario del gobierno, partido político o candidato a un cargo
público con el objetivo de obtener o retener un negocio, recibir una ventaja
indebida o influir algún acto o decisión de un funcionario del gobierno. Lessee
accepts that, its employees, workers, contractors, agents, shareholders,
affiliates, counselors and other persons that may act on its behalf and that
must interact with government officials on behalf of Lessor, shall read and
agrees to comply with the Code of Ethics and shall be trained in
anti-corruptions matters. ElArrendatarioaceptaquesusempleados, trabajadores,
contratistas, agentes, accionistas, afiliados, asesores u otras personas que
actúen en su nombre y que deban interactuar con funcionarios del gobierno en
nombre del Arrendador, leerá y se obligará al cumplimiento del Código de Ética y
tomarán capacitación en materia de anticorrupción. Lessee agrees to indemnify
and hold Lessor harmless of any breach of ethical or legal normativity by its
legal representatives, employees, suppliers, subcontractors or, in general, all
its collaborators, likewise it is obliged to contract only subcontractors in
compliance with the current laws of anticorruption, anti-money laundering and
related laws, as well to ensure that any subcontractor that its hired, and
require the interaction with any governmental entity or governmental officer on
behalf of the entity. In the event that Lessee carries out the contracting of
subcontractors, it will be its sole responsibility that the subcontractor
accepts in written that, in relationship with the activities in accordance with
this Agreement, not the subcontractor nor any agent, affiliate, employee or
other person that acts on its behalf shall offer, promise, give or authorize any
bribe reimbursement, reward, payment that may generate influences, facilitation
payments, illegal commissions, or any other illicit payment to any employee of
Lessor, governmental officer, political party or candidate for public office,
with the objective of obtaining or retaining business, receive an undue
advantage or influence any act or decision of a government official. El
Arrendatario se obliga a sacar en paz y a salvo al Arrendador en cualquier caso
de incumplimiento ético y legal por parte de sus representantes legales,
empleados, proveedores, subcontratistas o en general, todos sus colaboradores,
de igual forma se obliga a contratar únicamente subcontratistas en cumplimiento
de las leyes vigentes anticorrupción, anti lavado, y cualquiera relacionada, así
como a asegurarse que cualquier subcontratista al que contrate, que requieran la
interacción con cualquier entidad gubernamental o funcionario del gobierno en
nombre de la entidad. En caso de que el Arrendatario lleve a cabo la
contratación de subcontratistas, será su responsabilidad el que el
subcontratista acepte por escrito, que en relación con sus actividades conforme
a este Contrato, ni dicho subcontratista ni ningún agente, afiliado, empleado u
otra persona que actúe en su nombre ofrecerán, prometerán, darán o autorizarán
el otorgamiento de ningún objeto de valor, ni ofrecerán, prometerán, realizarán
o autorizarán ningún soborno, reembolso, recompensa, pago para generar
influencias, pago de facilitación u otro pago ilícito a ningún empleado del
Arrendador, funcionario del gobierno, partido político o candidato a un cargo
público con el objetivo de obtener o retener un negocio, recibir una ventaja
indebida o influir en los actos o decisiones de un funcionario del gobierno. In
the event that an authority proves that Lessee has participated in a conduct in
violation of the Code of Ethics or the applicable anticorruption regulations and
laws, Lessor shall have the right terminate the Agreement. Lessee shall also
have the right to suspend the payment and suspend and terminate the Lease if an
authority proves that Lessor does not complies with the obligations of
anticorruption contained in this En caso de que una autoridad compruebe que el
Arrendatario ha participado en una conducta que viola el Código de Ética o las
regulaciones y leyes anticorrupción aplicables, el Arrendador tendrá el derecho
de terminar inmediatamente el Contrato el Contrato. El Arrendatario también
tendrá el derecho de terminar el Contrato si una autoridad comprueba que el
Página 50 de 55

[g72151kmi050.gif]

 


Agreement. Arrendador no cumple con las obligaciones de anticorrupción vigentes
establecidas en este Contrato. IN WITNESS WHEREOF, the undersigned Parties,
through their duly authorized representatives, have executed this Lease
Agreement on the place and on the Effective Date set forth on the Cover Page. EN
TESTIMONIO DE LO CUAL, Las partes que suscriben, a través de sus representantes
debidamente autorizados, han firmado el presente Contrato en lugar y Fecha
Efectiva establecida en la Carátula. OPERADORA STIVA, S.A. DE C.V. MANUFACTURING
& ASSEMBLY SOLUTIONS OF MONTERREY, S. DE R.L. DE C.V. SERVICIOS DE NAVES
INDUSTRIALES, S. DE R.L. DE C.V. NORTECH SYSTEMS, INC Represented by /
Representado por: Represented by / Representado por: /s/ Alma María Rodríguez
Flores /s/ Richard Gerald Wasielewski Sra./Mrs. Alma María Rodríguez Flores
Mr./Sr. Richard Gerald Wasielewski /s/ Adrián Marcelo González Guerra Sr./Mr.
Adrián Marcelo González Guerra WITNESS / TESTIGO WITNESS / TESTIGO /s/ Erick
Rocha Moreno /s/ Elias Laniado Lacarra Sr./Mr. Erick Rocha Moreno Sr./Mr. Elias
Laniado Lacarra /s/ Constance Beck /s/ Matt Mahmood Sra./Mrs. Constance Beck
Sr./Mr. Matt Mahmood Página 51 de 55

[g72151kmi051.gif]

 


LIST OF EXHIBITS / LISTA DE ANEXOS: A B B-1 C-1 C-2 D E Leased Property and
Common Areas Drawing / Plano de la Propiedad Arrendada y Áreas Comunes Building
Specifications / Especificaciones de la Propiedad Arrendada Project Execution
Schedule / Programa de Ejecución de Proyecto Beneficial Occupancy
Delivery-Reception Certificate / Certificado de Entrega y Recepción de Ocupación
Benéfica Final Occupancy Delivery-Reception Certificat / Certificado de Entrega
y Recepción de Ocupación Final Park Regulations / Reglamento del Parque
Preventive Maintenance Program and Common Areas Preventive Maintenance Program /
Programa de Mantenimiento Preventivo y Programa de Mantenimiento Preventivo de
Áreas Comunes Form of Lease Guarantee / Formato de Garantía Corporativa. Data
Privacy Notice / Aviso de Privacidad Sole Identification File / Expediente Único
de Identificación F G H Página 52 de 55

[g72151kmi052.gif]

 


Exhibit F Form of Guaranty / Formato de Garantía Corporativa Página 53 de 55
Esta garantía la otorga en esta fecha 15 de febrero de 2018 la empresa NORTECH
SYSTEMS, INC. (el "Garante") a favor y en beneficio de OPERADORA STIVA S.A. DE
C.V. (el" ARRENDADOR"). This guaranty is granted on this date February 15th,
2018 by the company NORTECH SYSTEMS, INC (the “Guarantor”) in favor and for the
benefit of OPERADORA STIVA S.A. DE C.V. (the “Lessor”). LAS PARTES EXPONEN QUE:
THE PARTIES HEREBY STATE THAT: En razón de que MANUFACTURING & ASSEMBLY
SOLUTIONS OF MONTERREY, S. DE R.L. DE C.V. (el "Arrendatario") ha celebrado
determinado Contrato de Arrendamiento con fecha de inicio de plazo del 15 de
febrero de 2018 y según el mismo sea modificado, complementado o de cualquier
otra forma reformado, el “Contrato” o bien, el “Contrato de Arrendamiento” con
el Arrendador, respecto de un terreno (el "Terreno") con una superficie total de
17,063.257 metros cuadrados (equivalente aproximadamente a 183,667.362pies
cuadrados), incluyendo el edificio industrial sobre el mismo con una superficie
de 7,189.645metros cuadrados (equivalente aproximadamente a 77,388.691 pies
cuadrados), en delante el "Edificio", ubicado Ave. Rogelio González Caballero
S/N, Parque Industrial Stiva Aeropuerto, Apodaca, Nuevo León.; en delante el
Terreno y el Edificio compondrán y se denominarán en forma conjunta el
“Inmueble” o bien, el “Inmueble Arrendado”. Considering that MANUFACTURING &
ASSEMBLY SOLUTIONS OF MONTERREY, S. DE R.L. DE C.V. (the “Lessee”) has entered
into and executed certain Lease Agreement with term commencement date on
February 15th, 2018 and as the same may be amended, supplemented or in any other
way reformed, the “Agreement” or, the “Lease Agreement” with Lessor, with
respect to a plot of land (the “Land”) with a total surface area of 17,063.257
square meters (equivalent to approximately 183,667.362 square feet) including
the industrial building thereon with a surface of 7,189.645 square meters
(equivalent to approximately77,388.691 square feet), hereinafter the “Building”,
located at Ave. Rogelio González Caballero S/N, Parque Industrial Stiva
Aeropuerto, Apodaca, Nuevo León.; hereinafter The Land and the Building shall
comprise and be jointly referred as the “Property” or, the “Leased Property”.
Considerando que el Garante obtendrá un beneficio y una ventaja sustanciales del
Contrato de Arrendamiento con el Arrendatario y que será para el interés directo
y beneficio económico del Garante ayudar al Arrendatario a obtener dicha nave
industrial en arrendamiento. Considering that the Guarantor shall obtain a
substantial benefit and advantage from the Lease Agreement with Lessee and that
it shall be for the direct interest and economic benefit of the Guarantor to aid
Lessee to obtain such industrial building in lease. Ahora bien, teniendo en
cuenta las premisas anteriores y por otra consideración buena y valiosa, cuyo
recibo y suficiencia se reconocen por este medio, el Garante se compromete a lo
siguiente: Furthermore, taking into account the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which is
acknowledges hereby, the Guarantor hereby agrees to the following: 1. Términos
Definidos: 1. Defined Terms: (a) A menos que se defina lo contrario en el
presente documento, términos definidos usados en el Contrato de Arrendamiento y
en este documento tendrán el significado que se les ha dado en el Contrato de
Arrendamiento. (a) Unless otherwise defined in this document, the defined terms
used in the Lease Agreement and this document shall have the meaning ascribed to
them in the Lease Agreement. (b) Las palabras "del presente", "aquí" y "bajo" y
palabras de importancia similar cuando se usan en esta Garantía se referirán a
esta Garantía en conjunto y no a ninguna disposición en particular de esta
Garantía y Sección y párrafo se refieren a esta Garantía a menos que se
especifique lo contrario (b) The words “hereby”, “herein” and “hereunder” and
words of similar meaning when used in this Guaranty shall refer to this Guaranty
collectively and to no other particular provision of this Guaranty and Section
and paragraph refer to this Guaranty unless otherwise specified. (c) Los
significados dados a los términos definidos en el presente documento se
aplicarán igualmente a las formas singulares y plurales de dichos términos. (c)
The meanings granted to the terms defined in this document shall be applied
equally to singular and plural forms of such terms. 2. Garantía. 2. Guaranty.
(a) el Garante por el presente garantiza incondicionalmente al Arrendador el
cumplimiento de las obligaciones del Arrendatario en virtud del Contrato,
incluyendo el pago inmediato de la renta, los intereses y los gastos adicionales
por pagar como costos del arrendamiento derivados del Contrato de Arrendamiento
(las "Obligaciones") a su vencimiento. El Garante acepta que todas las
obligaciones de pago serán en dólares americanos. (a) the Guarantor hereby
unconditionally guarantees to Lessor the compliance of the obligations of Lessee
as per the Agreement, including the prompt payment of rent, the interest and
additional expenses to be paid as costs of the lease derived from the Lease
Agreement (the “Obligations”) upon their maturity. The Guarantor hereby accepts
that all the payment obligations shall be in American dollars. (b) El Garante en
este acto acepta que las obligaciones contraídas en esta garantía serán
incondicionales, irrevocables y absolutas, independientemente de (i) toda
extensión, renovación, enmienda o modificación de las Obligaciones, (ii) toda
enmienda o modificación a cualquiera de los términos o disposiciones del
Contrato de Arrendamiento, incluyendo pero sin limitar la asignación y la
sustitución de otro Garante como Arrendatario bajo el (b) The Guarantor hereby
accepts that the obligations contracted in this guaranty shall be unconditional,
irrevocable and absolute, regardless of (i) all extension, renewal, amendment or
modification to the Obligations, (ii) all amendment or modification to any of
the terms or provisions of the Lease Agreement, including without limitation the
appointment and replacement of another Guarantor as Lessee under the Lease
Agreement, except if agreed

[g72151kmi053.gif]

 


Página 54 de 55 Contrato de Arrendamiento, excepto si se acuerda de otro modo o
(iii) la ausencia de toda acción para hacer cumplir el Contrato de Arrendamiento
contra el Arrendatario, (iv) toda dispensa o consentimiento hecha por el
Arrendador con respecto a las disposiciones del Contrato de Arrendamiento o (v)
la recuperación de cualquier juicio contra el Arrendatario o cualquier acción
para hacer cumplir el mismo . No obstante todo lo indicado al contrario en el
cuerpo de este documento, el Garante podrá hacer valer cualquier defensa contra
las Obligaciones o hacer valer cualquier contrademanda contra el Arrendador que
cualquier Arrendatario pueda hacer valor respecto al Contrato de Arrendamiento,
mientras dicho Arrendatario sea (i) una parte en la acción correspondiente o
(ii) está disponible para participar en la adjudicación o la resolución de dicha
defensa o contrademanda. otherwise or (iii) the absence of all action to enforce
the compliance of the Lease Agreement against Lessee, (iv) all waiver or consent
made by Lessor with respect to the provisions of the Lease Agreement or (v) the
recovery of any trial against Lessee or any action to enforce it Notwithstanding
the foregoing to the contrary in the body of this document, the Guarantor may
exercise any defense against the Obligations or file any counterclaim against
Lessor as any Lessee may do so with respect to the Lease Agreement, so long as
such Lessee is (i) party to the corresponding action or (ii) is available to
participate in the award or resolution of such defense or counterclaim. 3.
Terminación. Esta Garantía permanecerá en pleno por el plazo de 2 (dos) años.
Posteriormente, el Arrendador deberá adoptar las medidas necesarias y firmar los
documentos que solicite el Garante con el fin de comprobar la terminación de
esta Garantía. 3. Termination. This Guaranty shall remain in full force and
effect for two years. Further, Lessor shall adopt the necessary measures and
execute the documents requested by the Guarantor with the purpose of evidencing
the termination of this Guaranty. 4. Subrogación. El Garante deberá ser
subrogado en todos los derechos del Arrendador contra el Arrendatario respecto
de las cantidades pagadas por el Garante en virtud de las disposiciones de esta
Garantía; disponiéndose, sin embargo, que mientras cualquiera de las
Obligaciones permanezca sin satisfacer, todos los derechos del Garante contra el
ARRENDATARIO basados en dicho derecho de subrogación se subordinarán en todos
los aspectos al derecho de pago de las obligaciones del Arrendador. 4.
Subrogation. The Guarantor shall be subrogated in all rights of Lessor against
Lessee with respect to the amounts paid by the Guarantor by virtue of the
provisions of this Guaranty; provided, however, that as long as any of the
Obligations remain outstanding, all the rights of the Guarantor against Lessee
based on such right of subrogation shall be subordinated in all aspects to the
right of payment of the obligations of Lessor. 5. Reinstalación. Esta garantía
deberá continuar en vigor o reinstalándose, según sea el caso, si en cualquier
momento el pago, total o parcial, de cualquiera de las Obligaciones se rescinde
o de lo contrario debe ser restaurado o devuelto por el Arrendador en caso de
insolvencia, quiebra, disolución, liquidación o reorganización del Arrendatario
o en la fecha de o como resultado de la designación de un síndico, un
interventor, un conservador o un fideicomisario o similar por el Arrendatario o
cualquier parte substancial de su propiedad, o de otra manera como si dichos
pagos no se hubieran hecho. 5. Reinstallation. This guaranty shall continue to
be effective and reinstalled, as applicable, if at the time of payment, in whole
or in part, of any of the Obligations is rescinded or otherwise shall be
restored or returned by Lessor in the event of insolvency, bankruptcy,
dissolution, liquidation or reorganization of Lessee or on the date or as a
result of the appointment of a trustee, an executor, a curator or a trust
beneficiary or similar by Lessee or any substantial part of its property, or in
any other way as if such payments were made. 6. Pagos. El Garante acepta en este
acto que se pagarán las Obligaciones al Arrendador en la oficina del Arrendador
ubicada en Ave. Ricardo Margain Zozaya 333, Colonia Santa Engracia, San Pedro
Garza Garcia, N.L., Mexico. 6. Payments. The Guarantor hereby accepts that the
Obligations shall be paid to Lessor in the office of Lessor located at Ave.
Ricardo Margain Zozaya 333, Colonia Santa Engracia, San Pedro Garza Garcia,
N.L., Mexico. 7. Notificaciones. Cuando sea necesario o deseable para una de las
partes el notificar cualquier aviso o demanda, incluyendo sin limitar
interpelaciones judiciales y emplazamientos a juicio relacionados o derivados de
esta garantía, dichos avisos o requerimientos serán notificados personalmente, o
por correo registrado o certificado, con acuse de recibo, o por medio de
Fedatario Público a los siguientes domicilios: 7. Notices. Whenever necessary or
desirable for one of the Parties to notify any notice or requirement over the
other, including but not limited to judicial inquiries and emplacements to trial
related or under this Guaranty, such notices or requirements shall be notified
personally, or by means of registered or certified mail, return receipt
requested, or by means of Public Attestor to the following addresses: Para el
Garante: En la Propiedad Arrendada Con copia a: 7550 Meridian Circle Suite 150
Maple Grove, MN 55369, USA Para el Arrendador: Ave. Ricardo Margain Zozaya 333
Colonia Santa Engracia San Pedro Garza Garcia. N.L., Mexico. 66267 For the
Guarantor: On the Lease Property. With copy to: 7550 Meridian Circle Suite 150
Maple Grove, MN 55369, USA For Lessor: Ave. Ricardo Margain Zozaya 333 Colonia
Santa Engracia San Pedro Garza Garcia. N.L., Mexico. 66267 8. Divisibilidad.
Divisibilidad. En el caso de que cualquier disposición de esta Garantía sea
declarada nula por una autoridad jurisdiccional, el resto de las disposiciones
permanecerán en pleno vigor y efecto según lo permitido por la ley aplicable. 8.
Severability. In the event that any provision of this Guaranty is declared
invalid by a judicial authority, the rest of the provisions shall remain in full
force and effect as permitted by the applicable law.

[g72151kmi054.gif]

 


Página 55 de 55 9. Integración. Esta Garantía representa el contrato íntegro del
Garante con respecto al objeto del presente y combina cualquier otro
entendimiento. 9. Integration. This Guaranty represents the integral agreement
of the Guarantor with respect to the subject matter hereof and combines any
other understanding. 10. Modificaciones por Escrito; Ninguna dispensa; Remedios
acumulativos. (a) Ninguno de los términos o disposiciones de esta Garantía podrá
ser dispensado, modificado, complementado o modificado de otra forma salvo
mediante un documento por escrito firmado por el Garante y el Arrendador,
siempre y cuando alguna disposición de esta Garantía pueda ser dispensada por el
Arrendador en una carta o contrato firmado por el Arrendador o por fax del
Arrendador. (b) el arrendador en ningún caso (retraso, indulgencia, omisión u
otro), excepto mediante un documento escrito de conformidad con el párrafo 10(a)
del presente, se considera que ha renunciado a cualquier derecho o remedio bajo
esta garantía o que ha consentido en alguna falta o incumplimiento de alguno de
los términos y condiciones del presente. El no ejercer o la demora en ejercer,
por parte del Arrendador, algún derecho, poder o privilegio conforme al presente
no funciona como una renuncia a éstos. Ningún ejercicio único o parcial de un
derecho, poder o privilegio bajo esta Garantía excluirá el ejercicio de un
derecho, poder o privilegio o el ejercicio de cualquier otro derecho, poder o
privilegio. Una exención hecha por el Arrendador de cualquier derecho o remedio
bajo esta Garantía en una ocasión no se interpretará como un impedimento para un
derecho o remedio que el Arrendador tendría de otra manera en alguna ocasión
futura. (c) Los derechos y remedios aquí previstos son acumulativos, podrán ser
ejercitados por separado o en conjunto y no son exclusivos de otros derechos o
remedios previstos por la Ley. 10. Written Amendments; No Waiver; Cumulative
Remedies. (a) None of the terms of this Guaranty may be waived, amended,
supplemented or modified in any other way except by means of a written document
executed by the Guarantor and Lessor, so long as any provision of this Guaranty
may be waived by Lessor in a letter or agreement signed by Lessor or by fax of
Lessor. (b) Lessor in no event (delay, indulgence, omission or other), except by
means of a written document pursuant to paragraph 10(a) hereof, shall be deemed
to have waived any right or remedy under this guaranty or to have consented any
lack of compliance or default with any of the terms and conditions hereof. The
lack of exercise or the delay in exercise, by Lessor, of any right, power or
privilege pursuant hereto shall not operate as a waiver thereto. No sole or
partial exercise of a right, power or privilege under this Guaranty shall
exclude the exercise of a right, power or privilege or the exercise of any other
right, power or privilege. An exemption made by Lessor to any right or remedy
under this Guaranty in an occasion shall not be interpreted as an impediment for
a right or remedy that Lessor would otherwise have in any future occasion. (c)
The rights and remedies set forth herein are cumulative, may be exercised
separately or jointly and are not exclusive of other rights or remedies set
forth by the Law. 11. Títulos de Sección. Los títulos de sección utilizados en
esta Garantía son para conveniencia de referencia solamente y no deben afectar
la interpretación del presente ni de tenerse en cuenta en la interpretación de
la misma. 11. Section Headings. The section headings used in this Guaranty are
for ease of reference and shall not affect the interpretation of this instrument
not be taken into account in the interpretation hereof. 12. Sucesores y
cesionarios. Esta Garantía será vinculante para los sucesores y cesonarios del
Garante y redundará en beneficio del Arrendador y sus sucesores y cesionarios.
12. Successors and assignees. This Guaranty shall be binding for the successors
and assignees of the Guarantor and shall inure for the benefit of Lessor and its
successors and assignees. 13. Ley aplicable. Esta Garantía se regirá y se
interpretará de conformidad con las leyes del Estado de Nuevo León. 13.
Applicable Law. This Guaranty shall be governed and interpreted pursuant to the
laws of the State of Nuevo Leon. In witness whereof, the undersigned have
executed and duly granted this Guaranty on the date set forth above. Guarantor:
By: Position: Accepted: Lessor: By: Position:

[g72151kmi055.gif]

 